 
Exhibit 10.1
 

--------------------------------------------------------------------------------

 
AMENDED AND RESTATED CREDIT AGREEMENT
 
AMONG
 
GASTAR EXPLORATION USA, INC.
 
THE GUARANTORS SIGNATORY HERETO
 
AMEGY BANK NATIONAL ASSOCIATION,
AS ADMINISTRATIVE AGENT
AND LETTER OF CREDIT ISSUER


BMO CAPITAL MARKETS CORP.
AS CO-LEAD ARRANGER AND
JOINT BOOKRUNNER
 
AND
 
THE LENDERS SIGNATORY HERETO

 
October 28, 2009
 

--------------------------------------------------------------------------------

 
REVOLVING LINE OF CREDIT AND LETTER OF CREDIT FACILITY OF UP TO $250,000,000
 

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
 
ARTICLE I
DEFINITIONS AND INTERPRETATION
1
     
1.1
Terms Defined Above
1
1.2
Additional Defined Terms
1
1.3
Undefined Financial Accounting Terms
15
1.4
References
15
1.5
Articles and Sections
15
1.6
Number and Gender
16
1.7
Incorporation of Schedules and Exhibits
16
1.8
Negotiated Transaction
16
     
ARTICLE II
TERMS OF FACILITY
16
     
2.1
Revolving Line of Credit and Letter of Credit Facility
16
2.2
Limitations on Interest Periods
18
2.3
Limitation on Types of Loans
18
2.4
Use of Loan Proceeds and Letters of Credit
19
2.5
Interest
19
2.6
Repayment of Loans and Interest
20
2.7
Outstanding Amounts
20
2.8
Taxes and Time, Place, and Method of Payments
20
2.9
Pro Rata Treatment; Adjustments
22
2.10
Borrowing Base and Monthly Reduction Amount
23
2.11
Mandatory Prepayments
24
2.12
Voluntary Prepayments and Conversions of Loans
24
2.13
Commitment Fees
24
2.14
Engineering Fees
24
2.15
Additional Fees
25
2.16
Loans to Satisfy Obligations
25
2.17
General Provisions Relating to Interest
25
2.18
Yield Protection
25
2.19
Illegality
27
2.20
Replacement Lenders
27
2.21
Regulatory Change
28
2.22
Letters in Lieu of Transfer Orders or Division Orders
28
2.23
Power of Attorney
28
2.24
Security Interest in Accounts; Right of Offset
28
     
ARTICLE III
CONDITIONS
29
     
3.1
Receipt of Loan Documents and Other Items
29
3.2
Each Loan
31
3.3
Issuance of Letters of Credit
32
     
ARTICLE IV
REPRESENTATIONS AND WARRANTIES
33
     
4.1
Due Authorization
33
4.2
Existence
33
4.3
Valid and Binding Obligations
33
4.4
Security Documents
33
4.5
Title to Oil and Gas Properties
33
4.6
Scope and Accuracy of Financial Statements
33
4.7
No Material Misstatements
34
4.8
Liabilities and Litigation
34

 
 
-i-

--------------------------------------------------------------------------------

 
 
4.9
Authorizations; Consents
34
4.10
Compliance with Laws
34
4.11
ERISA
34
4.12
Environmental Laws
34
4.13
Compliance with Federal Reserve Regulations
34
4.14
Investment Company Act Compliance
35
4.15
Proper Filing of Tax Returns; Payment of Taxes Due
35
4.16
Refunds
35
4.17
Gas Contracts
35
4.18
Intellectual Property
35
4.19
Casualties or Taking of Property
35
4.20
Principal Location
35
4.21
Subsidiaries
35
4.22
Compliance with Anti-Terrorism Laws
35
4.23
Identification Numbers
36
4.24
Solvency
36
     
ARTICLE V
AFFIRMATIVE COVENANTS
37
     
5.1
Maintenance and Access to Records
37
5.2
Quarterly Financial Statements and Compliance Certificates
37
5.3
Annual Financial Statements and Compliance Certificate
37
5.4
Oil and Gas Reserve Reports, Capital Budgets and Production Reports
37
5.5
Title Opinions; Title Defects; Mortgaged Properties
38
5.6
Notices of Certain Events
38
5.7
Letters in Lieu of Transfer Orders or Division Orders
39
5.8
Commodity Hedging
39
5.9
Additional Guaranties and Security Documents
39
5.10
Additional Information
40
5.11
Compliance with Laws
40
5.12
Payment of Assessments and Charges
40
5.13
Maintenance of Existence or Qualification and Good Standing
40
5.14
Payment of Notes; Performance of Obligations
40
5.15
Further Assurances
40
5.16
Initial Expenses of Agent
40
5.17
Subsequent Expenses of Agent and Lenders
40
5.18
Operation of Oil and Gas Properties
41
5.19
Maintenance and Inspection of Properties
41
5.20
Maintenance of Insurance
41
5.21
Environmental Indemnification
42
5.22
General Indemnification
42
5.23
Evidence of Compliance with Anti-Terrorism Laws
42
     
ARTICLE VI
NEGATIVE COVENANTS
42
     
6.1
Indebtedness
42
6.2
Contingent Obligations
43
6.3
Liens
43
6.4
Sales of Assets
43
6.5
Leasebacks
43
6.6
Sale or Discount of Receivables
44
6.7
Loans or Advances
44
6.8
Investments
44
6.9
Dividends, Distributions and Certain Payments
44
6.10
Issuance of Equity; Changes in Corporate Structure
45
6.11
Transactions with Affiliates
45
6.12
Lines of Business
45

 
 
-ii-

--------------------------------------------------------------------------------

 
 
6.13
Plan Obligation
45
6.14
Current Ratio
45
6.15
Total Net Indebtedness to EBITDA Ratio
45
6.16
Interest Coverage Ratio
45
6.17
Anti-Terrorism Laws
45
     
ARTICLE VII
EVENTS OF DEFAULT
46
 
   
7.1
Enumeration of Events of Default
46
7.2
Remedies
47
     
ARTICLE VIII
THE AGENT
48
     
8.1
Appointment
48
8.2
Delegation of Duties
48
8.3
Exculpatory Provisions
49
8.4
Reliance by Agent
49
8.5
Notice of Default
49
8.6
Non-Reliance on Agent and Other Lenders
49
8.7
Indemnification
50
8.8
Restitution
50
8.9
Agent in Its Individual Capacity
50
8.10
Successor Agent
51
8.11
Applicable Parties
51
8.12
Releases
51
     
ARTICLE IX
MISCELLANEOUS
51
     
9.1
Assignments; Participations
51
9.2
Survival of Representations, Warranties, and Covenants
52
9.3
Notices and Other Communications
52
9.4
Parties in Interest
53
9.5
Renewals; Extensions
53
9.6
Rights of Third Parties
53
9.7
No Waiver; Rights Cumulative
53
9.8
Survival Upon Unenforceability
53
9.9
Amendments; Waivers
53
9.10
Controlling Agreement
54
9.11
Disposition of Collateral
54
9.12
Governing Law
54
9.13
Waiver of Right to Jury Trial
54
9.14
Waiver of Class Action
54
9.15
Jurisdiction and Venue
54
9.16
Integration
54
9.17
Waiver of Punitive and Consequential Damages
55
9.18
Counterparts
55
9.19
USA Patriot Act Notice
55
9.20
Tax Shelter Regulations
55
9.21
Contribution and Indemnification
55

 
 
-iii-

--------------------------------------------------------------------------------

 
 
LIST OF SCHEDULES
 
Section 4.5
-
Certain Title Matters
Schedule 4.8
-
Liabilities and Litigation
Schedule 4.12
-
Environmental Matters
Schedule 4.16
-
Refunds
Schedule 4.17
-
Gas Contracts
Schedule 4.19
-
Casualties
Schedule 4.21
-
Subsidiaries
Schedule 4.23
-
Taxpayer Identification and Organization Numbers
Schedule 6.1
-
Certain Indebtedness

 
LIST OF EXHIBITS
 
Exhibit I
-
Form of Note
Exhibit II
-
Form of Borrowing Request
Exhibit III
-
Form of Compliance Certificate
Exhibit IV
-
Facility Amounts
Exhibit V
-
Form of Opinion of Warner, Norcross & Judd LLP
Exhibit VI
-
Form of Opinion of Vinson & Elkins, LLP
Exhibit VII
-
Form of Opinion of Burnet, Duckworth & Palmer
Exhibit VIII
-
Form of Assignment Agreement

 
 
-iv-

--------------------------------------------------------------------------------

 

AMENDED AND RESTATED CREDIT AGREEMENT
 
This AMENDED AND RESTATED CREDIT AGREEMENT is made and entered into this 28th
day of October, 2009, by and among GASTAR EXPLORATION USA, INC., a Michigan
corporation (the “Borrower”), GASTAR EXPLORATION, LTD., an Alberta, Canada
corporation (the “Parent”), GASTAR EXPLORATION NEW SOUTH WALES, INC., a Michigan
corporation (“Gastar New South Wales”), GASTAR EXPLORATION VICTORIA, INC., a
Michigan corporation (“Gastar Victoria”), GASTAR EXPLORATION TEXAS, INC., a
Michigan corporation (“Gastar Texas Inc.”), GASTAR EXPLORATION TEXAS, LP, a
Delaware limited partnership (“Gastar Texas LP”), and GASTAR EXPLORATION TEXAS
LLC, a Delaware limited liability company (“Gastar Texas LLC”, and the Parent,
Gastar New South Wales, Gastar Victoria, Gastar Texas Inc., Gastar Texas LP and
Gastar Texas LLC, collectively, the “Initial Guarantors”), each lender that is a
signatory hereto or becomes a signatory hereto as provided in Section 9.1
(individually, together with its successors and assigns, a “Lender” and
collectively, together with their respective successors and assigns, the
“Lenders”), and AMEGY BANK NATIONAL ASSOCIATION, a national banking association
(“Amegy”), as administrative agent for the Lenders, the issuing bank for letters
of credit issued hereunder and as collateral agent for the Lenders and any other
Approved Hedge Counterparties (as defined hereinafter) under certain
circumstances hereunder (in such capacities, together with its successors in
such capacities pursuant to the terms hereof, the “Agent”).
 
WITNESSETH:
 
WHEREAS, the Borrower and each of the Initial Guarantors are affiliated
entities; and
 
WHEREAS, the directors, the partners, the managers or the members, as the case
may be, of each of the Initial Guarantors have determined that the relevant
Initial Guarantor will receive substantial direct and/or indirect benefits from
extensions of credit to the Borrower hereunder;
 
WHEREAS, the Borrower, the Initial Guarantors and the Agent are parties to that
certain Credit Agreement dated November 29, 2007 (as amended to the date first
set forth above, the “Existing Credit Agreement”); and
 
WHEREAS, the Borrower, the Initial Guarantors, the Agent and Amegy desire to
amend and restate in its entirety the Existing Credit Agreement by entering into
this Amended and Restated Credit Agreement, and the Lenders other than Amegy
desire to enter into this Amended and Restated Credit Agreement;
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements herein contained, the parties hereto hereby agree as follows,
restating in its entirety the Existing Credit Agreement:
 
ARTICLE I
 
DEFINITIONS AND INTERPRETATION
 
1.1           Terms Defined Above.  As used in this Credit Agreement, each of
the terms “Agent,” “Amegy,” “Borrower,” “Existing Credit Agreement,” “Gastar New
South Wales,” “Gastar Texas Inc.,” “Gastar Texas LLC,” “Gastar Texas LP,”
“Gastar Victoria,” “Initial Guarantors,” “Lenders” and “Parent” shall have the
meaning assigned to such term hereinabove.
 
1.2           Additional Defined Terms.  As used in this Credit Agreement, each
of the following terms shall have the meaning assigned thereto in this Section
1.2 or in Sections referred to in this Section 1.2, unless the context otherwise
requires:
 
“Additional Amount” shall have the meaning assigned to such term in Section 2.8.

 

--------------------------------------------------------------------------------

 

“Additional Costs” shall mean costs which are attributable to the obligation of
the Agent or any Lender to make or its making or maintaining any Loan, or any
reduction in any amount receivable by the Agent or such Lender in respect of any
such obligation or any LIBO Rate Loan, resulting from any Regulatory Change
which (a) changes the basis of taxation of any amounts payable to the Agent or
such Lender under this Agreement or any Note in respect of any LIBO Rate Loan
(other than taxes imposed on the overall net income of the Agent or such Lender
or its Applicable Lending Office (including franchise or similar taxes) for any
such LIBO Rate Loan), (b) imposes or modifies any reserve, special deposit,
minimum capital, capital ratio, or similar requirements (other than the Reserve
Requirement utilized in the determination of the Adjusted LIBO Rate for such
Loan) relating to any extensions of credit or other assets of, or any deposits
with or other liabilities of, the Agent or such Lender (including LIBO Rate
Loans and Dollar deposits in the London interbank market in connection with LIBO
Rate Loans), or the Commitment of the Agent or such Lender, or the London
interbank market, or (c) imposes any other condition affecting this Agreement or
any Note or any of such extensions of credit, liabilities, or Commitments.
 
“Adjusted Base Rate” shall mean, for any Base Rate Loan, an interest rate per
annum (rounded upwards, if necessary, to the nearest 1/100 of 1%) determined by
the Agent to be the greater of (a) the Base Rate, (b) the sum of the Federal
Funds Rate plus one half of one percent (0.50%), and (c) the Adjusted LIBO Rate
for an Interest Period of one month plus one and one half percent (1.50%).
 
“Adjusted LIBO Rate” shall mean, for any Interest Period for any LIBO Rate Loan,
an interest rate per annum (rounded upwards, if necessary, to the nearest 1/100
of 1%) determined by the Agent to be equal to the quotient of (a) the LIBO Rate
for such Interest Period for such Loan divided by (b) the remainder of 1.00
minus the Reserve Requirement for such Loan for such Interest Period.
 
“Affiliate” shall mean, as to any Person, any other Person directly or
indirectly, controlling, or under common control with, such Person, and includes
any “affiliate” of such Person within the meaning of Rule 12b2 promulgated by
the Securities and Exchange Commission pursuant to the Securities Exchange Act
of 1934, with “control,” as used in this definition, meaning possession,
directly or indirectly, of the power to direct or cause the direction of
management, policies or action through ownership of voting securities, contract,
voting trust, or membership in management or in the group appointing or electing
management or otherwise through formal or informal arrangements or business
relationships.
 
“Agreement” shall mean this Credit Agreement, as it may be amended,
supplemented, restated, or otherwise modified from time to time.
 
“Anti-Terrorism Laws” shall mean any laws relating to terrorism or money
laundering, including Executive Order No. 13224 and the USA Patriot Act.
 
“Applicable Lending Office” shall mean, for each Lender and type of Loan, the
lending office of such Lender (or an affiliate of such Lender) designated for
such type of Loan on the signature pages hereof or in an Assignment Agreement or
such other office of such Lender (or an affiliate of such Lender) as such Lender
may from time to time specify to the Agent and the Borrower as the office by
which its Loans of such type are to be made and maintained.
 
“Applicable Margin” shall mean (a) on any day and as to each LIBO Rate Loan or
Base Rate Loan under the Facility, as the case may be, outstanding on such day
the amount determined by reference to the following table:

 
-2-

--------------------------------------------------------------------------------

 
 
Borrowing Base
Utilization
 
Applicable Margin
     
LIBO Rate Loans
   
Base Rate Loans
               
≥90%
    3.50 %     2.00 %                  
≥75%, but <90%
    3.25 %     1.75 %                  
≥50%, <75%
    3.00 %     1.50 %                  
≥25%, <50%
    2.75 %     1.25 %                  
<25%
    2.50 %     1.00 %

 
;provided, however, during any period while there exists any Deficiency, the
relevant amount above shall be increased by two percent (2.00%).
 
“Approved Fund” shall mean any (a) investment company, fund, trust,
securitization vehicle or conduit that is (or will be) engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in the ordinary course of its business or (b) any Person
(other than a natural person) which temporarily warehouses loans for any Lender
or any entity described in the preceding clause (a) and that, with respect to
each of the preceding clauses (a) and (b), is administered or managed by (i) a
Lender, (ii) an Affiliate of a Lender or (iii) a Person (other than a natural
person) or an Affiliate of a Person (other than a natural person) that
administers or manages a Lender.
 
“Approved Hedge Counterparty” shall mean any Lender or an Affiliate of any
Lender.
 
“Assignment Agreement” shall mean each Assignment Agreement, substantially in
the form of Exhibit VIII, with appropriate insertions.
 
“Available Commitment” shall mean, at any time, an amount equal to the
remainder, if any, of (a) the Commitment Amount in effect at such time minus (b)
the sum of the Loan Balance at such time plus the L/C Exposure at such time.
 
“Base Rate” shall mean the “prime rate” published from time to time in the
“Money Rates” table in The Wall Street Journal or the highest “prime rate” so
published if more than one “prime rate” is so published, which rate shall change
upon any change in such published “prime rate”.
 
“Base Rate Loan” shall mean any Loan and any portion of the Loan Balance which
the Borrower has requested, in the initial Borrowing Request for such Loan or a
subsequent Borrowing Request for such portion of the Loan Balance, bear interest
on the basis of the Adjusted Base Rate, or which pursuant to the terms hereof is
otherwise required to bear interest on the basis of the Adjusted Base Rate.
 
“Benefited Lender” shall have the meaning assigned to such term in Section
2.9(c).
 
“Blocked Person” shall have the meaning assigned to such term in Section 4.22.
 
“Borrowing Base” shall mean, at any time, the amount stated in Section 2.10(a)
and each other amount established and in effect from time to time in accordance
with the provisions of Section 2.10.
 
“Borrowing Base Utilization” shall mean (a) the sum of (i) the Loan Balance plus
(ii) the L/C Exposure divided by (b) the Borrowing Base then in effect.

 
-3-

--------------------------------------------------------------------------------

 

“Borrowing Request” shall mean each written request, substantially in the form
attached hereto as Exhibit II, by the Borrower to the Agent for a borrowing or
conversion pursuant to Section 2.1 or Section 2.12, each of which shall:
 
(a)           be signed by a Responsible Officer of the Borrower;
 
(b)           specify the amount and type of the Loan requested or to be
converted and the date of the borrowing or conversion (which shall be a Business
Day);
 
(c)           when requesting a Base Rate Loan, be delivered to the Agent no
later than 11:00 a.m., Central Standard or Central Daylight Savings Time, as the
case may be, on the Business Day preceding the requested borrowing or
conversion; and
 
(d)           when requesting a LIBO Rate Loan, be delivered to the Agent no
later than 11:00 a.m., Central Standard or Central Daylight Savings Time, as the
case may be, the third Business Day preceding the requested borrowing or
conversion and designate the Interest Period requested with respect to such
Loan.
 
“Business Day” shall mean a day other than a Saturday, Sunday, legal holiday for
commercial banks under the laws of the State of Texas, or any other day when
banking is suspended in the State of Texas and, with respect to all requests,
notices, and determinations in connection with, and payments of principal and
interest on, LIBO Rate Loans, which is also a day for trading by and between
banks in Dollar deposits in the London interbank market.
 
“Business Entity” shall mean a corporation, partnership, joint venture, limited
liability company, joint stock association, business trust, or other business
entity.
 
“Closing” shall mean the establishment of the Facility.
 
“Closing Date” shall mean the date of this Agreement.
 
“Collateral” shall mean the Mortgaged Properties and any other Property now or
at any time used or intended as security for the payment or performance of all
or any portion of the Obligations, including any Property that was considered in
determining or redetermining the Borrowing Base and expressly including “as
extracted collateral” as defined in the UCC or the Uniform Commercial Code of
any other applicable state.
 
“Collateral Agency Agreement” shall mean the Collateral Agency and Intercreditor
Agreement dated February 16, 2009 initially by and among the Collateral Agent,
the Agent, the Wayzata Facility Agent, BP Corporation North America Inc., the
Borrower and the Initial Guarantors, but as of July 13, 2009 being by and among
the Collateral Agent, the Agent, BP Corporation North America Inc., the Borrower
and the Initial Guarantors.
 
“Collateral Agent” shall mean Amegy Bank National Association in its capacity as
the Collateral Agent under the Collateral Agency Agreement.
 
“Commitment Amount” shall mean, subject to the applicable provisions of this
Agreement and the right of the Borrower to reduce such amount on an irrevocable
basis by written notice to the Agent at any time (provided, however, the
Borrower shall not be entitled to any reduction to an amount less than the sum
of the then existing Loan Balance and L/C Exposure), the lesser of (a) the sum
of the Facility Amounts of the Lenders or (b) the Borrowing Base in effect at
such time.
 
“Commitment Fees” shall mean the fees payable to the Agent by the Borrower
pursuant to the provisions of Section 2.13.

 
-4-

--------------------------------------------------------------------------------

 

“Commitment Letter” shall mean that certain letter agreement dated September 11,
2009 between Amegy and the Borrower.
 
“Commitment Period” shall mean the period from and including the Closing Date
to, but not including, the Commitment Termination Date.
 
“Commitments” shall mean the several obligations of the Lenders to make Loans to
or for the benefit of the Borrower and the obligation of the Agent to issue and
the Lenders to participate in Letters of Credit, all pursuant to Section 2.1.
 
“Commitment Termination Date” shall mean the earlier of (a) January 2, 2013 and
(b) the date the Commitments are terminated pursuant to the provisions of
Section 7.2.
 
“Commodity Hedge Agreements” shall mean crude oil, natural gas or other
hydrocarbon floor, collar, cap, price protection or hedge agreements.
 
“Commonly Controlled Entity” shall mean any Person which is under common control
with the Borrower or any of the Guarantors within the meaning of Section 4001 of
ERISA.
 
“Compliance Certificate” shall mean each certificate, substantially in the form
attached hereto as Exhibit III, executed by a Responsible Officer of the Parent
and furnished to the Agent from time to time in accordance with the provisions
of Section 5.2 or Section 5.3, as the case may be.
 
“Contingent Obligation” shall mean, as to any Person, any obligation of such
Person guaranteeing or in effect guaranteeing any Indebtedness, leases,
dividends, or other obligations of any other Person (for purposes of this
definition, a “primary obligation”) in any manner, whether directly or
indirectly, including any obligation of such Person, regardless of whether such
obligation is contingent, (a) to purchase any primary obligation or any Property
constituting direct or indirect security therefor, (b) to advance or supply
funds (i) for the purchase or payment of any primary obligation, or (ii) to
maintain working or equity capital of any other Person in respect of any primary
obligation, or otherwise to maintain the net worth or solvency of any other
Person, (c) to purchase Property, securities or services primarily for the
purpose of assuring the owner of any primary obligation of the ability of the
Person primarily liable for such primary obligation to make payment thereof, or
(d) otherwise to assure or hold harmless the owner of any such primary
obligation against loss in respect thereof, with the amount of any Contingent
Obligation being deemed to be equal to the stated or determinable amount of the
primary obligation in respect of which such Contingent Obligation is made or, if
not stated or determinable, the maximum reasonably anticipated liability in
respect thereof as determined by such Person in good faith.
 
“Contribution Percentage” shall mean, for each party obligated to make a payment
due pursuant to the provisions of Section 9.20, the percentage obtained by
dividing such party’s Obtained Benefit by the aggregate Obtained Benefits of all
of the Guarantors.
 
“Current Assets” shall mean all assets which would, in accordance with GAAP, be
included as current assets on a consolidated balance sheet of the Parent and its
consolidated Subsidiaries as of the date of calculation, after deducting
adequate reserves in each case in which a reserve is proper in accordance with
GAAP, plus the then current Available Commitment, but excluding non-cash
derivative current assets arising from Commodity Hedge Agreements.
 
“Current Liabilities” shall mean all liabilities which would, in accordance with
GAAP, be included as current liabilities on a consolidated balance sheet of the
Parent and its consolidated Subsidiaries, but excluding current maturities in
respect of the Obligations, both principal and interest, and non-cash derivative
current liabilities arising from Commodity Hedge Agreements and current
maturities of the Indebtedness of the Parent listed on Schedule 6.1.

 
-5-

--------------------------------------------------------------------------------

 

“Default” shall mean any event or occurrence which with the lapse of time or the
giving of notice or both would become an Event of Default.
 
“Default Rate” shall mean a daily interest rate equal to the per annum interest
rate equal to the Adjusted Base Rate for each relevant day plus two percent (2%)
converted to a daily rate on the basis of a year of 365 or 366 days, as the case
may be, and the rate so determined for each relevant day being applied on the
basis of actual days elapsed (including the first day, but excluding the last
day) during the period for which interest is payable at the Default Rate, but in
no event shall the Default Rate exceed the Highest Lawful Rate.
 
“Deficiency” shall have the meaning assigned to such term in Section 2.11(a).
 
“Dollars” and “$” shall mean dollars in lawful currency of the United States of
America.
 
“Domestic Subsidiary” shall mean any Subsidiary of the Parent that is organized
under the laws of the United States of America or any state thereof or the
District of Columbia.
 
“EBITDA” shall mean, for any period for which the amount thereof is to be
determined and on a consolidated basis for the Parent and its consolidated
Subsidiaries, Net Income for such period (but excluding (i) unrealized gains or
losses or charges in respect of Commodity Hedge Agreements (including those
under GAAP arising from the application of FAS 133), (ii) and extraordinary or
non-recurring income items and, to the extent reasonably acceptable to the
Agent, expense items and (iii) deferred financing costs written off, including
equity discounts, and premiums paid in connection with any early extinguishment
of Indebtedness permitted pursuant to this Agreement, including the retirement
of the senior secured Indebtedness of the Parent outstanding prior to the
Closing Date), plus, in each case to the extent deducted in the determination of
Net Income for such period and without duplication of any item in more than one
category, each of the following for such period:  (a) Interest Expense, (b)
Taxes, (c) depreciation and amortization expenses and (d) other non-cash
expenses, including write-downs of non-current assets and unrealized non-cash
losses resulting from foreign currency balance sheet adjustments required under
GAAP, and minus, to the extent credited in the determination of Net Income for
such period, non-cash credits for such period.
 
“Environmental Complaint” shall mean any written or oral complaint, order,
directive, claim, citation, notice of environmental report or investigation, or
other notice by any Governmental Authority or any other Person with respect to
(a) air emissions, (b) spills, releases, or discharges to soils, any
improvements located thereon, surface water, groundwater, or the sewer, septic,
waste treatment, storage, or disposal systems servicing any Property of the
Borrower or any of the Guarantors, (c) solid or liquid waste disposal, (d) the
use, generation, storage, transportation, or disposal of any Hazardous
Substance, or (e) other environmental, health or safety matters affecting any
Property of the Borrower or any of the Guarantors or the business conducted
thereon.
 
“Environmental Laws” shall mean (a) the following federal laws as they may be
cited, referenced, and amended from time to time:  the Clean Air Act, the Clean
Water Act, the Safe Drinking Water Act, the Comprehensive Environmental
Response, Compensation and Liability Act, the Endangered Species Act, the
Resource Conservation and Recovery Act, the Hazardous Materials Transportation
Act, the Occupational Safety and Health Act, the Oil Pollution Act, the Resource
Conservation and Recovery Act, the Superfund Amendments and Reauthorization Act,
and the Toxic Substances Control Act; (b) any and all equivalent environmental
statutes of any state in which Property of the Borrower or any of the Guarantors
is situated, as they may be cited, referenced and amended from time to time; (c)
any rules or regulations promulgated under or adopted pursuant to the above
federal and state laws; and (d) any other equivalent federal, state, or local
statute or any requirement, rule, regulation, code, ordinance, or order adopted
pursuant thereto, including those relating to the generation, transportation,
treatment, storage, recycling, disposal, handling, or release of Hazardous
Substances.

 
-6-

--------------------------------------------------------------------------------

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, and the
regulations thereunder and interpretations thereof.
 
“Event of Default” shall mean any of the events specified in Section 7.1.
 
“Excess Payments” shall have the meaning assigned to such term in Section 9.20.
 
“Excluded Taxes” shall mean, with respect to any and all payments to the Agent,
any Lender or any other recipient of any payment to be made by or on account of
any Obligation, net income taxes, branch profits taxes, franchise and excise
taxes (to the extent imposed in lieu of net income taxes), and all interest,
penalties and liabilities with respect thereto, imposed on the Agent or any
Lender.
 
“Executive Order No. 13224” shall mean Executive Order No. 13224 on Terrorist
Financing, effective September 24, 2001, as the same has been, or shall
hereafter be, renewed, extended, amended or replaced.
 
“Facility” shall mean the credit facility extended to the Borrower pursuant to
this Agreement.
 
“Facility Amount” shall mean, for each Lender and at any point in time, the
amount set forth opposite the name of such Lender on Exhibit IV under the
caption “Facility Amounts,” as modified from time to time to reflect assignments
permitted by Section 9.1 or otherwise pursuant to the terms hereof.
 
“Federal Funds Rate” shall mean, for any day, the rate per annum (rounded
upwards, if necessary, to the nearest 1/100 of 1%) equal to the weighted average
of the rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers on such day, as published by
the Federal Reserve Bank of Dallas, Texas, on the Business Day next succeeding
such day, provided that (a) if the day for which such rate is to be determined
is not a Business Day, the Federal Funds Rate for such day shall be such rate on
such transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (b) if such rate is not so published for any day,
the Federal Funds Rate for such day shall be the average rate charged to Amegy
on such day on such transactions as determined by the Agent.
 
“Fee Letter” shall mean that certain letter agreement dated the Closing Date
between Amegy and the Borrower relating to certain fees to be paid by the
Borrower to Amegy in connection with the Facility.
 
“Financial Statements” shall mean consolidated financial statements of the
Parent and its consolidated Subsidiaries as at the point in time and for the
period indicated, including all notes thereto, and consisting of at least a
balance sheet and related statements of operations, shareholders’ equity, and
cash flows and, when required by applicable provisions of this Agreement to be
audited, accompanied by the unqualified certification of BDO Seidman LLC or
another nationally-recognized or regionally-recognized firm of independent
certified public accountants or other independent certified public accountants
acceptable to the Agent and footnotes to any of the foregoing, all of which,
unless otherwise indicated, shall be prepared in accordance with GAAP
consistently applied and in comparative form with respect to the corresponding
period of the preceding fiscal year.
 
“Foreign Lender” shall have the meaning assigned to such term in Section 2.8.
 
“GAAP” shall mean generally accepted accounting principles established by the
Financial Accounting Standards Board or the American Institute of Certified
Public Accountants and in effect in the United States from time to time.

 
-7-

--------------------------------------------------------------------------------

 

“Governmental Authority” shall mean any nation, country, commonwealth,
territory, government, state, county, parish, municipality, or other political
subdivision and any entity exercising executive, legislative, judicial,
regulatory, or administrative functions of or pertaining to government.
 
“Guaranties” shall mean, collectively, the Guaranty dated November 29, 2007 by
the Initial Guarantors in favor of the Agent, and those certain agreements, each
styled “Guaranty”, entered into after the Closing Date by newly formed Domestic
Subsidiaries of the Parent or any of its Subsidiaries in favor of the Agent for
the benefit of the Lenders in substantially the form of the Guaranty executed by
the Initial Guarantors or in such other form as shall be reasonably satisfactory
to the Agent.
 
“Guarantors” shall mean the Initial Guarantors and any and all current or future
Domestic Subsidiaries of the Parent or any of its Subsidiaries.
 
“Hazardous Substances” shall mean flammables, explosives, radioactive materials,
hazardous wastes, asbestos, or any material containing asbestos, polychlorinated
biphenyls (PCBs), toxic substances or related materials, petroleum, petroleum
products, associated oil or natural gas exploration, production, and development
wastes, or any substances defined as “hazardous substances,” “hazardous
materials,” “hazardous wastes,” or “toxic substances” under the Comprehensive
Environmental Response, Compensation and Liability Act, the Superfund Amendments
and Reauthorization Act, the Hazardous Materials Transportation Act, the
Resource Conservation and Recovery Act, the Toxic Substances Control Act, or any
other Requirement of Law.
 
“Highest Lawful Rate” shall mean, as to any Lender, the maximum non-usurious
interest rate, if any (or, if the context so requires, an amount calculated at
such rate), that at any time or from time to time may be contracted for, taken,
reserved, charged, or received under laws applicable to such Lender, as such
laws are presently in effect or, to the extent allowed by applicable law, as
such laws may hereafter be in effect and which allow a higher maximum
non-usurious interest rate than such laws now allow.
 
“Indebtedness” shall mean, as to any Person, without duplication, (a) all
liabilities (excluding capital, surplus, reserves for deferred income taxes,
deferred compensation liabilities, other deferred liabilities and credits and
asset retirement obligations) which in accordance with GAAP would be included in
determining total liabilities as shown on the liability side of a balance sheet,
(b) all obligations of such Person evidenced by bonds, debentures, promissory
notes, or similar evidences of indebtedness, (c) all other indebtedness of such
Person for borrowed money, and (d) all obligations of others, to the extent any
such obligation is secured by a Lien on the assets of such Person (whether or
not such Person has assumed or become liable for the obligation secured by such
Lien), (e) all direct or contingent obligations of such Person under letters of
credit, banker’s acceptances and similar instruments and (f) net obligations of
such Person under any Commodity Hedge Agreements or Interest Rate Hedge
Agreements.
 
“Indemnified Taxes” shall mean Taxes other than Excluded Taxes.
 
“Indemnitee” shall have the meaning assigned to such term in Section 5.21.
 
“Insolvency Proceeding” shall mean application (whether voluntary or instituted
by another Person) for or the consent to the appointment of a receiver, trustee,
conservator, custodian, or liquidator of any Person or of all or a substantial
part of the Property of such Person, or the filing of a petition (whether
voluntary or instituted by another Person) commencing a case under Title 11 of
the United States Code, seeking liquidation, reorganization, or rearrangement or
taking advantage of any bankruptcy, insolvency, debtor’s relief, or other
similar law of the United States, the State of Texas, or any other jurisdiction.

 
-8-

--------------------------------------------------------------------------------

 

“Intellectual Property” shall mean patents, patent applications, trademarks,
tradenames, copyrights, technology, know-how, and processes.
 
“Interest Expense” shall mean, for any period for which the amount thereof is to
be determined, any and all expenses relating to the accrual of interest on
Indebtedness of the Parent on a consolidated basis with its consolidated
Subsidiaries and including interest expense attributable to capitalized leases.
 
“Interest Period” shall mean, subject to the limitations set forth in Section
2.2, with respect to any LIBO Rate Loan, a period commencing on the date such
Loan is made or converted from a Loan of another type pursuant to this Agreement
or the last day of the next preceding Interest Period with respect to such Loan
and ending on the numerically corresponding day in the calendar month that is
one, two, three or six months thereafter, as the Borrower may request in the
Borrowing Request for such Loan.
 
“Interest Rate Hedge Agreements” shall mean interest rate floor, collar, cap,
rate protection or hedge agreements.
 
“Investment” in any Person shall mean any stock, bond, note, or other evidence
of Indebtedness, or any other security (other than current trade and customer
accounts) of, investment or partnership interest in or loan to, such Person.
 
“Joinder Agreement” shall mean each agreement, in form and substance reasonably
acceptable to the Agent, pursuant to which a Domestic Subsidiary of the Parent
makes certain representations and warranties to the Agent and the Lenders and
agrees to be bound by the covenants in Article V and Article VI as if such were
stated to be applicable to it and which agreement shall constitute a Loan
Document.
 
“L/C Exposure” shall mean, at any time, the then aggregate maximum amount
available to be drawn under outstanding Letters of Credit plus, prior to the
making of any related Letter of Credit Payments in respect of Letters of Credit,
the aggregate of all unpaid reimbursement obligations in respect of Letters of
Credit.
 
“L/C Sublimit” shall mean $15,000,000.
 
“Letter of Credit” shall mean any standby letter of credit issued for the
account of the Borrower pursuant to Section 2.1(e).
 
“Letter of Credit Application” shall mean the standard letter of credit
application employed by Amegy, as the issuer of the Letters of Credit, from time
to time in connection with its issuance of letters of credit.
 
“Letter of Credit Payment” shall mean any payment made by the Agent on behalf of
the Lenders under a Letter of Credit, to the extent that such payment has not
been repaid by the Borrower.
 
“LIBO Rate” shall mean, with respect to any Interest Period for any LIBO Rate
Loan, the rate per annum (rounded upwards, if necessary, to the nearest 1/100 of
1%) that appears on Reuters Reference LIBOR01 (or any successor thereto) for
Interest Periods of one month, two months, three months or six months,
respectively (or if such shall not be available, any successor or similar
service selected by the Agent and the Borrower) as of approximately 11:00 a.m.,
Central Standard or Central Daylight Savings Time, as the case may be, on the
day two Business Days prior to the first day of such Interest Period for Dollar
deposits in an amount comparable to the principal amount of such LIBO Rate Loan
and having a term comparable to the Interest Period for such LIBO Rate Loan.  If
neither Reuters nor any successor or similar service is available, the term
“LIBO Rate” shall mean, with respect to any Interest Period for any LIBO Rate
Loan, the rate per annum (rounded upwards if necessary, to the nearest 1/16 of
1%) quoted by the Agent at approximately 11:00 a.m., London time (or as soon
thereafter as practicable) two Business Days prior to the first day of the
Interest Period for such LIBO Rate Loan for the offering to Amegy by leading
banks in the London interbank market of Dollar deposits in an amount comparable
to the principal amount of such LIBO Rate Loan and having a term comparable to
the Interest Period for such LIBO Rate Loan.

 
-9-

--------------------------------------------------------------------------------

 

“LIBO Rate Loan” shall mean any Loan and any portion of the Loan Balance which
the Borrower has requested, in the initial Borrowing Request for such Loan or a
subsequent Borrowing Request for such portion of the Loan Balance, bear interest
on the basis of the Adjusted LIBO Rate and which are permitted by the terms
hereof to bear interest on the basis of the Adjusted LIBO Rate.
 
“Lien” shall mean any interest in Property securing an obligation owed to, or a
claim by, a Person other than the owner of such Property, whether such interest
is based on common law, statute, or contract, and including, but not limited to,
the lien or security interest arising from a mortgage, ship mortgage,
encumbrance, pledge, security agreement, conditional sale or trust receipt, or a
lease, consignment, or bailment for security purposes (other than true leases or
true consignments), liens of mechanics, materialmen, and artisans, maritime
liens and reservations, exceptions, encroachments, easements, rights of way,
covenants, conditions, restrictions, leases, and other title exceptions and
encumbrances affecting Property which secure an obligation owed to, or a claim
by, a Person other than the owner of such Property (for the purpose of this
Agreement, the Borrower and each of the Guarantors shall be deemed to be the
owner of any Property which it has acquired or holds subject to a conditional
sale agreement, financing lease, or other arrangement pursuant to which title to
the Property has been retained by or vested in some other Person for security
purposes).
 
“Limitation Period” shall mean, with respect to any Lender, any period while any
amount remains owing on the Note payable to such Lender and interest on such
amount, calculated at the applicable interest rate, plus any fees or other sums
payable to such Lender under any Loan Document and deemed to be interest under
applicable law, would exceed the amount of interest which would accrue at the
Highest Lawful Rate.
 
“Loan” shall mean any loan made by any Lender to or for the benefit of the
Borrower pursuant to this Agreement and any payment made by the Agent, on behalf
of any Lender, under a Letter of Credit.
 
“Loan Balance” shall mean, at any point in time, the aggregate outstanding
principal balance of the Notes at such time.
 
“Loan Documents” shall mean this Agreement, the Notes, the Letter of Credit
Applications, the Letters of Credit, the Security Documents, any Joinder
Agreements, the Guaranties, the Commitment Letter (other than the Summary of
Terms and Conditions attached thereto, which is superseded by the provisions of
this Agreement), the Fee Letter and all other documents and instruments now or
hereafter delivered pursuant to the terms of or in connection with this
Agreement, the Notes, the Letter of Credit Applications, the Letters of Credit
or the Security Documents, and all renewals and extensions of, amendments and
supplements to, and restatements of, any or all of the foregoing from time to
time in effect.
 
“Material Adverse Effect” shall mean (a) any adverse effect on the business,
operations, assets, properties, liabilities (actual or contingent) or financial
condition of the Parent on a consolidated basis with its consolidated
Subsidiaries which increases, in any material respect, the risk that any of the
Obligations will not be repaid as and when due, (b) any material and adverse
effect upon the Collateral, (c) any material adverse effect on the validity or
enforceability of any Loan Document or (d) any material adverse effect on the
rights or remedies of the Agent, the Lenders or any other Approved Hedge
Counterparty under any Loan Document.

 
-10-

--------------------------------------------------------------------------------

 

“Monthly Reduction Amount” shall mean, at any time, the amount determined as
such by the Agent (with the approval of the Lenders or any Approved Hedge
Counterparty as required by the provisions of Section 9.9) and then in effect in
accordance with the provisions of Section 2.10.
 
“Mortgaged Properties” shall mean all Oil and Gas Properties of the Borrower and
other Domestic Subsidiaries of the Parent subject to a perfected first priority
Lien (subject only to Permitted Liens) in favor of the Agent, as security for
the Obligations.
 
“Net Income” shall mean, for any relevant period, the net income of the Parent,
on a consolidated basis with its consolidated Subsidiaries, during such period,
determined in accordance with GAAP.
 
“Notes” shall mean, collectively, the promissory notes of the Borrower each
payable to a Lender in the face amount of up to the Facility Amount of the
relevant Lender and in the form attached hereto as Exhibit I with all blanks
completed appropriately, together with all renewals, extensions for any period,
increases, and rearrangements thereof.
 
“Notice of Termination” shall have the meaning assigned to such term in Section
2.20.
 
“Obligations” shall mean, without duplication of the same amount in more than
one category, (a) all Indebtedness of the Borrower evidenced by the Notes, (b)
the obligation of the Borrower to provide to or reimburse the Agent, as the
issuer of the Letters of Credit, as the case may be, for amounts payable, paid
or incurred with respect to Letters of Credit, (c) the undrawn, unexpired amount
of all outstanding Letters of Credit, (d) Indebtedness of the Borrower in
respect of Commodity Hedge Agreements or Interest Rate Hedge Agreements with
Approved Hedge Counterparties, so long as in compliance with the provisions of
Section 6.1 (which it is agreed shall rank pari passu with all other items
listed in this definition), (e) the obligation of the Borrower for the payment
of Commitment Fees and other fees pursuant to the provisions of this Agreement
or the Fee Letter, (f) all other obligations and liabilities of the Borrower to
the Agent or the Lenders, now existing or hereafter incurred, under, arising out
of or in connection with any Loan Document or any Commodity Hedge Agreement or
Interest Rate Hedge Agreement with an Approved Hedge Counterparty and in
compliance with the provisions of Section 6.1 and (g) all obligations and
liabilities owing by the Borrower or any Guarantor to any Lender under all
treasury management arrangements between any of the Borrower and the Guarantors
and any Lender (which it is agreed shall rank pari passu with all other items
listed in this definition), and to the extent that any of the foregoing includes
or refers to the payment of amounts deemed or constituting interest, only so
much thereof as shall have accrued, been earned and which remains unpaid at each
relevant time of determination.
 
“Obtained Benefit” shall mean the aggregate amount of benefits, both direct and
indirect, obtained by any of the Borrower, and the Guarantors from the extension
of credit to the Borrower under this Agreement and not repaid by the Borrower or
one of the Guarantors.
 
“OFAC” shall mean the Office of Foreign Assets Control of the United States
Department of the Treasury or any successor Governmental Authority.
 
“Oil and Gas Properties” shall mean fee, leasehold, or other interests in or
under mineral estates or oil, gas, and other liquid or gaseous hydrocarbon
leases, including undivided interests in any such property rights owned jointly
with others, with respect to Properties situated in the United States or
offshore from any State of the United States, including overriding royalty and
royalty interests, leasehold estate interests, net profits interests, production
payment interests, and mineral fee interests, together with contracts executed
in connection therewith and all tenements, hereditaments, appurtenances, and
Properties appertaining, belonging, affixed, or incidental thereto.

 
-11-

--------------------------------------------------------------------------------

 

“Other Taxes” shall mean any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made under any Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, any Loan Document.
 
“Percentage Share” shall mean, as to each Lender, the percentage which such
Lender’s Facility Amount constitutes of the sum of the Facility Amounts of all
Lenders.
 
“Permitted Liens” shall mean (a) Liens for taxes, assessments, or other
governmental charges or levies not yet due or which (if foreclosure, distraint,
sale, or other similar proceedings shall not have been initiated) are being
contested in good faith by appropriate proceedings, and such reserve as may be
required by GAAP shall have been made therefor, (b) Liens in connection with
workers’ compensation, unemployment insurance or other social security (other
than Liens created by Section 4068 of ERISA), old age pension, employee
benefits, or public liability obligations which are not yet due or which are
being contested in good faith by appropriate proceedings, if such reserve as may
be required by GAAP shall have been made therefor, (c) Liens in favor of
vendors, carriers, warehousemen, repairmen, mechanics, workmen, materialmen,
constructors, laborers, landlords or similar Liens arising by operation of law
in the ordinary course of business in respect of obligations that are not yet
due or which are being contested in good faith by appropriate proceedings, if
such reserve as may be required by GAAP shall have been made therefor, (d) Liens
in favor of operators and non-operators under joint operating agreements or
similar contractual arrangements arising in the ordinary course of the business
of the Borrower to secure amounts owing, which amounts are not yet due or are
being contested in good faith by appropriate proceedings, if such reserve as may
be required by GAAP shall have been made therefor, (e) Liens under production
sales agreements, division orders, operating agreements, and other agreements
customary in the oil and gas business for processing, producing, and selling
hydrocarbons securing obligations not constituting Indebtedness and provided
that such Liens do not secure obligations to deliver hydrocarbons at some future
date without receiving full payment therefor within 90 days of delivery, (f)
covenants, liens, rights, easements, rights of way, restrictions, and other
similar encumbrances, and minor defects in the chain of title which are
customarily accepted in the oil and gas financing industry, none of which
interfere with the ordinary conduct of the business of the Borrower or
materially detract from the value or use of the Property to which they apply,
(g) Liens securing the purchase price of Property, including vehicles and
equipment, acquired by the Borrower in the ordinary course of business
(including Liens existing under conditional sale or title retention contracts),
provided that such Liens cover only the acquired Property and the aggregate
unpaid purchase price secured by such Liens does not exceed $500,000, (h) Liens
securing leases of equipment, provided that, as to any particular lease, the
Lien covers only the relevant leased equipment and secures only amounts which
are not yet due and payable under the relevant lease or are being contested in
good faith by appropriate proceedings and such reserve as required by GAAP shall
have been made therefor, (i) Liens in favor or for the benefit of providers of
such Commodity Hedge Agreements and Interest Rate Hedge Agreements approved by
the Agent securing Indebtedness of the Borrower in respect of Commodity Hedge
Agreements and Interest Rate Hedge Agreements (other than such as constitute a
portion of the Obligations) permitted pursuant to the provisions of Section 6.1,
and (j) Liens in favor of the Agent and other Liens expressly permitted
hereunder or in the Security Documents.
 
“Person” shall mean an individual, corporation, partnership, limited liability
company, trust, unincorporated organization, government, any agency or political
subdivision of any government, or any other form of entity.
 
“Plan” shall mean, at any time, any employee benefit plan which is covered by
Title IV of ERISA and in respect of which the Borrower, any of the Guarantors or
any Commonly Controlled Entity of any is (or, if such plan were terminated at
such time, would under Section 4069 of ERISA be deemed to be) an “employer” as
defined in Section 3(5) of ERISA.

 
-12-

--------------------------------------------------------------------------------

 

“Principal Office” shall mean the office of the Agent in Houston, Texas located
at 4400 Post Oak Parkway, 4th Floor, Houston, Texas 77027 or such other office
as the Agent may designate in writing to the Borrower and/or the Lenders from
time to time, the wiring instructions to such currently designated office being
as follows:
 
Amegy Bank National Association
ABA No. 113011258
Account No. 696600-5771
Reference:  Gastar Exploration USA, Inc.
 
“Projected Production” shall mean, at any time, the volumes of proved developed
producing and proved developed non-producing reserves converted to proved
developed producing reserves since the effective date of such Reserve Report of
each commodity category reasonably projected by the Borrower, in the most recent
Reserve Report provided pursuant to the provisions of Section 5.4, but adjusted
as to such production for the current and subsequent calendar years only, with
the approval of the Agent based on information provided by the Borrower in
satisfaction of the requirements of Section 5.8, to account for any increase
(other than with respect to reserves reflected in such Reserve Report as proved
undeveloped and converted to proved developed producing reserves since the
effective date of such Reserve Report) or decrease in such projection
anticipated because of information obtained by the Borrower subsequent to the
publication of such Reserve Report (including the Borrower’s internal forecasts
of production decline rates for existing wells and additions to or deletions
from anticipated future production from wells and acquisitions coming on stream
or failing to come on stream), to be produced from the Oil and Gas Properties of
the Borrower and the Guarantors during the terms of then existing Commodity
Hedge Agreements to which the Borrower or any of the Guarantors is a party.
 
“Property” shall mean any interest in any kind of property or asset, whether
real, personal or mixed, tangible or intangible.
 
“Regulation D” shall mean Regulation D of the Board of Governors of the Federal
Reserve System (or any successor).
 
“Regulatory Change” shall mean, with respect to any Lender, the passage,
adoption, institution, or amendment of any federal, state, local, or foreign
Requirement of Law (including Regulation D), or any interpretation, directive,
or request (whether or not having the force of law) of any Governmental
Authority or monetary authority charged with the enforcement, interpretation, or
administration thereof, occurring after the Closing Date and applying to a class
of lenders including such Lender or its Applicable Lending Office.
 
“Release of Hazardous Substances” shall mean any emission, spill, release,
disposal, or discharge, except in accordance with a valid permit, license,
certificate, or approval of the relevant Governmental Authority, of any
Hazardous Substance into or upon (a) the air, (b) soils or any improvements
located thereon, (c) surface water or groundwater, or (d) the sewer or septic
system, or the waste treatment, storage, or disposal system servicing any
Property of the Borrower or any of the Guarantors.
 
“Replacement Lenders” shall have the meaning assigned to such term in Section
2.20.
 
“Required Lenders” shall mean, at any time when no Loans or Letters of Credit
are outstanding, two or more Lenders holding in the aggregate Percentage Shares
greater than fifty percent (50%) of the Commitment Amount, and at any time when
any Loans or Letters of Credit are outstanding, two or more Lenders which in the
aggregate hold more than fifty percent (50%) of the sum of the Loan Balance
(without regard to any sale of a participation in any Loan) and the L/C
Exposure.

 
-13-

--------------------------------------------------------------------------------

 

 “Required Payment” shall have the meaning assigned to such term in Section 2.7.
 
“Requirement of Law” shall mean, as to any Person, the certificate or articles
of incorporation and by-laws, the certificate or articles of organization and
regulations, operating agreement or limited liability company agreement, the
agreement of limited partnership or other organizational or governing documents
of such Person, and any applicable law, treaty, ordinance, order, judgment,
rule, decree, regulation, or determination of an arbitrator, court, or other
Governmental Authority, including rules, regulations, orders, and requirements
for permits, licenses, registrations, approvals, or authorizations, in each case
as such now exist or may be hereafter amended and are applicable to or binding
upon such Person or any of its Property or to which such Person or any of its
Property is subject.
 
“Reserve Report” shall mean each report delivered to the Agent pursuant to the
provisions of Section 5.4.
 
“Reserve Requirement” shall mean, for any Interest Period for any LIBO Rate
Loan, the average maximum rate at which reserves (including any marginal,
supplemental, or emergency reserves) are required to be maintained during such
Interest Period under Regulation D by member banks of the Federal Reserve System
in Dallas, Texas, with deposits exceeding one billion Dollars against
“Eurocurrency liabilities” (as such term is used in Regulation D) and any other
reserves required by reason of any Regulatory Change to be maintained by such
member banks against (a) any category of liabilities which includes deposits by
reference to which the LIBO Rate is to be determined as provided herein in the
definition of the term “LIBO Rate” or (b) any category of extensions of credit
or other assets which include a LIBO Rate Loan.
 
“Responsible Officer” shall mean, as to any Business Entity, its President, any
Vice President or any other Person duly authorized in accordance with the
applicable organizational documents, bylaws, regulations or resolutions to act
on behalf of such Business Entity.
 
“Secured Creditors” shall mean the Lenders, any other Approved Hedge
Counterparties and any Secured Third Party Hedge Counterparties.
 
“Secured Third Party Hedge Counterparty” shall mean any counterparty of the
Parent, the Borrower or any Domestic Subsidiary of the Parent to a Commodity
Hedge Agreement or Interest Rate Hedge Agreement that is party to an
intercreditor agreement with the Agent, in form and substance reasonably
satisfactory to the Agent and such counterparty.
 
“Security Documents” shall mean, collectively, the security documents in effect
under the Existing Credit Agreement, the security documents executed and
delivered in satisfaction of the condition set forth in Section 3.1(f), any
existing security document assigned or amended by any of such documents set
forth in Section 3.1(f), and all other documents and instruments at any time
executed as security for all or any portion of the Obligations, as such
instruments may be amended, supplemented, restated, or otherwise modified from
time to time.
 
“Subsidiary” shall mean, as to any Person, any Business Entity of which shares
of stock or other equity interests having ordinary voting power (other than
stock or other equity interests having such power only by reason of the
happening of a contingency) to elect a majority of the board of directors or
other governing body or other managers of such Business Entity are at the time
owned, or the management of which is otherwise controlled, directly or
indirectly through one or more intermediaries, or both, by such Person.

 
-14-

--------------------------------------------------------------------------------

 

“Subsidiary Guarantors” shall mean Domestic Subsidiaries of the Parent which are
Guarantors.
 
“Superfund Site” shall mean those sites listed on the Environmental Protection
Agency National Priority List and eligible for remedial action or any comparable
state registries or list in any state of the United States.
 
“Taxes” shall mean any and all present or future taxes, levies, imposts, duties,
fees, deductions, charges or withholdings imposed by any Governmental Authority.
 
“Terminated Lender” shall have the meaning assigned to such term in Section
2.20.
 
“Termination Date” shall have the meaning assigned to such term in Section 2.20.
 
“Transferee” shall mean any Person to which any Lender has sold, assigned,
transferred, or granted a participation in any of the Obligations, as authorized
pursuant to the provisions of Section 9.1, and any Person acquiring, by
purchase, assignment, transfer, or participation, from any such purchaser,
assignee, transferee, or participant, any part of such Obligations.
 
“UCC” shall mean the Uniform Commercial Code as from time to time in effect in
the State of Texas.
 
“USA Patriot Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools required to Intercept and Obstruct Terrorism Act of 2001, Pub.
L. No. 107 56, 115 Stat. 272 (2001), as the same has been, or shall hereafter
be, renewed, extended, amended or replaced.
 
“Wayzata Facility Agent” shall mean Wayzata Investment Partners LLC, in its
capacity as Administrative Agent for the lenders under the Credit Agreement
dated as of February 16, 2009 entered into by and among the Borrower, the
Parent, the lenders party thereto and Wayzata Investment Partners LLC, as
Administrative Agent.
 
1.3           Undefined Financial Accounting Terms.  Financial accounting terms
used in this Agreement without definition are used herein with the respective
meanings assigned thereto in accordance with GAAP at the time in effect.
 
1.4           References.  References in this Agreement to Schedules, Exhibits,
Articles or Section numbers shall be to Schedules, Exhibits, Articles or
Sections of this Agreement, unless expressly stated to the contrary.  References
in this Agreement to “hereby,” “herein,” “hereinafter,” “hereinabove,”
“hereinbelow,” “hereof,” “hereunder” and words of similar import shall be to
this Agreement in its entirety and not only to the particular Schedule, Exhibit,
Article, or Section in which such reference appears.  Specific enumeration
herein shall not exclude the general and, in such regard, the terms “includes”
and “including” used herein shall mean “includes, without limitation,” or
“including, without limitation,” as the case may be, where appropriate.  Except
as otherwise indicated, references in this Agreement to statutes, sections, or
regulations are to be construed as including all statutory or regulatory
provisions consolidating, amending, replacing, succeeding, or supplementing the
statute, section, or regulation referred to.  References in this Agreement to
“writing” include printing, typing, lithography, facsimile reproduction, and
other means of reproducing words in a tangible visible form.  References in this
Agreement to agreements and other contractual instruments shall be deemed to
include all exhibits and appendices attached thereto and all subsequent
amendments and other modifications to such instruments, but only to the extent
such amendments and other modifications are not prohibited by the terms of this
Agreement.  References in this Agreement to Persons include their respective
successors and permitted assigns.
 
1.5           Articles and Sections.  This Agreement, for convenience only, has
been divided into Articles and Sections; and it is understood that the rights
and other legal relations of the parties hereto shall be determined from this
instrument as an entirety and without regard to the aforesaid division into
Articles and Sections and without regard to headings prefixed to such Articles
or Sections.

 
-15-

--------------------------------------------------------------------------------

 

1.6           Number and Gender.  Whenever the context requires, reference
herein made to the single number shall be understood to include the plural; and
likewise, the plural shall be understood to include the singular.  Definitions
of terms defined in the singular or plural shall be equally applicable to the
plural or singular, as the case may be, unless otherwise indicated.  Words
denoting sex shall be construed to include the masculine, feminine and neuter,
when such construction is appropriate; and specific enumeration shall not
exclude the general but shall be construed as cumulative.
 
1.7           Incorporation of Schedules and Exhibits.  The Schedules and
Exhibits attached to this Agreement are incorporated herein and shall be
considered a part of this Agreement for all purposes.
 
1.8           Negotiated Transaction.  Each party to this Agreement affirms to
the others that it has had the opportunity to consult, and discuss the
provisions of this Agreement with, independent counsel and fully understands the
legal effect of each provision.
 
ARTICLE II

 
TERMS OF FACILITY
 
2.1           Revolving Line of Credit and Letter of Credit Facility.  (a) Upon
the terms and conditions (including the right of the Lenders to decline to make
any Loan, other than a Letter of Credit Payment, so long as any condition to the
making of such Loan set forth in Section 3.2 has not been satisfied) and relying
on the representations and warranties contained in this Agreement, each Lender
severally agrees to make Loans during the Commitment Period to or for the
benefit of the Borrower in an aggregate outstanding principal amount not to
exceed at any time the Percentage Share of such Lender of the Commitment Amount
then in effect (but such product not to exceed, at any time, the Facility Amount
of the relevant Lender then in effect), minus the Percentage Share of such
Lender of the then existing L/C Exposure.  Loans shall be made from time to time
on any Business Day designated in a Borrowing Request.
 
(b)           Subject to the provisions of this Agreement, during the Commitment
Period, the Borrower may borrow, repay, and reborrow and convert Loans of one
type or with one Interest Period into Loans of another type or with a different
Interest Period.  Each borrowing or conversion of principal of (i) Base Rate
Loans shall be in an amount at least equal to $100,000 and a whole multiple of
$100,000 and (ii) LIBO Rate Loans shall be in an amount at least equal to
$100,000 and a whole multiple of $100,000 and, if any LIBO Rate Loan would
otherwise be in a lesser principal amount for any period, such Loan shall be a
Base Rate Loan during such period.  Except for prepayments made pursuant to the
provisions of Section 2.11, each prepayment of principal shall be in an amount
at least equal to $10,000 and a whole multiple of $10,000.  Each borrowing,
prepayment, or conversion of or into a Loan of a different type or, in the case
of a LIBO Rate Loan, having a different Interest Period, shall be deemed a
separate borrowing, conversion, and prepayment for purposes of the foregoing,
one for each type of Loan or Interest Period.
 
(c)           The Agent shall notify each Lender of its receipt of a Borrowing
Request as soon as practicable following its receipt thereof, including in such
notice the amount of the requested Loan and the requested date for the making of
the requested Loan.  Not later than 11:00 a.m., Central Standard or Central
Daylight Savings Time, as the case may be, on the date specified for each
borrowing, each Lender shall make available to the Agent, at an account
designated by the Agent, an amount equal to the Percentage Share of such Lender
of the borrowing to be made on such date.  The amount so received by the Agent
shall, subject to the terms and conditions hereof, be made available to the
Borrower in immediately available funds at the Principal Office.  All Loans by
each Lender shall be maintained at the Applicable Lending Office of such Lender
and shall be evidenced by the Note of such Lender.
 
(d)           The failure of any Lender to make any Loan required to be made by
it hereunder shall not relieve any other Lender of its obligation to make any
Loan required to be made by it, and no Lender shall be responsible for the
failure of any other Lender to make any Loan.

 
-16-

--------------------------------------------------------------------------------

 

(e)           Upon the terms and conditions (including the right of the Agent to
decline to issue renew or extend any Letter of Credit so long as any condition
to the issuance, renewal or extension of such Letter of Credit set forth in
Section 3.3 has not been satisfied) and relying on the representations and
warranties contained in this Agreement, the Agent, as issuing bank for the
Lenders, agrees, from the date of this Agreement until the date which is 30 days
prior to the Commitment Termination Date, to issue, on behalf of the Lenders in
their respective Percentage Shares, Letters of Credit for the account of the
Borrower and to renew and extend such Letters of Credit.  Letters of Credit
shall be issued, renewed, or extended from time to time on any Business Day
designated by the Borrower following the receipt in accordance with the terms
hereof by the Agent of the written (or oral, confirmed promptly in writing)
request by a Responsible Officer of the Borrower therefor and a Letter of Credit
Application.  Letters of Credit shall be issued in such amounts as the Borrower
may request; provided, however, that (i) no Letter of Credit shall have an
expiration date which is less than 30 days prior to the Commitment Termination
Date, (ii) the Loan Balance plus the L/C Exposure, including that under any then
requested Letter of Credit, shall not exceed at any time the Commitment Amount,
(iii) the L/C Exposure, including that under any then requested Letter of
Credit, shall not exceed at any time the L/C Sublimit and (iv) no Letter of
Credit shall be issued in an amount less than $10,000.
 
(f)           In connection with the issuance, renewal or extension by the Agent
of any Letter of Credit pursuant to Section 2.1(e), the Borrower shall pay to
the Agent, for the account of the Lenders, a letter of credit fee in an amount
equal to the greater of (i) the face amount of such Letter of Credit multiplied
by a per annum rate equal to the Applicable Margin for LIBO Rate Loans in effect
at the date of issuance, renewal or extension of the relevant Letter of Credit,
calculated on the basis of a year of 360 days, and actual days elapsed
(including the first day but excluding the last day), or (ii) $300.  Such fee
with respect to each Letter of Credit (other than the minimum fee of $300 as to
any Letter of Credit, which shall be payable on the date issuance, renewal or
extension of the relevant Letter of Credit) shall be payable quarterly in
arrears on the last Business Day of each calendar quarter and at the expiry date
of the relevant Letter of Credit.  Neither the Agent nor any Lender shall have
any obligation to refund any portion of any such fee upon early cancellation of
the relevant Letter of Credit.   The Borrower also agrees to pay on demand to
the Agent, solely for its account as issuer of the relevant Letter of Credit,
its customary letter of credit transaction fees and expenses, including
amendment fees, payable with respect to each Letter of Credit.
 
(g)           The Borrower agrees that neither the Agent nor any Lender shall be
responsible for, nor shall the Obligations be affected by, among other things,
(i) the validity or genuineness of documents or any endorsements thereon
presented in connection with any Letter of Credit, even if such documents shall
in fact prove to be in any and all respects invalid, fraudulent or forged, so
long as the Agent, as the issuer of such Letter of Credit, has no actual
knowledge of any such invalidity, lack of genuineness, fraud, or forgery prior
to the presentment for payment of a corresponding Letter of Credit or any draft
thereunder or (ii) any dispute between or among the Borrower and any beneficiary
of any Letter of Credit or any other Person to which any Letter of Credit may be
transferred, or any claims whatsoever of the Borrower against any beneficiary of
any Letter of Credit or any such transferee.  The Borrower further acknowledges
and agrees that the Agent, as the issuer of Letters of Credit, shall be liable
to the Borrower to the extent, but only to the extent, of any direct, as opposed
to consequential or punitive, damages suffered by the Borrower as a result of
the willful misconduct or gross negligence of the Agent as the issuer of Letters
of Credit in determining whether documents presented under a Letter of Credit
complied with the terms of such Letter of Credit that resulted in either a
wrongful payment under such Letter of Credit or a wrongful dishonor of a claim
or draft properly presented under such Letter of Credit.  In the absence of
gross negligence or willful misconduct by the Agent as the issuer of Letters of
Credit, the Agent shall not be liable for any error, omission, interruption or
delay in transmission, dispatch or delivery of any message or advice, however
transmitted, in connection with any Letter of Credit.  The Agent, the Lenders,
and the Borrower agree that any action taken or omitted by the Agent, as issuer
of any Letter of Credit, under or in connection with any Letter of Credit or the
related drafts or documents, if done in the absence of gross negligence or
willful misconduct, shall be binding as among the Agent, as issuer of such
Letter of Credit or otherwise, the Lenders, and the Borrower shall not put the
Agent, as issuer of such Letter of Credit or otherwise, or any Lender under any
liability to the Borrower.

 
-17-

--------------------------------------------------------------------------------

 

(h)           Unless the Borrower provides to the Agent funds sufficient to
allow the Agent to pay any drawing by a beneficiary under a Letter of Credit
prior to the Agent being obligated to pay the relevant drawing under a Letter of
Credit, the Agent shall make a Letter of Credit Payment in payment of such
drawing.  Prior to any Letter of Credit Payment in respect of any Letter of
Credit, each Lender shall be deemed to be a participant, through the Agent with
respect to the relevant Letter of Credit, in the obligation of the Agent, as the
issuer of such Letter of Credit, in an amount equal to the Percentage Share of
such Lender of the maximum amount which is or at any time may become available
to be drawn thereunder.  Upon delivery by such Lender of funds requested
pursuant to Section 2.1(i), such Lender shall be treated as having purchased a
participating interest in an amount equal to such funds delivered by such Lender
to the Agent in the obligation of the Borrower to reimburse the Agent, as the
issuer of such Letter of Credit, for any amounts payable, paid, or incurred by
the Agent, as the issuer of such Letter of Credit, with respect to such Letter
of Credit.
 
(i)           Each Lender shall be unconditionally and irrevocably liable,
without regard to the occurrence of any Default or Event of Default, to the
extent of the Percentage Share of such Lender at the time of issuance of each
Letter of Credit, to reimburse, on demand, the Agent, as the issuer of such
Letter of Credit, for the amount of each Letter of Credit Payment under such
Letter of Credit.  Each Letter of Credit Payment shall be deemed to be a Loan by
each Lender to the extent of funds delivered by such Lender to the Agent with
respect to such Letter of Credit Payment and shall to such extent be deemed a
Loan under and shall be evidenced by the Note of such Lender and shall be
payable by the Borrower upon demand by the Agent.
 
(j)           Each Lender agrees to indemnify the Agent, as the issuer of each
Letter of Credit, and the officers, directors, employees, agents, attorneys in
fact and Affiliates of the Agent (to the extent not reimbursed by the Borrower
and without limiting the Obligation of the Borrower to do so), ratably according
to the Percentage Share of such Lender at the time of issuance of such Letter of
Credit, from and against any and all liabilities, claims, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses and disbursements
of any kind whatsoever which may at any time (including any time following the
payment and performance of all Obligations and the termination of this
Agreement) be imposed on, incurred by or asserted against the Agent as the
issuer of such Letter of Credit or any of its officers, directors, employees,
agents, attorneys in fact or affiliates in any way relating to or arising out of
this Agreement or such Letter of Credit or any action taken or omitted by the
Agent as the issuer of such Letter of Credit or any of its officers, directors,
employees, agents, attorneys in fact or Affiliates under or in connection with
any of the foregoing, including any liabilities, claims, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses and disbursements
imposed, incurred or asserted as a result of the negligence, whether sole or
concurrent, of the Agent as the issuer of such Letter of Credit or any of its
officers, directors, employees, agents, attorneys-in-fact or Affiliates;
provided that no Lender (other than the Agent as the issuer of a Letter of
Credit) shall be liable for the payment of any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements resulting from the gross negligence or willful
misconduct of the Agent as the issuer of a Letter of Credit.  The agreements in
this Section 2.1(j) shall survive the payment and performance of all Obligations
and the termination of this Agreement.
 
2.2           Limitations on Interest Periods.  Each Interest Period selected by
the Borrower  (a) which commences on the last Business Day of a calendar month
(or any day for which there is no numerically corresponding day in the
appropriate subsequent calendar month) shall end on the last Business Day of the
appropriate subsequent calendar month, (b) which would otherwise end on a day
which is not a Business Day shall end on the next succeeding Business Day (or,
if such next succeeding Business Day falls in the next succeeding calendar
month, on the next preceding Business Day), (c) which would otherwise end after
the Commitment Termination Date shall end on the Commitment Termination Date and
(d) shall have a duration of not less than one month and, if any Interest Period
would otherwise be a shorter period, the relevant Loan shall be a Base Rate Loan
during such period.
 
2.3           Limitation on Types of Loans.  Anything herein to the contrary
notwithstanding, no more than six separate LIBO Rate Loans shall be outstanding
at any one time, with, for purposes of this Section, all LIBO Rate Loans for the
same Interest Period constituting one LIBO Rate Loan.  Anything herein to the
contrary notwithstanding, if, on or prior to the determination of any interest
rate for any LIBO Rate Loan for any Interest Period therefor:

 
-18-

--------------------------------------------------------------------------------

 

(a)           the Agent determines (which determination shall be conclusive,
absent manifest error) that quotations of interest rates for the deposits
referred to in the definition of “LIBO Rate” in Section 1.2 are not being
provided in the relevant amounts or for the relevant maturities for purposes of
determining the rate of interest for such Loan as provided in this Agreement; or
 
(b)           the Agent determines (which determination shall be conclusive,
absent manifest error) that the rates of interest referred to in the definition
of “LIBO Rate” in Section 1.2 upon the basis of which the rate of interest for
such Loan for such Interest Period is to be determined do not adequately cover
the cost to the Lenders of making or maintaining such Loan for such Interest
Period, then the Agent shall give the Borrower and the Lenders prompt notice
thereof; and so long as such condition remains in effect, the Lenders shall be
under no obligation to make LIBO Rate Loans or to convert Base Rate Loans into
LIBO Rate Loans, and the Borrower shall, on the last day of the then current
Interest Period for each outstanding LIBO Rate Loan, either prepay such LIBO
Rate Loan or convert such Loan into a LIBO Rate Loan with amounts and maturities
for which quotations are provided, or convert such Loan into a Base Rate Loan in
accordance with the provisions of Section 2.12.
 
2.4           Use of Loan Proceeds and Letters of Credit.  (a) Proceeds of all
Loans shall be used solely by the Borrower (i) to acquire and develop Oil and
Gas Properties, (ii) to advance funds to the Subsidiary Guarantors for working
capital and general business purposes and capital expenditures not prohibited
under the provisions of this Agreement or to acquire and develop Oil and Gas
Properties, (iii) to advance funds to the Parent needed by the Parent for
payment of its cash operating expenses, including general and administrative
expenses, Taxes and scheduled debt service on the Indebtedness of the Parent
listed on Schedule 6.1 (provided that scheduled debt service shall not include
payment at maturity when such maturity arises by way of acceleration following a
default), (iv) for the Borrower’s working capital and general business purposes
and capital expenditures not otherwise prohibited under applicable provisions of
this Agreement and (v) to pay fees and expenses incurred in connection with this
Agreement and for other general business purposes of the Borrower.
 
(b)           Letters of Credit shall be issued solely for the account of the
Borrower for general business purposes of the Borrower and the Subsidiary
Guarantors not otherwise prohibited under applicable provisions of this
Agreement.
 
2.5           Interest.  Subject to applicable provisions of this Agreement
(including those of Section 2.17), (a) interest on Base Rate Loans shall accrue
and be payable at a daily interest rate based on the per annum rate equal to the
sum of the Adjusted Base Rate for each relevant day plus the Applicable Margin
for Base Rate Loans on such day, converted to a daily rate on the basis of a
year of 365 or 366 days, as the case may be; provided, however, in no event
shall such applicable rate exceed the Highest Lawful Rate, with such rate being
applied on the basis of actual days elapsed (including the first day, but
excluding the last day) during the period for which interest is payable at the
relevant rate, and (b) interest on LIBO Rate Loans shall accrue during each
relevant Interest Period and be payable at a daily interest rate based on the
per annum rate equal to the Adjusted LIBO Rate on the first day of the relevant
Interest Period plus the relevant Applicable Margin for LIBO Rate Loans on such
day, converted to a daily rate on the basis of a year of 360 days; provided,
however, in no event shall such applicable rate exceed the Highest Lawful Rate,
with such rate being applied on the basis of actual days elapsed (including the
first day, but excluding the last day) during the period for which interest is
payable at the relevant rate.  Notwithstanding the foregoing, interest on past
due principal and, to the extent permitted by applicable law, past due interest
and fees, shall accrue at the Default Rate and shall be payable upon demand by
the Agent at any time as to all or any portion of such interest.  Interest
provided for herein shall be calculated on unpaid sums actually advanced and
outstanding pursuant to the terms of this Agreement and only for the period from
the date or dates of such advances to, but not including, the date or dates of
repayment.  In the event that the Borrower fails to select the duration of any
Interest Period for any LIBO Rate Loan within the time period and otherwise as
provided herein, such Loan (if outstanding as a LIBO Rate Loan) shall be
automatically converted into a Base Rate Loan on the last day of the then
current Interest Period for such Loan or (if outstanding as a Base Rate Loan)
shall remain as, or (if not then outstanding) shall be made as, a Base Rate
Loan.

 
-19-

--------------------------------------------------------------------------------

 

2.6           Repayment of Loans and Interest.  Accrued and unpaid interest on
each outstanding Base Rate Loan shall be due and payable quarterly commencing on
the first day of January, 2010 and continuing on the first day of each calendar
quarter thereafter while any Base Rate Loan remains outstanding, the payment in
each instance to be the amount of interest which has accrued and remains unpaid
in respect of the relevant Loan.  Accrued and unpaid interest on each
outstanding LIBO Rate Loan shall be due and payable on the earlier of (a) the
last day of the Interest Period for such LIBO Rate Loan, or (b) if any Interest
Period is of a duration longer than three months, on the day of the third month
of the relevant Interest Period corresponding to the day preceding the initial
day of such Interest Period and on the last day of the relevant Interest Period,
the payment in each instance to be the amount of interest which has accrued and
remains unpaid in respect of the relevant Loan.  The Loan Balance, together with
all accrued and unpaid interest thereon, shall be due and payable on the
Commitment Termination Date.  At the time of making each payment hereunder or
under the Notes, the Borrower shall specify to the Agent the Loans or other
amounts payable by the Borrower hereunder to which such payment is to be
applied.  In the event the Borrower fails to so specify, or if an Event of
Default has occurred and is continuing, the Agent may apply such payment as it
may elect in its discretion and in accordance with the terms hereof.
 
2.7           Outstanding Amounts.  (a) The outstanding principal balance of the
Note of each Lender reflected by the notations of such Lender on its records
shall be deemed rebuttably presumptive evidence of the principal amount owing on
such Note.  The liability for payment of principal and interest evidenced by
each Note shall be limited to principal amounts actually advanced and
outstanding pursuant to this Agreement and interest on such amounts calculated
in accordance with this Agreement.
 
(b)           Unless the Agent shall have been notified by a Lender or the
Borrower prior to the date on which any of them is scheduled to make payment to
the Agent of (in the case of a Lender) the proceeds of a Loan to be made by such
Lender hereunder or (in the case of the Borrower) a payment to the Agent for the
account of the Agent or one or more of the Lenders hereunder (such payment being
herein called the “Required Payment”), which notice shall be effective upon
receipt, that it does not intend to make the Required Payment to the Agent, the
Agent may assume that the Required Payment has been made and, in reliance upon
such assumption, may (but shall not be required to) make the amount thereof
available to the intended recipient on such date.  If such Lender or the
Borrower, as the case may be, has not in fact made the Required Payment to the
Agent, the recipient of such payment shall, on demand, repay to the Agent solely
for its account the amount so made available together with interest thereon in
respect of each day during the period commencing on the date such amount was so
made available by the Agent until the date the Agent recovers such amount at a
rate per annum equal to, in the case of a Lender as recipient, the Federal Funds
Rate or, in the case of the Borrower as recipient, the Adjusted Base Rate plus
the relevant Applicable Margin.
 
2.8           Taxes and Time, Place, and Method of Payments.  (a) All payments
required pursuant to this Agreement or the Notes shall be made without set-off
or counterclaim in Dollars and in immediately available funds free and clear of,
and without deduction for, any Indemnified Taxes or Other Taxes; provided,
however that if the Borrower shall be required to deduct any Indemnified Taxes
or Other Taxes from such payments, then (i) the sum payable shall be increased
by the amount (the “Additional Amount”) necessary so that after making all
required deductions (including deductions applicable to additional sums
described in this paragraph) the Agent or any Lender, as the case may be,
receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Borrower shall make such deductions and (iii) the
Borrower shall pay the full amount deducted to the relevant Governmental
Authority in accordance with applicable law.  In addition, to the extent not
paid in accordance with the preceding sentence, the Borrower shall pay any Other
Taxes to the relevant Governmental Authority in accordance with applicable law.
 
(b)           Subject to the provisions of Section 2.20, the Borrower shall
indemnify the Agent and each Lender for Indemnified Taxes and Other Taxes paid
by such Person, including any Indemnified Taxes or Other Taxes arising from the
negligence, whether sole or concurrent, of the Agent or any Lender; provided,
however, that the Borrower shall not be obligated to make payment to the Agent
or any Lender in respect of penalties, interest and other similar liabilities
attributable to such Indemnified Taxes or Other Taxes if such penalties,
interest or other similar liabilities are attributable to the gross negligence
or willful misconduct of the Person seeking indemnification.

 
-20-

--------------------------------------------------------------------------------

 

(c)           If a Lender or the Agent shall become aware that it is entitled to
claim a refund from a Governmental Authority in respect of Indemnified Taxes or
Other Taxes paid by the Borrower pursuant to this Section 2.8, including
Indemnified Taxes or Other Taxes as to which it has been indemnified by the
Borrower, or with respect to which the Borrower has paid Additional Amounts
pursuant to the Loan Documents, it shall promptly notify the Borrower of the
availability of such refund claim and, if the Lender or the Agent, as the case
may be, determines in good faith that making a claim for refund will not have an
adverse effect to its taxes or business operations, shall, within 10 days after
receipt of a request by the Borrower, make a claim to such Governmental
Authority for such refund at the expense of the Borrower.  If a Lender or the
Agent receives a refund in respect of any Indemnified Taxes or Other Taxes paid
by the Borrower pursuant to the Loan Documents, it shall within 30 days from the
date of such receipt pay over such refund to the Borrower (but only to the
extent of Indemnified Taxes or Other Taxes paid pursuant to the Loan Documents,
including indemnity payments made or Additional Amounts paid, by the Borrower
under this Section 2.8 with respect to the Indemnified Taxes or Other Taxes
giving rise to such refund), net of all reasonable out of pocket expenses of
such Lender or the Agent, as the case may be, and without interest (other than
interest paid by the relevant Governmental Authority with respect to such
refund).
 
(d)           If any Lender or the Agent is or becomes eligible under any
applicable law, regulation, treaty or other rule to a reduced rate of taxation,
or a complete exemption from withholding, with respect to Indemnified Taxes or
Other Taxes on payments made to it or for its benefit by the Borrower, such
Lender or the Agent, as the case may be, shall, upon the request, and at the
cost and expense, of the Borrower, complete and deliver from time to time any
certificate, form or other document requested by the Borrower, the completion
and delivery of which are a precondition to obtaining the benefit of such
reduced rate or exemption, provided that the taking of such action by such
Lender or the Agent, as the case may be, would not, in the reasonable judgment
of such Lender or the Agent, as the case may be, be disadvantageous or
prejudicial to such Lender or the Agent, as the case may be, or inconsistent
with its internal policies or legal or regulatory restrictions.  For any period
with respect to which a Lender or the Agent, as the case may be, has failed to
provide any such certificate, form or other document requested by the Borrower,
such Lender or the Agent, as the case may be, shall not be entitled to any
payment under this Section 2.8 in respect of any Indemnified Taxes or Other
Taxes that would not have been imposed but for such failure.
 
(e)           Each Lender organized under the laws of the United States, any
State thereof or the District of Columbia (other than Lenders that are
corporations or otherwise exempt from United States backup withholding Tax)
shall (i) deliver to the Borrower and the Agent, when such Lender first becomes
a Lender, upon the written request of the Borrower or the Agent, two original
copies of United States Internal Revenue Form W-9 or any successor form,
properly completed and duly executed by such Lender, certifying that such Lender
is exempt from United States backup withholding Tax on payments of interest made
under the Loan Documents and (ii) thereafter at each time it is so reasonably
requested in writing by the Borrower or the Agent, deliver within a reasonable
time two original copies of an updated United States Internal Revenue Service
Form W-9 or any successor form thereto.
 
(f)           Each Lender that is organized under the laws of a jurisdiction
other than the United States, any State thereof or the District of Columbia
(each such Lender, a “Foreign Lender”) that is entitled to an exemption from or
reduction of withholding Tax under the laws of the jurisdiction in which the
Borrower is located, or any treaty to which such jurisdiction is a party, with
respect to payments under the Loan Documents shall deliver to the Borrower and
the Agent, but only at the written request of the Borrower or the Agent, such
properly completed and duly executed documentation prescribed by applicable law
or reasonably requested by the Borrower or the Agent as will permit such
payments to be made without withholding or at a reduced rate, unless in the good
faith opinion of the Foreign Lender such documentation would expose the Foreign
Lender to any material adverse consequence or risk.  Such documentation shall be
delivered by each Foreign Lender on or before the date it becomes a Lender and,
if required by law, on or before the date, if any, such Foreign Lender changes
its Applicable Lending Office by designating a different lending office with
respect to its Loans.  In addition, each Foreign Lender shall deliver such forms
promptly upon the obsolescence or invalidity of any form previously delivered by
such Foreign Lender.  Each Lender (and, in the case of a Foreign Lender its
lending office), represents that on the Closing Date, payments made hereunder by
the Borrower or the Agent to it would not be subject to United States Federal
withholding tax.

 
-21-

--------------------------------------------------------------------------------

 

(g)           Notwithstanding the provisions of subsection (a) above, the
Borrower shall not be required to indemnify any Foreign Lender or to pay any
Additional Amounts to any Foreign Lender, in respect of United States federal
withholding Tax pursuant to subsection (a) above, (i) to the extent that the
obligation to withhold amounts with respect to United States federal withholding
tax existed on the date such Foreign Lender became a Lender; (ii) with respect
to payments to a new Applicable Lending Office with respect to a Loan, but only
to the extent that such withholding tax exceeds any withholding tax that would
have been imposed on such Lender had it not designated such new Applicable
Lending Office; (iii) with respect to a change by such Foreign Lender of the
jurisdiction in which it is organized, incorporated, controlled or managed, or
in which it is doing business, from the date such Foreign Lender changed such
jurisdiction, but only to the extent that such withholding tax exceeds any
withholding tax that would have been imposed on such Lender had it not changed
the jurisdiction in which it is organized, incorporated, controlled or managed,
or in which it is doing business; or (iv) to the extent that the obligation to
indemnify any Foreign Lender or to pay such Additional Amounts would not have
arisen but for a failure by such Foreign Lender to comply with the provisions of
Section 2.8(f).
 
(h)           All payments by the Borrower shall be deemed received on (i)
receipt or (ii) the next Business Day following receipt if such receipt is after
3:00 p.m., Central Standard or Central Daylight Savings Time, as the case may
be, on any Business Day, and shall be made to the Agent at the Principal
Office.  Except as provided to the contrary herein, if the due date of any
payment hereunder or under any Note would otherwise fall on a day which is not a
Business Day, such date shall be extended to the next succeeding Business Day,
and interest shall be payable for any principal so extended for the period of
such extension; provided, however, that in the case of any LIBO Rate Loan, if
the result of such extension would be to extend such payment into another
calendar month, then the relevant payment shall be due on the immediately
preceding Business Day.
 
2.9           Pro Rata Treatment; Adjustments.  (a) Except to the extent
otherwise expressly provided herein, (i) each borrowing pursuant to this
Agreement shall be made from the Lenders pro rata in accordance with their
respective Percentage Shares, (ii) each reduction of the sum of the Facility
Amounts of the Lenders at the request of the Borrower, as well as any subsequent
increase in the sum of the Facility Amounts of the Lenders at the request of the
Borrower and with written agreement of the Agent and all the Lenders, shall
serve to adjust the Facility Amounts of the Lenders pro rata in accordance with
the Facility Amounts of the Lenders in effect immediately prior to any such
adjustment, (iii) each payment of Commitment Fees shall be made to the Agent for
the account of the Lenders pro rata in accordance with their respective
Percentage Shares, (iv) each payment by the Borrower of fees pursuant to the Fee
Letter shall be made to Amegy solely for its account, except as agreed otherwise
by Amegy and any other Lender, (v) each payment of principal of Loans shall be
made to the Agent for the account of the Lenders pro rata in accordance with
their respective shares of the Loan Balance, (vi) each payment of interest on
Loans shall be made to the Agent for the account of the Lenders pro rata in
accordance with their respective shares of the aggregate amount of interest due
and payable to the Lenders, and (vii) each payment by the Borrower under
Commodity Hedge Agreements and Interest Rate Hedge Agreements with Approved
Hedge Counterparties and under treasury management arrangements with any Lender
shall be made only to the Person or Persons entitled thereto.
 
(b)           The Agent shall distribute all payments with respect to the
Obligations under the Loan Documents promptly upon receipt in like funds as
received to the Lenders and any Approved Hedge Counterparties entitled to
participate in any relevant payment.  In the event that any payments made
hereunder by the Borrower on the Obligations under the Loan Documents at any
particular time are insufficient to satisfy in full the Obligations under the
Loan Documents due and payable at such time, such payments shall be applied (i)
first, to fees and expenses due pursuant to the terms of this Agreement or any
other Loan Document, (ii) second, to accrued interest, (iii) third, to the Loan
Balance and any other Obligations under the Loan Documents pro rata on the basis
of the ratio of the amount of all such Obligations under the Loan Documents
owing to the Agent or the relevant Lender, as the case may be, to the total
amount of the Obligations under the Loan Documents then owing and (iv) fourth to
cash collateralize the L/C Exposure in the manner provided in Section 2.11(a).
 
(c)           If any Lender (for purposes of this Section, a “Benefited Lender”)
shall at any time receive any payment of all or part of its portion of the
Obligations under the Loan Documents, or receive any Collateral in respect
thereof (whether voluntarily or involuntarily, by set-off, pursuant to events or
proceedings of the nature referred to in Section 7.1(f) or Section 7.1(g), or
otherwise) in an amount greater than such Lender was entitled to receive
pursuant to the terms hereof, such Benefited Lender shall purchase for cash from
the other Lenders such portion of the Obligations under the Loan Documents of
such other Lenders, or shall provide such other Lenders with the benefits of any
such Collateral or the proceeds thereof, as shall be necessary to cause such
Benefited Lender to share the excess payment or benefits of such Collateral or
proceeds with each of the Lenders according to the terms hereof.  If all or any
portion of such excess payment or benefits is thereafter recovered from such
Benefited Lender, such purchase shall be rescinded and the purchase price and
benefits returned by such Lender, to the extent of such recovery, but without
interest.  The Borrower agrees that each such Lender so purchasing a portion of
the Obligations under the Loan Documents of another Lender may exercise all
rights of payment (including rights of set-off) with respect to such portion as
fully as if such Lender were the direct holder of such portion.  If any Lender
ever receives, by voluntary payment, exercise of rights of set-off or banker’s
lien, counterclaim, cross-action or otherwise, any funds of the Borrower to be
applied to the Obligations under the Loan Documents, or receives any proceeds by
realization on or with respect to any Collateral, all such funds and proceeds
shall be forwarded immediately to the Agent for distribution in accordance with
the terms of this Agreement.

 
-22-

--------------------------------------------------------------------------------

 

2.10           Borrowing Base and Monthly Reduction Amount.  (a) The Borrowing
Base as of the Closing Date is acknowledged by the Borrower, the Agent and the
Lenders to be $47,500,000.  Commencing on the first day of December, 2009 and
continuing thereafter on the first day of each calendar month through the
Commitment Termination Date, the amount of the Borrowing Base then in effect
shall be reduced by the Monthly Reduction Amount, which Monthly Reduction Amount
as of the Closing Date is acknowledged to be $0.00.
 
(b)           The Borrowing Base and the Monthly Reduction Amount shall be
redetermined, by the Agent, with the approval of the Lenders as required
pursuant to the provisions of Section 9.9, semi-annually (on each May 1 and
November 1 prior to the Commitment Termination Date, commencing on May 1, 2010)
on the basis of information supplied by the Borrower in compliance with the
provisions of this Agreement, including Reserve Reports, and all other
information available to the Agent and the Lenders.  In addition, the Agent,
with the approval of the Lenders as required pursuant to the provisions of
Section 9.9, shall, in the normal course of business following a request of the
Borrower, redetermine the Borrowing Base and the Monthly Reduction Amount;
provided, however, the Agent and the Lenders shall not be obligated to respond
to more than one such request annually.  Notwithstanding the foregoing, the
Borrowing Base in effect at any time shall be subject to reduction in accordance
with applicable provisions of Section 6.4 and the Agent, with the approval of
the Lenders as required pursuant to the provisions of Section 9.9, may at its
discretion and shall, upon request by the Required Lenders and with the approval
of the Lenders as required pursuant to the provisions of Section 9.9,
redetermine the Borrowing Base and the Monthly Reduction Amount at any time;
provided, however, the Agent and the Lenders shall not be entitled to more than
one such unscheduled redetermination annually.
 
(c)           Upon each determination of the Borrowing Base and the Monthly
Reduction Amount, the Agent shall notify the Borrower orally (confirming such
notice promptly in writing) of such determination, and, subject to the operation
of the Monthly Reduction Amount, the Borrowing Base and the Monthly Reduction
Amount so communicated to the Borrower shall become effective upon such oral
notification and shall remain in effect until the next subsequent determination
of the Borrowing Base and the Monthly Reduction Amount.
 
(d)           The Borrowing Base shall represent the determination by the Agent
and the Lenders, in accordance with the applicable definitions and provisions
herein contained and the customary lending practices of the Agent and the
Lenders for loans of this nature (but taking into account floor and cap prices
or other price protection under Commodity Hedge Agreements), of the value, for
loan purposes, of the Mortgaged Properties and any other Oil and Gas Properties
of the Borrower and its Domestic Subsidiaries acceptable to the Agent and the
Lenders, subject, in the case of any increase in the Borrowing Base, to the
credit approval processes of the Agent and each of the Lenders.  Furthermore,
the Borrower and the Initial Guarantors acknowledge that the determination of
the Borrowing Base contains an equity cushion (market value in excess of loan
value), which is acknowledged by the Borrower and the Initial Guarantors to be
essential for the adequate protection of the Agent and the Lenders.

 
-23-

--------------------------------------------------------------------------------

 

2.11           Mandatory Prepayments.  (a) If at any time, as a result of the
second sentence of subsection (a) of Section 2.10, the sum of the Loan Balance
and the L/C Exposure exceeds the Commitment Amount then in effect, the Borrower
shall, within three Business Days of receipt of notice from the Agent of such
occurrence, prepay such portion of the Loan Balance and/or, as provided below in
this subsection (a), provide cash as Collateral so that the sum of the Loan
Balance and the L/C Exposure does not exceed the Commitment Amount then in
effect.  If at any time, other than as a result of the second sentence of
subsection (a) of Section 2.10, the sum of the Loan Balance and the L/C Exposure
exceeds the Commitment Amount then in effect (such excess, a “Deficiency”), the
Borrower shall, at the option of the Borrower communicated to the Agent within
10 days of receipt of notice from the Agent of such occurrence, (i) prepay the
amount of the Deficiency in three substantially equal installment payments, each
for application on the Loan Balance and then to provide cash as Collateral for
the L/C Exposure in the manner provided below in this Section 2.11(a), the first
of which being due on the thirtieth day following receipt by the Borrower of the
relevant notice from the Agent and the second and third of which being due on
the sixtieth and ninetieth day, respectively, following receipt by the Borrower
of the relevant notice from the Agent, (ii) provide, within 30 days of such
election by the Borrower, additional Collateral, of character and value
satisfactory to the Required Lenders in their sole discretion, and/or cash as
Collateral to secure the Obligations, by way of the execution and delivery to
the Agent of Security Documents in form and substance reasonably satisfactory to
the Agent or (iii) affect any combination of the alternatives described in
clauses (i) and (ii) of this sentence and acceptable to the Required Lenders in
their sole discretion.  Any prepayment pursuant to the provisions of this
Section 2.11(a) shall be without premium or penalty, except as provided in
Section 2.18, and the amount of any such prepayment may be reborrowed if
otherwise available to the Borrower pursuant to the terms of this Agreement.  In
the event that a mandatory prepayment is to be made under this Section 2.11(a)
or under Section 6.4 and the Loan Balance is less than the amount required to be
prepaid, the Borrower shall repay the entire Loan Balance and, in accordance
with the provisions of the relevant Letter of Credit Applications executed by
the Borrower or otherwise to the satisfaction of the Agent, deposit with the
Agent, as additional collateral securing the Obligations, an amount of cash, in
immediately available funds, equal to the L/C Exposure minus the Commitment
Amount.  The cash deposited with the Agent in satisfaction of the requirement
provided in this Section 2.11(a) shall be invested, at the express direction of
the Borrower as to investment vehicle and maturity (which shall be no later than
the latest expiry date of any then outstanding Letter of Credit), for the
account of the Borrower in cash or cash equivalent investments offered by or
through Amegy.
 
(b)           Net proceeds (being gross proceeds minus reasonable and customary
transaction costs) from sales of Oil and Gas Properties of the Borrower or any
of the Subsidiaries or sales of Subsidiaries of the Parent permitted pursuant to
the provisions of Section 6.4 or with the waiver of the prohibition of
Section 6.4 by the Agent and the Required Lenders shall be applied,
substantially contemporaneously with receipt of any such net proceeds, to reduce
any then existing Deficiency, notwithstanding any provision of Section 2.11(a)
regarding the elimination of any Deficiency.  Any prepayment pursuant to the
provisions of this Section 2.11(b) shall be without premium or penalty, except
as provided in Section 2.18.
 
2.12           Voluntary Prepayments and Conversions of Loans.  Subject to
applicable provisions of this Agreement, the Borrower shall have the right at
any time or from time to time to prepay Loans without prepayment penalty and to
convert Loans of one type or with one Interest Period into Loans of another type
or with a different Interest Period; provided, however, that (a) the Borrower
shall give the Agent notice of each such prepayment or conversion of (i) all or
any portion of a LIBO Rate Loan no less than three Business Days prior to
prepayment or conversion and (ii) all or any portion of a Base Rate Loan no less
than one Business Day prior to prepayment or conversion, (b) any prepayment of
any LIBO Rate Loan shall be in an amount of at least equal to $10,000 and a
whole multiple of $10,000, (c) the Borrower shall pay all accrued and unpaid
interest on the amounts prepaid or converted, (d) no such prepayment or
conversion shall serve to postpone the repayment when due of any Obligation or
any installments thereof and (e) the Borrower shall reimburse each Lender for
any losses, expenses or costs incurred by such Lender pursuant to prepayment or
conversion of a Loan, or the failure of the Borrower to make such prepayment or
conversion as provided in Section 2.18.  Except as provided in the immediately
preceding sentence, any prepayment pursuant to the provisions of this Section
2.12 shall be without premium or penalty and the amount of any such prepayment
may be reborrowed if otherwise available to the Borrower pursuant to the terms
of this Agreement.
 
2.13           Commitment Fees.  In addition to interest on the Notes as
provided herein and other fees payable hereunder and under the Fee Letter, and
to compensate the Lenders for maintaining funds available under the Facility,
the Borrower shall pay to the Agent, for the account of the Lenders, in
immediately available funds, for the calendar quarter ending on the last day of
December, 2009 and for each calendar quarter thereafter during the Commitment
Period and on the Commitment Termination Date, a fee equal to one half of one
percent (0.50%) per annum, calculated on the basis of a year of 365 or 366 days,
as the case may be, and actual days elapsed (including the first day, but
excluding the last day), multiplied by the average daily amount of the Available
Commitment during the relevant quarterly or shorter period, as the case may
be.  Commitment Fees shall be payable by the Borrower upon receipt of an invoice
therefor or statement thereof delivered by the Agent and shall be past due if
not paid within ten (10) days of receipt of each such invoice or statement.
 
2.14           Engineering Fees.  The Borrower shall pay Amegy, solely for its
account, the engineering fees, if any, provided in the Fee Letter.

 
-24-

--------------------------------------------------------------------------------

 

2.15           Additional Fees.  Without duplication of any fees payable
pursuant to Section 2.14, the Borrower shall pay to Amegy the fees provided in
the Fee Letter.
 
2.16           Loans to Satisfy Obligations.  Upon a Default, the Lenders may,
but shall not be obligated to, make Loans for the benefit of the Borrower and
apply proceeds thereof to the satisfaction of any condition, warranty,
representation or covenant of the Borrower or any of the Guarantors contained in
this Agreement or any other Loan Document.  Such Loans shall be evidenced by the
Notes and shall bear interest at the Adjusted Base Rate plus the relevant
Applicable Margin, subject, however, to the provisions of Section 2.5 regarding
the accrual of interest at the Default Rate in certain circumstances.
 
2.17           General Provisions Relating to Interest.  (a) It is the intention
of the parties hereto to comply strictly with the usury laws of the State of
Texas and the United States of America.  In this connection, there shall never
be collected, charged, or received on the sums advanced hereunder interest in
excess of that which would accrue at the Highest Lawful Rate.  The Borrower
agrees that, to the extent the Highest Lawful Rate is determined with reference
to the laws of the State to Texas, the Highest Lawful Rate shall be the “weekly”
rate as defined in Chapter 303 of the Texas Finance Code, provided that the
Agent or any Lender may, at its election, substitute for the “weekly” rate the
“annualized” or “quarterly” rate, as such terms are defined in the aforesaid
statute, upon the giving of notices provided for in such statute and effective
upon the giving of such notices.  The Agent and each Lender may also rely, to
the extent permitted by applicable laws of the State of Texas or the United
States of America, on alternative maximum rates of interest under other laws of
the State of Texas or the United States of America applicable to the Agent or
the relevant Lender, if greater.
 
(b)           Notwithstanding anything herein or in the Notes to the contrary,
during any Limitation Period, the interest rate to be charged on amounts
evidenced by the Notes held by any affected Lenders shall be the Highest Lawful
Rate, and the obligation, if any, of the Borrower for the payment of fees or
other charges deemed to be interest under applicable law shall be
suspended.  During any period or periods of time following a Limitation Period,
to the extent permitted by applicable laws of the State of Texas or the United
States of America, the interest rate to be charged hereunder on amounts
evidenced by the Notes held by any affected Lenders shall remain at the Highest
Lawful Rate until such time as there has been paid to each applicable Lender (i)
the amount of interest in excess of that accruing at the Highest Lawful Rate
that such Lender would have received during the Limitation Period had the
interest rate remained at the otherwise applicable rate, and (ii) all interest
and fees otherwise payable to such Lender but for the effect of such Limitation
Period.
 
(c)           If, under any circumstances, the aggregate amounts paid on the
Notes or under this Agreement or any other Loan Document include amounts which
by law are deemed interest and which would exceed the amount permitted if the
Highest Lawful Rate were in effect, the Borrower stipulates that such payment
and collection will have been and will be deemed to have been, to the extent
permitted by applicable laws of the State of Texas or the United States of
America, the result of mathematical error on the part of the Borrower, the
Agent, and the Lenders; and the party receiving such excess shall promptly
refund the amount of such excess (to the extent only of such interest payments
in excess of that which would have accrued and been payable on the basis of the
Highest Lawful Rate) upon discovery of such error by such party or notice
thereof from the Borrower.  In the event that the maturity of any Obligation is
accelerated, by reason of an election by the Lenders or otherwise, or in the
event of any required or permitted prepayment, then the consideration
constituting interest under applicable laws may never exceed that payable on the
basis of the Highest Lawful Rate, and excess amounts paid which by law are
deemed interest, if any, shall be credited by the Agent and the Lenders on the
principal amount of the Obligations, or if the principal amount of the
Obligations shall have been paid in full, refunded to the Borrower.
 
(d)           All sums paid, or agreed to be paid, to the Agent and the Lenders
for the use, forbearance and detention of the proceeds of any advance hereunder
shall, to the extent permitted by applicable law, be amortized, prorated,
allocated, and spread throughout the full term hereof until paid in full so that
the actual rate of interest is uniform but does not exceed the Highest Lawful
Rate throughout the full term hereof.
 
2.18           Yield Protection.  (a) Without limiting the effect of the other
provisions of this Section 2.18 (but without duplication), the Borrower shall
pay to the Agent and each Lender from time to time such amounts as are necessary
to compensate it for any actual and reasonable Additional Costs incurred by the
Agent or such Lender.

 
-25-

--------------------------------------------------------------------------------

 

(b)           Without limiting the effect of the other provisions of this
Section 2.18 (but without duplication), the Borrower shall pay to each Lender
from time to time on request such amounts as are necessary to compensate such
Lender or such Lender’s holding company for any costs attributable to the
maintenance by such Lender (or any Applicable Lending Office), pursuant to any
Regulatory Change, of capital in respect of its Commitment, such compensation to
include an amount equal to any reduction of the rate of return on assets or
equity of such Lender or such Lender’s holding company (or any Applicable
Lending Office) to a level below that which such Lender or such Lender’s holding
company (or any Applicable Lending Office) could have achieved but for such
Regulatory Change.
 
(c)           Without limiting the effect of the other provisions of this
Section 2.18 (but without duplication), in the event that any Requirement of Law
or Regulatory Change or the compliance by the Agent or any Lender therewith
shall (i) impose, modify, or hold applicable any reserve, special deposit, or
similar requirement against any Letter of Credit or obligation to issue Letters
of Credit, or (ii) impose upon the Agent or such Lender any other condition
regarding any Letter of Credit or obligation to issue Letters of Credit, and the
result of any such event shall be to increase the cost to the Agent or such
Lender of issuing or maintaining any Letter of Credit or obligation to issue
Letters of Credit or any liability with respect to Letter of Credit Payments, or
to reduce any amount receivable in connection therewith, then upon demand by the
Agent or such Lender, as the case may be, the Borrower shall pay to the Agent or
such Lender, from time to time as specified by the Agent or such Lender,
additional amounts which shall be sufficient to compensate the Agent or such
Lender for such increased cost or reduced amount receivable.
 
(d)           Without limiting the effect of the other provisions of this
Section 2.18 (but without duplication), the Borrower shall pay to the Agent and
each Lender such amounts as shall be sufficient in the reasonable opinion of the
Agent and such Lender to compensate them for any actual and reasonable loss,
cost, or expense incurred by and as a result of:
 
 
(i)
any payment, prepayment, or conversion by the Borrower of a LIBO Rate Loan on a
date other than the last day of an Interest Period for such Loan; or

 
 
(ii)
any failure by the Borrower to borrow a LIBO Rate Loan or to convert a Base Rate
Loan into a LIBO Rate Loan on the date for such borrowing or conversion
specified in the relevant Borrowing Request,

 
such compensation to include with respect to any LIBO Rate Loan, an amount equal
to the excess, if any, of (A) the amount of interest which would have accrued on
the principal amount so paid, prepaid, converted, or not borrowed or converted
for the period from the date of such payment, prepayment, conversion, or failure
to borrow or convert to the last day of the then current Interest Period for
such Loan (or, in the case of a failure to borrow or convert, the Interest
Period for such Loan which would have commenced on the date of such failure to
borrow or convert) at the applicable rate of interest for such Loan provided for
herein over (B) the interest component of the amount the Agent or such Lender
would bid were it to bid at the commencement of such period in the London
interbank market for Dollar deposits of amounts comparable to such principal
amount and maturities comparable to such period, as reasonably determined by the
Agent or such Lender.
 
(e)           Determinations by the Agent or any Lender for purposes of this
Section 2.18 of the effect of any Regulatory Change on capital maintained, its
costs or rate of return, its obligation to make and maintain Loans, issuing or
participating in Letters of Credit, or on amounts receivable by it in respect of
Loans, Letters of Credit or such other obligations, and the additional amounts
required to compensate the Agent and such Lender under this Section 2.18 shall
be conclusive, absent manifest error, provided that such determinations are made
on a reasonable basis.  The Agent or the relevant Lender shall furnish the
Borrower with a certificate setting forth in reasonable detail the basis and
amount of Additional Costs or any other loss, cost or expense incurred as a
result of any such event, and the statements set forth therein shall be
conclusive, absent manifest error, provided that such determinations are made on
a reasonable basis.  The Agent or the relevant Lender shall (i) notify the
Borrower, as promptly as practicable after the Agent or such Lender obtains
knowledge of any Additional Costs or other sums payable pursuant to this Section
and determines to request compensation therefor, of any event occurring after
the Closing Date which will entitle the Agent or such Lender to compensation
pursuant to this Section 2.18; and (ii) designate a different Applicable Lending
Office for the Loans affected by such event if such designation will avoid the
need for or reduce the amount of such compensation and will not, in the sole
opinion of the Agent or such Lender, be disadvantageous to the Agent or such
Lender.  If any Lender requests compensation from the Borrower under this
Section 2.18, the Borrower may, after payment of all compensation then accrued
and by notice to the Agent and such Lender, require that the Loans by such
Lender of the type with respect to which such compensation is requested be
converted into Base Rate Loans in accordance with Section 2.12.  Any
compensation requested by the Agent or any Lender pursuant to this Section 2.18
shall be due and payable within 30 days of receipt by the Borrower of any such
notice.

 
-26-

--------------------------------------------------------------------------------

 

(f)           The Agent and the Lenders agree not to request, and the Borrower
shall not be obligated to pay, any Additional Costs or other sums payable
pursuant to this Section unless similar Additional Costs and other sums payable
are also generally assessed by the Agent or such Lender against other customers
similarly situated where such customers are subject to documents providing for
such assessment.
 
2.19           Illegality.  Notwithstanding any other provision of this
Agreement, in the event that it becomes unlawful for any Lender or its
Applicable Lending Office to (a) honor its obligation to make LIBO Rate Loans,
or (b) maintain LIBO Rate Loans, then such Lender shall promptly notify the
Agent and the Borrower thereof.  The obligation of such Lender to make LIBO Rate
Loans and convert Base Rate Loans into LIBO Rate Loans shall then be suspended
until such time as such Lender may again make and maintain LIBO Rate Loans, and
the outstanding LIBO Rate Loans of such Lender shall be converted into Base Rate
Loans.
 
2.20           Replacement Lenders.  (a) If any Lender has notified the Borrower
of its incurring Additional Costs or any other loss, cost or expense under
Section 2.18 or has invoked the indemnification as to certain Taxes set forth in
Section 2.8, the Borrower may, unless such Lender has notified the Borrower that
the circumstances giving rise to such notice no longer apply, terminate, in
whole but not in part, the Commitment of such Lender (other than the Agent) (the
“Terminated Lender”) at any time upon five Business Days’ prior written notice
to the Terminated Lender and the Agent (a “Notice of Termination”).
 
(b)           In order to effect the termination of the Commitment of the
Terminated Lender, the Borrower shall (i) obtain an agreement with one or more
Lenders to increase their Commitments and/or (ii) request any one or more other
banking institutions to become a “Lender” in place and instead of such
Terminated Lender and agree to accept a Commitment; provided, however, that such
one or more other banking institutions are reasonably acceptable to the Agent
and become parties hereto by executing an Assignment Agreement (the Lenders or
other banking institutions that agree to accept in whole or in part the
Commitment of the Terminated Lender being referred to herein as the “Replacement
Lenders”), such that the aggregate increased and/or accepted Facility Amounts of
the Replacement Lenders under clauses (i) and (ii) above equal the Facility
Amount of the Terminated Lender.
 
(c)           The Notice of Termination shall include the name of the Terminated
Lender, the date the termination will occur (the “Termination Date”), the
Replacement Lender or Replacement Lenders to which the Terminated Lender will
assign its Commitment, and, if there will be more than one Replacement Lender,
the portion of the Terminated Lender’s Commitment to be assigned to each
Replacement Lender.
 
(d)           On the Termination Date, (i) the Terminated Lender shall by
execution and delivery of an Assignment Agreement assign its Commitment to the
Replacement Lender or Replacement Lenders (pro rata, if there is more than one
Replacement Lender, in proportion to the portion of the Terminated Lender’s
Commitment to be assigned to each Replacement Lender) indicated in the Notice of
Termination and shall assign to the Replacement Lender or Replacement Lenders
its Loans (if any) then outstanding pro rata as aforesaid, (ii) the Terminated
Lender shall endorse its Note, payable without recourse, representation or
warranty to the order of the Replacement Lender or Replacement Lenders (pro rata
as aforesaid), (iii) the Replacement Lender or Replacement Lenders shall
purchase the Note held by the Terminated Lender (pro rata as aforesaid) at a
price equal to the unpaid principal amount thereof plus interest and fees
accrued and unpaid to the Termination Date, (iv) the Replacement Lender or
Replacement Lenders will thereupon (pro rata as aforesaid) succeed to and be
substituted in all respects for the Terminated Lender with like effect as if
becoming a Lender pursuant to the terms of Section 9.1(b) and the Terminated
Lender will have the rights and benefits of an assignor under Section 9.1(b) and
(v) the Terminated Lender shall have received payment of an amount equal to its
Percentage Share of the Loan Balance and accrued interest thereon, accrued fees
owed to it and all other amounts due and owing to it hereunder and under the
other Loan Documents (including any loss, cost or expense under Section 2.18
incurred up to, but not including, the Termination Date).  To the extent not in
conflict, the terms of Section 9.1(b) shall supplement the provisions of this
Section 2.20.

 
-27-

--------------------------------------------------------------------------------

 

(e)           Any Terminated Lender (including the Agent in its capacity as a
Lender and as Agent) shall reimburse the Borrower for all reasonable and
necessary fees and expenses of counsel to the Borrower and, if required by the
Replacement Lender or Replacement Lenders, of counsel to the Replacement Lender
or Replacement Lenders in connection with replacing such Terminated Lender with
a Replacement Lender or Replacement Lenders.
 
2.21           Regulatory Change.  In the event that by reason of any Regulatory
Change or any other circumstance arising after the Closing Date affecting any
Lender, such Lender (a) incurs Additional Costs based on or measured by the
excess above a level, as prescribed from time to time by any Governmental
Authority with jurisdiction, of the amount of a category of deposits or other
liabilities of such Lender which includes deposits by reference to which the
interest rate on any LIBO Rate Loan is determined as provided in this Agreement
or a category of extensions of credit or other assets of such Lender which
includes any LIBO Rate Loan, or (b) becomes subject to restrictions on the
amount of such a category of liabilities or assets which it may hold, then, at
the election of such Lender with notice to the Agent and the Borrower, the
obligation of such Lender to make LIBO Rate Loans and to convert Base Rate Loans
into LIBO Rate Loans shall be suspended until such time as such Regulatory
Change or other circumstance ceases to be in effect, and all such outstanding
LIBO Rate Loans shall be converted into Base Rate Loans.
 
2.22           Letters in Lieu of Transfer Orders or Division Orders.  The Agent
agrees that none of the letters in lieu of transfer or division orders provided
pursuant to the provisions of Section 3.1(f) or Section 5.7 will be sent to the
addressees thereof unless an Event of Default has occurred and is continuing, at
which time the Agent may, at its option and in addition to the exercise of any
of its other rights and remedies, send any or all of such letters.
 
2.23           Power of Attorney.  The Borrower hereby designates the Agent as
its agent and attorney-in-fact, to act in its name, place, and stead solely for
the purpose of completing and, upon the occurrence and the continuance of an
Event of Default, delivering any and all of the letters in lieu of transfer or
division orders delivered by the Borrower pursuant to the provisions of Section
3.1(f) or Section 5.7, including completing any blanks contained in such letters
and attaching exhibits thereto describing the relevant Collateral.  The Borrower
hereby ratifies and confirms all that the Agent shall lawfully do or cause to be
done by virtue of this power of attorney and the rights granted with respect to
such power of attorney.  This power of attorney is coupled with the interests of
the Agent in the Collateral, shall commence and be in full force and effect as
of the Closing Date and shall remain in full force and effect and shall be
irrevocable so long as any Obligation remains outstanding or unpaid or any
Commitment exists.  The powers conferred on the Agent by this appointment are
solely to protect the interests of the Agent, the Lenders and any other Secured
Creditors under the Loan Documents with respect to the assignment of production
proceeds under certain of the Security Documents and shall not impose any duty
upon the Agent to exercise any such powers.  The power of attorney under this
Section 2.23 is expressly limited to the rights and powers set forth herein and
no additional rights or powers are herein created or implied.  The Agent shall
be accountable only for amounts that it actually receives as a result of the
exercise of such powers and shall not be responsible to the Borrower or any
other Person for any act or failure to act with respect to such powers, except
for gross negligence or willful misconduct.
 
2.24           Security Interest in Accounts; Right of Offset.  As security for
the payment and performance of the Obligations, the Borrower hereby transfers,
assigns, and pledges to the Agent each Lender and each other Approved Hedge
Counterparty (for the pro rata benefit of such Persons) and grants to the Agent,
each Lender and each other Approved Hedge Counterparty (for the pro rata benefit
of such Persons) a security interest in all of its funds now or hereafter or
from time to time on deposit with the Agent, such Lender or such other Approved
Hedge Counterparty, with such interest of the Agent, the Lenders and the other
Approved Hedge Counterparties to be retransferred, reassigned, and/or released
at the expense of the Borrower upon payment in full and complete performance of
all Obligations.  All remedies as secured party or assignee of such funds shall
be exercisable upon the occurrence of any Event of Default, regardless of
whether the exercise of any such remedy would result in any penalty or loss of
interest or profit with respect to any withdrawal of funds deposited in a time
deposit account prior to the maturity thereof.  Furthermore, the Borrower hereby
grants to the Agent, each Lender and each other Approved Hedge Counterparty (for
the pro rata benefit of such Persons) the right, exercisable at such time as any
Obligation shall mature, whether by acceleration of maturity or otherwise, of
offset or banker’s lien against all of its funds now or hereafter or from time
to time on deposit with the Agent, such Lender or such other Approved Hedge
Counterparty, regardless of whether the exercise of any such remedy would result
in any penalty or loss of interest or profit with respect to any withdrawal of
funds deposited in a time deposit account prior to the maturity thereof.

 
-28-

--------------------------------------------------------------------------------

 

ARTICLE III

 
CONDITIONS
 
The obligations of the Agent and the Lenders to enter into this Agreement and to
make Loans or issue or participate in, as the case may be, Letters of Credit are
subject to the satisfaction of the following conditions precedent:
 
3.1           Receipt of Loan Documents and Other Items.  Neither the Lenders
nor the Agent shall have any obligation under this Agreement unless and until
all matters incident to the consummation of the transactions contemplated herein
shall be satisfactory to the Agent and the Lenders, and the Agent and, upon
request, any Lender shall have received, reviewed and approved the following
documents and other items, appropriately executed when necessary and, where
applicable, acknowledged by one or more Responsible Officers of the Borrower or
other Persons, as the case may be, all in form and substance reasonably
satisfactory to the Agent and dated, where applicable, of even date herewith or
a date prior thereto or thereafter and reasonably acceptable to the Agent:
 
(a)           multiple counterparts of this Agreement as requested by the Agent;
 
(b)           the Notes to be in place on the Closing Date;
 
(c)           copies of the organizational documents of the Borrower and each of
the Initial Guarantors and all amendments to any thereof, accompanied by a
certificate or certificates dated the Closing Date issued by the secretary or an
assistant secretary or another authorized representative of the Borrower and
each of the Initial Guarantors to the effect that each such copy is correct and
complete;
 
(d)           a certificate or certificates of incumbency dated the Closing
Date, including specimen signatures of all officers or other representatives of
the Borrower and each of the Initial Guarantors who are authorized to execute
Loan Documents on behalf of the Borrower and each of the Initial Guarantors,
respectively, each such certificate being executed by the secretary or an
assistant secretary or another authorized representative of the Borrower or the
relevant Initial Guarantor, as the case may be;
 
(e)           copies of resolutions adopted by the governing body of the
Borrower and each of the Initial Guarantors approving the Loan Documents to
which the relevant Person is a party and authorizing the transactions
contemplated herein and therein, accompanied by a certificate dated the Closing
Date issued by the secretary or an assistant secretary or another authorized
representative of the Borrower or the relevant Initial Guarantor, as the case
may be, to the effect that such copies are true and correct copies of
resolutions duly adopted and that such resolutions constitute all the
resolutions adopted with respect to such transactions, have not been amended,
modified or rescinded in any respect and are in full force and effect as of the
date of such certificate;
 
(f)           if requested by the Agent or any Lender, the following documents
continuing in effect or establishing Liens in favor or for the benefit of the
Agent, for the benefit of the Secured Creditors, in and to the Collateral,
including Mortgaged Properties constituting at least eighty five percent (85%)
of the discounted present value, determined by the Agent in its discretion, of
the proved reserves attributable to the Oil and Gas Properties of the Borrower
and its Domestic Subsidiaries:
 
 
(i)
amendments to and ratifications of the security documents in effect under the
terms of the Existing Credit Agreement;

 
 
-29-

--------------------------------------------------------------------------------

 

 
(ii)
additional security documents from the Borrower in favor of the Agent covering
certain Property of the Borrower, including additional Oil and Gas Properties of
the Borrower sufficient for the Borrower to be in compliance with the provisions
of Section 5.5;

 
 
(iii)
financing statement amendments and new financing statements, in each case
constituent to the documents described in clauses (i) and (ii) above; and

 
 
(iv)
undated letters, in form and substance reasonably satisfactory to the Agent,
from the Borrower or the relevant Domestic Subsidiary to each purchaser of
production and disburser of the proceeds of production from or attributable to
the Mortgaged Properties, with the addressees left blank, authorizing and
directing the addressees to make future payments attributable to production from
the Mortgaged Properties directly to the Agent; and

 
(g)           audited consolidated Financial Statements of the Parent and its
consolidated Subsidiaries as of December 31, 2008 and unaudited quarterly
consolidated Financial Statements of the Parent and its consolidated
Subsidiaries as of June 30, 2009, in each case certified by a Responsible
Officer of the Parent as having been prepared in accordance with GAAP
consistently applied and as a fair presentation of the condition of the Parent
on a consolidated basis with its consolidated Subsidiaries, subject, as to such
unaudited Financial Statements, to changes resulting from normal year-end audit
adjustments;
 
(h)           certificates dated as of a recent date from the Secretary of State
or other appropriate Governmental Authority evidencing the existence or
qualification and, if applicable, good standing of the Borrower and each of the
Initial Guarantors in its jurisdiction of organization and in any other
jurisdictions where it owns property or does business;
 
(i)           results of a search of the uniform commercial code records of the
Secretary of State of the States of Michigan and Delaware, respectively in the
names of the Borrower and each of the Initial Guarantors organized under the
laws of the relevant state, respectively, such search reports to be from a
source or sources reasonably acceptable to the Agent and reflecting no Liens,
other than Permitted Liens, against any of the Collateral as to which perfection
of a Lien is accomplished by the filing of a financing statement;
 
(j)           confirmation, reasonably acceptable to the Agent, of the title of
the Borrower and its Domestic Subsidiaries, free and clear of Liens other than
Permitted Liens, to Mortgaged Properties constituting at least eighty five
percent (85%) of the discounted present value, as determined by the Agent in its
discretion, of the proved reserves attributable to such Mortgaged Properties;
 
(k)           confirmation, reasonably acceptable to the Agent, that the Oil and
Gas Properties of the Borrower and its Subsidiaries are in compliance, in all
material respects, with applicable Environmental Laws;
 
(l)           copies of executed counterparts of all operating, lease, sublease,
royalty, sales, exchange, processing, farmout, bidding, pooling, unitization,
communitization and other agreements relating to the Mortgaged Properties, as
reasonably requested by the Agent or any Lender;
 
(m)           engineering information regarding the Mortgaged Properties, as
reasonably requested by the Agent;
 
(n)           the opinion of Warner, Norcross & Judd LLP as Michigan counsel to
the Borrower and each of the Initial Guarantors incorporated or organized under
the laws of the State of Michigan, in connection with this Agreement and the
other Loan Documents to which any of such Persons is a party, substantially in
the form attached hereto as Exhibit V;

 
-30-

--------------------------------------------------------------------------------

 

(o)           the opinion of Vinson & Elkins, LLP, as Texas counsel to the
Borrower and each of the Initial Guarantors and addressing applicable statutes
of the State of Delaware with respect to those of the Initial Guarantors formed
or organized under the laws of the State of Delaware, in connection with this
Agreement and the other Loan Documents to which any of such Persons is a party,
substantially in the form attached hereto as Exhibit VI;
 
(p)           the opinion of Burnet, Duckworth & Palmer, as Alberta, Canada
counsel to the Parent, in connection with this Agreement and the other Loan
Documents to which the Parent is a party, substantially in the form attached
hereto as Exhibit VII;
 
(q)           certificates evidencing the insurance coverage required by the
provisions of Section 5.20;
 
(r)           payment to Amegy of any fees due as of the Closing Date pursuant
to the Fee Letter;
 
(s)           payment from the Borrower for estimated fees charged by filing
officers and other public officials incurred or to be incurred in connection
with the filing and recordation of any Security Documents and for which invoices
have been presented as of the Closing Date;
 
(t)           copies of all Commodity Hedge Agreements, in form and substance
and with counterparties reasonably acceptable to the Agent, for purposes of
determining the Borrowing Base as of the Closing Date;
 
(u)           certificates of Responsible Officers of the Borrower and the
Initial Guarantors, respectively, to the effect that all representations and
warranties made by the Borrower or the relevant Initial Guarantor, as the case
may be, in this Agreement or any other Loan Document in place on the Closing
Date are true and correct as of the Closing Date and that no Default or Event of
Default exists as of the Closing Date;
 
(v)           confirmation, reasonably acceptable to the Agent, that no event or
circumstance, including any action, suit, investigation or proceeding pending,
or, to the knowledge of the Borrower, threatened in any court or before any
arbitrator or Governmental Authority, shall have occurred which could reasonably
be expected to have a Material Adverse Effect; and
 
(w)           such other agreements, documents, instruments, opinions,
certificates, waivers, consents and evidence as the Agent or any Lender may
reasonably request.
 
3.2           Each Loan.  In addition to the conditions precedent stated
elsewhere herein, the Lenders shall not be obligated to make any Loan, other
than in connection with a Letter of Credit Payment, unless:
 
(a)           at least the requisite time prior to the requested date for the
relevant Loan, the Borrower shall have delivered to the Agent a Borrowing
Request and a funding direction advising the Agent whether the requested Loan
should be funded to an account of the Borrower at Amegy or should be funded by
wire transfer to an account of another Person (in which case wire transfer
instructions shall be included) and each statement or certification made in such
Borrowing Request shall be true and correct in all material respects on the
requested date for such Loan;
 
(b)           no Event of Default, Default or Deficiency shall exist or will
occur as a result of the making of the requested Loan;
 
(c)           if requested by the Agent or any Lender, the Borrower shall have
delivered evidence satisfactory to the Agent or such Lender substantiating any
of the matters contained in this Agreement which are necessary to enable the
Borrower to qualify for such Loan;
 
(d)           the Agent shall have received, reviewed and approved such
additional documents and items as described in Section 3.1 as may be reasonably
requested by the Agent with respect to such Loan;

 
-31-

--------------------------------------------------------------------------------

 

(e)           no event shall have occurred which, in the reasonable opinion of
the Agent or any of the Lenders, could reasonably be expected to have a Material
Adverse Effect;
 
(f)           each of the representations and warranties of the Borrower or any
of the Guarantors contained in this Agreement and the other Loan Documents shall
be true and correct in all material respects and shall be deemed to be repeated
by the relevant entity as if made on the requested date for such Loan;
 
(g)          all of the Security Documents shall be in full force and effect and
provide to the Agent the security intended thereby;
 
(h)          neither the consummation of the transactions contemplated hereby
nor the making of such Loan shall contravene, violate or conflict with any
Requirement of Law; and
 
(i)            if the Parent or any of its Subsidiaries has formed, after the
Closing Date, any Subsidiary, such Subsidiary, if a Domestic Subsidiary, shall
have executed and delivered a Joinder Agreement and a Guaranty and, if requested
by the Agent, Security Documents covering the assets of such Domestic Subsidiary
and the Parent, the Borrower or the relevant Subsidiary of the Parent holding
the equity ownership shall have executed and delivered Security Documents
covering all of such equity ownership as to such newly formed Domestic
Subsidiaries or sixty five percent (65%) of such equity ownership as to such
newly formed Subsidiaries which are not Domestic Subsidiaries and taken all
other action requested by the Agent or any Lender to perfect the Lien of all
such Security Documents.
 
3.3           Issuance of Letters of Credit.  The obligation of the Agent, as
the issuer of the Letters of Credit, to issue, renew, or extend any Letter of
Credit is subject to the satisfaction of the following additional conditions
precedent:
 
(a)           the Borrower shall have delivered to the Agent a written (or oral,
confirmed promptly in writing) request for the issuance, renewal or extension of
a Letter of Credit at least three Business Days prior to the requested issuance,
renewal or extension date and a Letter of Credit Application at least one
Business Day prior to the requested issuance date; and each statement or
certification made in such Letter of Credit Application shall be true and
correct in all material respects on the requested date for the issuance of such
Letter of Credit;
 
(b)           no Event of Default, Default or Deficiency shall exist or will
occur as a result of the issuance, renewal, or extension of such Letter of
Credit;
 
(c)           if requested by the Agent or any Lender, the Borrower shall have
delivered evidence reasonably satisfactory to the Agent or such Lender
substantiating any of the matters contained in this Agreement which are
necessary to enable the Borrower to qualify for such Letter of Credit;
 
(d)           the Agent shall have received, reviewed, and approved such
additional documents and items as described in Section 3.1 as may be reasonably
requested by the Agent with respect to such Letter of Credit;
 
(e)           no event shall have occurred which, in the reasonable opinion of
the Agent or any of the Lenders, could reasonably be expected to have a Material
Adverse Effect;
 
(f)           each of the representations and warranties of the Borrower
contained in this Agreement and the other Loan Documents shall be true and
correct in all material respects and shall be deemed to be repeated by the
Borrower as if made on the requested date for issuance, renewal or extension of
such Letter of Credit;
 
(g)          all of the Security Documents shall be in full force and effect and
provide to the Lender the security intended thereby;
 
(h)          neither the consummation of the transactions contemplated hereby
nor the issuance, renewal or extension of such Letter of Credit shall
contravene, violate or conflict with any Requirement of Law; and

 
-32-

--------------------------------------------------------------------------------

 

(i)            the terms, provisions and beneficiary of the Letter of Credit or
such renewal or extension shall be satisfactory to the Agent, as the issuer of
the Letters of Credit, in its reasonable discretion.
 
ARTICLE IV
 
REPRESENTATIONS AND WARRANTIES
 
To induce the Agent and the Lenders to enter into this Agreement, to induce the
Agent to issue and renew Letters of Credit, and to induce the Lenders to make
the Loans and to participate in Letters of Credit, the Borrower and each of the
Guarantors represents and warrants to the Agent and each Lender (which
representations and warranties shall survive the delivery of the Notes) that:
 
4.1           Due Authorization.  The execution and delivery by it of this
Agreement and the borrowings by the Borrower hereunder, the execution and
delivery by the Borrower of the Notes, the repayment by the Borrower of the
Notes and interest and fees provided for in the Notes, this Agreement and the
Fee Letter, the execution and delivery of the Security Documents to which it is
a party and the performance by it of its obligations under the Loan Documents to
which it is a party are within the power of the Borrower or such Person as the
case may be, have been duly authorized by all necessary action by the Borrower
or such Person, as the case may be, and do not and will not (a) require the
consent of any Governmental Authority, (b) contravene or conflict with any
Requirement of Law, (c) contravene or conflict with any indenture, instrument or
other agreement to which it is a party or by which any of its Property may be
presently bound or encumbered or (d) result in or require the creation or
imposition of any Lien in, upon or on any of its Property under any such
indenture, instrument, or other agreement, other than under any of the Loan
Documents.
 
4.2           Existence.  Each of the Borrower and the Guarantors is a
corporation, a limited partnership, a limited liability company or other entity,
as the case may be, duly organized, legally existing and, if applicable, in good
standing under the laws of the state of its organization or formation and is
duly qualified as a foreign limited partnership or limited liability company
and, if applicable, in good standing in all jurisdictions wherein the ownership
of its Property or the operation of its business necessitates same, other than
those jurisdictions wherein the failure to so qualify would not have a Material
Adverse Effect.
 
4.3           Valid and Binding Obligations.  Each Loan Document to which it is
a party, when duly executed and delivered by it, constitutes its legal, valid
and binding obligation enforceable against it in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.
 
4.4           Security Documents.  The provisions of each Security Document
executed by it are effective to create, in favor or for the benefit of the
Agent, a legal, valid and enforceable Lien in all of its right, title and
interest in the Collateral described therein, which Lien, assuming the
accomplishment of recording and filing in accordance with applicable laws prior
to the intervention of rights of other Persons, constitutes a fully perfected
first-priority Lien (except as to Permitted Liens) on all of its right, title
and interest in the Collateral described therein.
 
4.5           Title to Oil and Gas Properties.  Except as set forth in Schedule
4.5, it has good and defensible title to all of its Oil and Gas Properties
referenced in the most recent Reserve Report, free and clear of all Liens except
Permitted Liens.  Except as set forth in Schedule 4.5, no Person other than it
has any ownership interest, whether legal or beneficial, in its interest in any
of its Oil and Gas Properties referenced in the most recent Reserve Report which
could reasonably be expected to have a Material Adverse Effect.
 
4.6           Scope and Accuracy of Financial Statements.  The consolidated
Financial Statements of the Parent and its consolidated Subsidiaries provided to
the Agent in satisfaction of the condition set forth in Section 3.1(h) present
fairly the financial position and results of operations and cash flows of the
Parent and its consolidated Subsidiaries in accordance with GAAP as at the
relevant point in time or for the period indicated, as applicable.  No event or
circumstance has occurred since September 30, 2007, which could reasonably be
expected to have a Material Adverse Effect, and no Default has occurred and is
continuing.

 
-33-

--------------------------------------------------------------------------------

 

4.7           No Material Misstatements.  No information, exhibit, statement or
report furnished to the Agent or any Lender by it or at its direction in
connection with this Agreement or any other Loan Document contains any material
misstatement of fact or omits to state a material fact or  any fact necessary to
make the statements contained therein not misleading as of the date made or
deemed made; provided that, with respect to projected financial information, it
represents only that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time; and provided, further, that
projections concerning volumes attributable to the Oil and Gas Properties and
production and cost estimates contained in each Reserve Report are necessarily
based upon professional opinions, estimates and projections and that none of the
Parent, the Borrower and the Subsidiary Guarantors represents or warrant that
such opinions, estimates and projections will ultimately prove to have been
accurate.
 
4.8           Liabilities and Litigation.  Other than as reflected in the
Financial Statements provided to the Agent in satisfaction of the condition set
forth in Section 3.1(h) or listed on Schedule 4.8 under the heading
“Liabilities”, neither the Borrower nor any of the Guarantors has any
liabilities, direct or contingent, which may materially and adversely affect its
business or operations or its ownership of the Collateral.  Except as set forth
under the heading “Litigation” on Schedule 4.8, no litigation or other action of
any nature affecting the Borrower or any of the Guarantors is pending before any
Governmental Authority or, to the best of its knowledge, threatened against or
affecting it or any of its Subsidiaries which might reasonably be expected to
result in any impairment of its ownership of any Collateral or have a Material
Adverse Effect.
 
4.9           Authorizations; Consents.  Except as expressly contemplated by
this Agreement, no authorization, consent, approval, exemption, franchise,
permit or license of, or filing with, any Governmental Authority or any other
Person is required to authorize, or is otherwise required in connection with,
the valid execution and delivery by it of the Loan Documents to which it is a
party or any instrument contemplated hereby, the repayment by the Borrower of
the Notes and interest and fees provided in the Notes, this Agreement and the
Fee Letter, or the performance by the Borrower of the Obligations.
 
4.10         Compliance with Laws.  It and its Properties, including any
Mortgaged Properties and Oil and Gas Properties owned by it, are in compliance
in all material respects with all applicable Requirements of Law, including
Environmental Laws, except in each case as could not reasonably be expected to
have a Material Adverse Effect.
 
4.11         ERISA.  It does not maintain, nor has it maintained, any Plan.  It
does not currently contribute to or have any obligation to contribute to or
otherwise have any liability with respect to any Plan and ERISA.
 
4.12         Environmental Laws.  Except as would not have a Material Adverse
Effect or as described on Schedule 4.12:
 
(a)           no Property owned by it, or, to its knowledge, Property of others
adjacent to Property owned by it, is currently on or has ever been on any
federal or state list of Superfund Sites;
 
(b)           no Hazardous Substances have been generated, transported, and/or
disposed of by it at a site which was, at the time of such generation,
transportation, and/or disposal, or has since become, a Superfund Site;
 
(c)           except in accordance with applicable Requirements of Law or the
terms of a valid permit, license, certificate, or approval of the relevant
Governmental Authority, no Release of Hazardous Substances by it or from,
affecting or related to any Property owned by it has occurred; and
 
(d)           no Environmental Complaint has been received by it.
 
4.13         Compliance with Federal Reserve Regulations.  No transaction
contemplated by the Loan Documents is in violation of, and it has not taken any
action that would result in any transaction contemplated by the Loan Documents
being in violation of, any regulations promulgated by the Board of Governors of
the Federal Reserve System, including Regulations T, U or X.

 
-34-

--------------------------------------------------------------------------------

 

4.14         Investment Company Act Compliance.  It is not an “investment
company” or subject to regulation as an “investment company” within the meaning
of the Investment Company Act of 1940.
 
4.15         Proper Filing of Tax Returns; Payment of Taxes Due.  It has duly
and properly filed its United States income tax returns and all other tax
returns which are required to be filed and has paid all taxes shown as due from
it thereon, except such as are being contested in good faith and as to which
adequate provisions and disclosures have been made or as could not reasonably be
expected to have a Material Adverse Effect.  The respective charges and reserves
on its books with respect to taxes and other governmental charges are adequate,
except as could not reasonably be expected to have a Material Adverse Effect.
 
4.16         Refunds.  Except as described on Schedule 4.16, no orders of,
proceedings pending before, or other requirements of, the Federal Energy
Regulatory Commission, the Texas Railroad Commission, or any other Governmental
Authority exist which could result in it being required to refund any portion of
the proceeds received or to be received from the sale of hydrocarbons
constituting part of the Mortgaged Property or other Oil and Gas Properties
owned by it, except as could not reasonably be expected to have a Material
Adverse Effect.
 
4.17         Gas Contracts.  Except as described on Schedule 4.17, (a) it is not
obligated in any material respect by virtue of any prepayment made under any
contract containing a “take-or-pay” or “prepayment” provision or under any
similar agreement to deliver hydrocarbons produced from or allocated to any of
the Mortgaged Property or other Oil and Gas Properties owned by it at some
future date without receiving full payment therefor within 90 days of delivery,
and (b) it has not produced gas, in any material amount, subject to, and neither
it nor any of the Mortgaged Properties  or other Oil and Gas Properties owned by
it is subject to, balancing rights of third parties or subject to balancing
duties under Requirements of Law, except as to such matters for which it has
established monetary reserves adequate in amount to satisfy such obligations and
has segregated such reserves from other accounts or as could not reasonably be
expected to have a Material Adverse Effect.
 
4.18         Intellectual Property.  Except as could not reasonably be expected
to have a Material Adverse Effect, it owns or is licensed to use all
Intellectual Property necessary to conduct its business as currently
conducted.  Except as could not reasonably be expected to have a Material
Adverse Effect, no claim has been asserted or is pending by any Person with
respect to the use of any such Intellectual Property or challenging or
questioning the validity or effectiveness of any such Intellectual Property; and
it knows of no valid basis for any such claim.  Except as could not reasonably
be expected to have a Material Adverse Effect, the use of such Intellectual
Property by it does not infringe on the rights of any Person, except for such
claims and infringements as do not, in the aggregate, give rise to any material
liability on its part.
 
4.19         Casualties or Taking of Property.  Except as disclosed on Schedule
4.19, since the later of (a) June 30, 2009, or (b) the date of the most recent
Financial Statements furnished to the Agent pursuant to either Section 5.2 or
Section 5.3, neither its business nor any of its Property has been affected as a
result of any fire, explosion, earthquake, flood, drought, windstorm, accident,
strike or other labor disturbance, embargo, requisition or taking of Property,
or cancellation of contracts, permits or concessions by any Governmental
Authority, riot, activities of armed forces or acts of God, except as could not
reasonably be expected to have a Material Adverse Effect.
 
4.20         Principal Location.  Its principal place of business and chief
executive office is located at its address set forth in Section 9.3 or at such
other location as it may have, by proper written notice hereunder, advised the
Agent.
 
4.21         Subsidiaries.  Except as set forth on Schedule 4.21, neither the
Borrower nor any of the Guarantors has any Subsidiaries.
 
4.22         Compliance with Anti-Terrorism Laws.  (a) Neither the Borrower, any
of the Guarantors nor any Affiliate of any of them is in violation of any
Anti-Terrorism Law or knowingly engages in or conspires to engage in any
transaction that evades or avoids, or has the purpose of evading or avoiding, or
attempts to violate, any of the prohibitions set forth in any Anti-Terrorism
Law.

 
-35-

--------------------------------------------------------------------------------

 

(b)           Neither the Borrower, any of the Guarantors nor any Affiliate of
any of them is any of the following (each a “Blocked Person”):
 
 
(i)
a Person that is listed in the annex, to, or is otherwise subject to the
provisions of, Executive Order No. 13224;

 
 
(ii)
a Person owned or controlled by, or acting for or on behalf of, any Person that
is listed in the annex to, or is otherwise subject to the provisions of,
Executive Order No. 13224;

 
 
(iii)
a Person with which any bank or other financial institution is prohibited from
dealing or otherwise engaging in any transaction by any Anti-Terrorism Law;

 
 
(iv)
a Person that commits, threatens or conspires to commit or supports “terrorism”
as defined in Executive Order No. 13224;

 
 
(v)
a Person that is named as a “specially designated national” on the most current
list published by OFAC at its official website or any replacement website or
other replacement official publication of such list; or

 
 
(vi)
a Person who is affiliated with a Person listed above.

 
(c)           Neither the Borrower, any of the Guarantors nor any Affiliate of
any of them (i) conducts any business or engages in making or receiving any
contribution of funds, goods or services to or for the benefit of any Blocked
Person or (ii) deals in, or otherwise engages in any transaction relating to,
any property or interests in property blocked pursuant to Executive Order No.
13224.
 
(d)           Neither the Borrower, any of the Guarantors nor any Affiliate of
any of them is in violation of any rules or regulations promulgated by OFAC or
of any economic or trade sanctions administered and enforced by OFAC or engages
in or conspires to engage in any transaction that evades or avoids, or has the
purpose of evading or avoiding, or attempts to violate, any of the prohibitions
set forth in any rules or regulations promulgated by OFAC.
 
4.23         Identification Numbers.  The federal taxpayer identification number
and the organizational number with the Secretary of State of the state of its
organization or formation are as set out on Schedule 4.23.
 
4.24         Solvency.  Immediately after the Closing and immediately following
the making of each Loan made on the Closing Date and following the making of any
Loan made after the Closing Date, after giving effect to the application of the
proceeds of each such Loan, (a) the fair value of the assets of each of the
Borrower, and the Guarantors, at a fair valuation, will exceed its debts and
liabilities, subordinated, contingent or otherwise, at a fair valuation; (b) the
present fair saleable value of the property of each of the Borrower, and the
Guarantors will be greater than the amount that will be required to pay the
probable liability of its debts and other liabilities, subordinated, contingent
or otherwise, as such debts and other liabilities become absolute and matured;
(c) each of the Borrower and the Guarantors will be able to pay its debts and
liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured; and (d) neither the Borrower, nor any
of the Guarantors will have unreasonably small capital with which to conduct the
business in which it is engaged as such businesses are now conducted and are
proposed to be conducted following the Closing Date.

 
-36-

--------------------------------------------------------------------------------

 

ARTICLE V
 
AFFIRMATIVE COVENANTS
 
So long as any Obligation remains outstanding or unpaid or any Commitment
exists, each of the Borrower and the other Guarantors shall (provided that
Section 5.14 shall apply only to the Borrower):
 
5.1           Maintenance and Access to Records.  Keep adequate records, in
accordance with GAAP, of all its transactions so that at any time, and from time
to time, its true and complete financial condition may be readily determined,
and promptly following the reasonable request of the Agent or any Lender, make
such records available for inspection by the Agent or any Lender and, at the
expense of the Borrower, allow the Agent or any Lender to make and take away
copies thereof.
 
5.2           Quarterly Financial Statements and Compliance
Certificates.  Deliver to the Agent and, upon request, any Lender, on or before
the 60th day after the close of each quarterly period of each fiscal year of the
Parent, (a) a copy of the unaudited consolidated Financial Statements of the
Parent and its consolidated Subsidiaries as at the close of the relevant
quarterly period and from the beginning of the relevant fiscal year to the end
of the relevant quarterly period, such Financial Statements to be certified by a
Responsible Officer of the Parent as having been prepared in accordance with
GAAP consistently applied and as a fair presentation of the financial condition
of the Parent on a consolidated basis with its consolidated Subsidiaries,
subject to changes resulting from normal year end audit adjustments, and (b) a
Compliance Certificate prepared as of the close of such quarterly period.
 
5.3           Annual Financial Statements and Compliance Certificate.  Deliver
to the Agent and, upon request, any Lender, on or before the 90th day after the
close of each fiscal year of the Parent, commencing with that ending on December
31, 2009, (a) a copy of the annual audited consolidated Financial Statements of
the Parent and its consolidated Subsidiaries, such Financial Statements to be
certified by a Responsible Officer of the Parent as having been prepared in
accordance with GAAP consistently applied and as a fair presentation of the
financial condition of the Parent on a consolidated basis with its consolidated
Subsidiaries and accompanied by an unqualified opinion from BDO Seidman LLP or
another nationally-recognized or regionally-recognized firm of independent
certified public accountants or other independent certified public accountants
acceptable to the Agent, and (b) a Compliance Certificate prepared as of the
close of the relevant fiscal year.
 
5.4           Oil and Gas Reserve Reports, Capital Budgets and Production
Reports.  (a) Deliver to the Agent and, upon request, any Lender, (i) no later
than each February 28 during the term of this Agreement, an engineering report,
in form and substance reasonably satisfactory to the Agent, prepared as of the
preceding December 31 and certified by Netherland Sewell & Associates, Inc., or
another nationally-recognized or regionally-recognized firm of independent
consulting petroleum engineers or other firm of independent consulting petroleum
engineers acceptable to the Agent as fairly and accurately setting forth (A) the
proved developed producing and non-producing and proved undeveloped oil and gas
reserves (separately classified as such) attributable to the Mortgaged
Properties and other Oil and Gas Properties of the Borrower and its
Subsidiaries, (B) the aggregate present value of the future net income with
respect to proved and producing reserves attributable to the Mortgaged
Properties and other Oil and Gas Properties of the Borrower and its
Subsidiaries, discounted at a stated per annum discount rate, (C) projections of
the annual rate of production, gross income, and net income with respect to such
proved and producing reserves, (D) information with respect to the
“take-or-pay,” “prepayment,” and gas-balancing liabilities of the Borrower or
the relevant Subsidiary of the Borrower with respect to such reserves and (E)
general economic assumptions, and (ii) no later than the fifth Business Day
after their approval by the Board of Directors of the Parent, copies of the
capital budget of the Borrower and its Subsidiaries for each fiscal year of the
Borrower and each update thereof approved by the Board of Directors of the
Parent.
 
(b)           Deliver to the Agent and, upon request, any Lender, no later than
each August 31 during the term of this Agreement, an engineering report, in
substantially the format of and providing the information provided in the
engineering reports provided pursuant to Section 5.4(a), prepared as of the
preceding June 30 and certified, at the election of the Borrower, by either the
chief operating officer or senior reserve engineer of the Parent or Netherland
Sewell & Associates, Inc., or another nationally-recognized or
regionally-recognized firm of independent consulting petroleum engineers
acceptable to the Agent as fairly and accurately setting forth the information
provided therein.

 
-37-

--------------------------------------------------------------------------------

 

(c)           Deliver to the Agent and, upon request, any Lender, in connection
with each unscheduled redetermination of the Borrowing Base, an engineering
report, in substantially the format of and providing the information provided in
the engineering report provided pursuant to Section 5.4(a), prepared as of a
date no more than 60 days prior to such redetermination date (and in the case of
an unscheduled redetermination requested by the Agent and the Lenders, within 60
days of such request) and certified, at the election of the Borrower, by either
the chief operating officer or senior reserve engineer of the Parent or
Netherland Sewell & Associates, Inc., or another nationally or regionally
recognized firm of independent consulting petroleum engineers acceptable to the
Agent as fairly and accurately setting forth the information provided therein.
 
(d)           Deliver to the Agent, no later than 30 days following the end of
each calendar quarter, a report, in form reasonably satisfactory to the Agent,
setting forth information as to quantities of production from the Mortgaged
Properties and other Oil and Gas Properties of the Borrower and its
Subsidiaries, volumes of production sold, volumes of production committed to
Commodity Hedge Agreements, pricing, gross revenues, lease operating expenses,
and such other information as the Agent may request with respect to the relevant
quarterly period.
 
5.5           Title Opinions; Title Defects; Mortgaged Properties.  Promptly
upon the request of the Agent, (a) furnish to the Agent title opinions, in form
and substance and by counsel reasonably satisfactory to the Agent, or other
confirmation of title reasonably acceptable to the Agent, covering Oil and Gas
Properties of the Borrower and its Subsidiaries the discounted present value of
the proved reserves attributable to which, in the aggregate, equals no less than
eighty five percent (85%) of the aggregate discounted present value of the
proved reserves attributable to the combined Oil and Gas Properties of the
Borrower and other Domestic Subsidiaries of the Parent used in the most recent
redetermination of the Borrowing Base as provided in Section 2.10; promptly, but
in any event within 60 days after notice by the Agent of any defect having a
material effect on the value of any material Oil and Gas Property and resulting
in the Borrower or the relevant Domestic Subsidiary not having defensible title
to its interest in such Oil and Gas Property, clear such title defects; and
promptly upon request of the Agent, execute and deliver to the Agent additional
Security Documents as necessary to maintain, as Mortgaged Properties, Oil and
Gas Properties of the Borrower and other Domestic Subsidiaries of the Parent
constituting no less than eighty five percent (85%) of the aggregate discounted
present value of the proved reserves attributable to the combined Oil and Gas
Properties of the Borrower and its Subsidiaries used in the most recent
redetermination of the Borrowing Base as provided in Section 2.10.
 
5.6           Notices of Certain Events.  Deliver to the Agent, promptly, but in
no event later than the fifth Business Day after having knowledge of the
occurrence of any of the following events or circumstances, a written statement
with respect thereto, signed by a Responsible Officer of the relevant Business
Entity or its general partner and setting forth the relevant event or
circumstance and the steps being taken by the relevant Business Entity with
respect to such event or circumstance:
 
(a)           any Default or Event of Default;
 
(b)           any default by it under any contractual obligation or any
litigation, investigation, or proceeding between it and any Governmental
Authority which, in either case, if not cured or if adversely determined, as the
case may be, could reasonably be expected to have a Material Adverse Effect;
 
(c)           any litigation or proceeding involving it as a defendant or in
which any of its Property is subject to a claim and in which the amount involved
is $1,000,000 or more and which is not covered by insurance or in which
injunctive or similar relief is sought which injunctive or similar relief, if
granted, could reasonably be expected to have a Material Adverse Effect;
 
(d)           the receipt by it of any Environmental Complaint, which if
adversely determined could reasonably be expected to have a Material Adverse
Effect;
 
(e)           any actual, proposed, or threatened testing or other investigation
by any Governmental Authority or other Person concerning the environmental
condition of, or relating to, any of its Property following any allegation of a
violation of any Requirement of Law which if adversely determined could
reasonably be expected to have a Material Adverse Effect;

 
-38-

--------------------------------------------------------------------------------

 

(f)           any Release of Hazardous Substances by it or from, affecting, or
related to any of its Property or Property of others adjacent to any of its
Property which could reasonably be expected to have a Material Adverse Effect,
except in accordance with applicable Requirements of Law or the terms of a valid
permit, license, certificate, or approval of the relevant Governmental
Authority, or the violation of any Environmental Law, or the revocation,
suspension, or forfeiture of or failure to renew, any permit, license,
registration, approval, or authorization which could reasonably be expected to
have a Material Adverse Effect;
 
(g)           except as to the Parent, any change in its ownership;
 
(h)           any change in its senior management; and
 
(i)           any other event or condition which could reasonably be expected to
have a Material Adverse Effect;
 
and, at least ten Business Days prior to the consummation of any such sale,
written notice of any proposed sale of Oil and Gas Properties of the Borrower,
or any Subsidiary of the Parent or of a Subsidiary of the Parent, including in
such written notice identification of the Oil and Gas Properties or the
Subsidiary of the Parent which is the subject of the proposed sale and a summary
of the principal terms of the proposed sale.
 
5.7           Letters in Lieu of Transfer Orders or Division Orders.  Promptly
upon request by the Agent at any time and from time to time, and without
limitation on the rights of the Agent pursuant to the provisions of Section 2.22
and Section 2.23, execute such letters in lieu of transfer or division orders,
in addition to the letters delivered to the Agent in satisfaction of the
condition set forth in Section 3.1(f), as are necessary or appropriate to
transfer and deliver to the Agent proceeds from or attributable to any Mortgaged
Property.
 
5.8           Commodity Hedging.  Except as could not reasonably be expected to
have a Material Adverse Effect, comply in all material respects with any
Commodity Hedge Agreements entered into by the Borrower or any Subsidiary of the
Borrower subsequent to the Closing Date and not in violation of the provisions
of Section 6.1 and provide to the Agent, (a) no later than the 30th day
following the end of each calendar month, a report, in form reasonably
acceptable to the Agent, reflecting (i) in the case of Oil and Gas Properties of
the Borrower or any of the Guarantors located in the State of Texas or,
regardless of location, operated by the Borrower or any of the Guarantors, the
volumes of hydrocarbons produced from such Oil and Gas Properties during the
calendar month preceding the calendar month in which such report is to be
provided, (ii) in the case of Oil and Gas Properties of the Borrower or any of
the Guarantors located in the State of Wyoming or, regardless of location, not
operated by the Borrower or any of the Guarantors, the volumes of hydrocarbons
produced from such Oil and Gas Properties during the period covered by the
information most recently received by the Borrower or the relevant Guarantor
from the operator or operators of such Oil and Gas Properties and (iii) the
details of the notional amounts of hydrocarbons, as of the end of the calendar
month preceding the calendar month in which such report is to be provided, under
then existing Commodity Hedge Agreements to which any of the Borrower and the
Guarantors is a party and (b) prior to the Borrower or any Guarantor entering
into any Commodity Hedge Agreement in reliance on adjustments to the volumes of
reserves projected to be produced in the most recent Reserve Report provided
pursuant to the provisions of Section 5.4 contemplated in the definition of
Projected Production appearing in Section 1.2, a statement of the adjustments
made and the basis therefor.
 
5.9           Additional Guaranties and Security Documents.  Execute and deliver
Security Documents covering all of its equity ownership in each Domestic
Subsidiary of the Parent formed after the Closing Date or sixty five percent of
the equity ownership in any Subsidiary of the Parent formed after the Closing
Date which is not a Domestic Subsidiary of the Parent and take all other action
requested by the Agent or any Lender to perfect the Lien of all such Security
Documents and cause each Domestic Subsidiary of the Parent formed after the
Closing Date to execute and deliver a Joinder Agreement, a Guaranty in favor of
the Agent, for the benefit of the Lenders and the other Secured Creditors, and
Security Documents, as requested by the Agent, in favor or for the benefit of
the Agent, for the benefit of the Lenders and the other Secured Creditors,
covering assets of such Domestic Subsidiary and take all such other action
requested by the Agent or any Lender to perfect the Lien of such Security
Documents.

 
-39-

--------------------------------------------------------------------------------

 

5.10         Additional Information.  Furnish to the Agent and any Lender,
promptly upon the request of the Agent or any Lender, such additional financial
or other information concerning its assets, liabilities, operations and
transactions as the Agent or any Lender may from time to time reasonably
request; and notify the Agent not less than ten Business Days prior to the
occurrence of any condition or event that may change the proper location for the
filing of any financing statement or other public notice or recording for the
purpose of perfecting a Lien in any Collateral, including any change in its name
or jurisdiction of organization; and upon the request of the Agent, execute such
additional Security Documents as may be necessary or appropriate in connection
therewith.
 
5.11         Compliance with Laws.  Comply with all applicable Requirements of
Law, including (a) ERISA, (b) Environmental Laws and (c) all permits, licenses,
registrations, approvals, and authorizations (i) related to any natural or
environmental resource or media located on, above, within, related to or
affected by any of its Property, (ii) required for the performance of its
operations, or (iii) applicable to the use, generation, handling, storage,
treatment, transport or disposal of any Hazardous Substances, except for any
noncompliance which could not reasonably be expected to have a Material Adverse
Effect; and use commercially reasonable efforts to cause all of its employees,
crew members, agents, contractors, subcontractors and future lessees (pursuant
to appropriate lease provisions), while such Persons are acting within the scope
of their relationship with it, to comply with all such Requirements of Law as
may be necessary or appropriate to enable it to so comply.
 
5.12         Payment of Assessments and Charges.  Pay all taxes, assessments,
governmental charges, rent and other Indebtedness which, if unpaid, might become
a Lien against any of its Property, except any of the foregoing being contested
in good faith and as to which an adequate reserve in accordance with GAAP has
been established or unless failure to pay would not have a Material Adverse
Effect.
 
5.13         Maintenance of Existence or Qualification and Good
Standing.  Maintain its separate corporate, limited partnership or limited
liability company existence and identity, as the case may be (provided that the
foregoing shall not prohibit a transaction of the type described in clause (iii)
of the proviso in Section 6.10), and, if applicable, good standing and
qualification in its jurisdiction of organization and in all jurisdictions
wherein the Property now owned or hereafter acquired or business now or
hereafter conducted by it necessitates same.
 
5.14         Payment of Notes; Performance of Obligations.  Pay the Notes
according to the reading, tenor and effect thereof, as modified hereby, and do
and perform every act and discharge all of the other Obligations of the
Borrower.
 
5.15         Further Assurances.  Promptly upon written request of the Agent
cure any defects in the execution and delivery of any of the Loan Documents to
which it is a party and all agreements contemplated thereby, and execute,
acknowledge and deliver to the Agent or any Lender such other assurances and
instruments as shall, in the reasonable opinion of the Agent or any Lender, be
necessary to fulfill the terms of the Loan Documents to which it is a party.
 
5.16         Initial Expenses of Agent.  Upon request by the Agent, promptly
reimburse the Agent for, or pay directly to such special counsel, all reasonable
fees and expenses of Jackson Walker L.L.P., special counsel to the Agent, in
connection with the preparation of this Agreement and all documentation
contemplated hereby, the satisfaction of the conditions precedent set forth
herein, the filing and recordation of Security Documents and the consummation of
the transactions contemplated in this Agreement.
 
5.17         Subsequent Expenses of Agent and Lenders.  Upon request by the
Agent, promptly reimburse the Agent (to the fullest extent permitted by law) for
all third party, out of pocket amounts reasonably expended, advanced or incurred
by or on behalf of the Agent or any Lender to evaluate the Mortgaged Properties
or to satisfy any of its obligations under any of the Loan Documents; to collect
the Obligations; to ratify, amend, restate or prepare additional Loan Documents,
as the case may be; for the filing and recordation of Security Documents; to
enforce the rights of the Agent or any of the Lenders under any of the Loan
Documents; and to protect its Properties or business, including the Collateral,
which amounts shall be deemed compensatory in nature and liquidated as to amount
upon notice to the relevant Person by the Agent and which amounts shall include
(a) all court costs, (b) reasonable attorneys’ fees, (c) reasonable fees and
expenses of auditors, accountants and independent petroleum engineers engaged by
the Agent as provided in the Fee Letter or incurred to protect the interests of
the Agent, the Lenders and any other Approved Hedge Counterparties, (d) fees and
expenses incurred in connection with the participation by the Agent and the
Lenders as members of the creditors’ committee in any Insolvency Proceeding, (e)
fees and expenses incurred in connection with lifting the automatic stay
prescribed in §362 Title 11 of the United States Code, and (f) fees and expenses
incurred in connection with any action pursuant to §1129 Title 11 of the United
States Code all reasonably incurred by the Agent and the Lenders in connection
with the collection of any sums due under the Loan Documents, together with
interest at the rate equal to the Adjusted Base Rate plus the relevant
Applicable Margin on each such amount from the date of notification that the
same was expended, advanced, or incurred by the Agent or any Lender until the
date it is repaid to the Agent or such Lender, with the obligations under this
Section 5.17 surviving the non-assumption of this Agreement in any Insolvency
Proceeding and being binding upon it and/or a trustee, receiver, custodian, or
liquidator of it  appointed in any such case.

 
-40-

--------------------------------------------------------------------------------

 

5.18         Operation of Oil and Gas Properties.  Develop, maintain and operate
or, to the extent that the right or obligation to do so rests with another
Person, exercise commercially reasonable efforts to cause such other Person to
develop, maintain and operate its Oil and Gas Properties in a manner reasonably
determined by it to be prudent and workmanlike and in accordance with customary
industry standards.
 
5.19         Maintenance and Inspection of Properties.  Maintain or, to the
extent that the right or obligation to do so rests with another Person, exercise
commercially reasonable efforts to cause such other Person to maintain all of
its material tangible Properties in good repair and condition, ordinary wear and
tear excepted; make or, to the extent that the right or obligation to do so
rests with another Person, exercise commercially reasonable efforts to cause
such other Person to make all necessary replacements thereof and operate such
Properties in a manner reasonably determined by it to be good and workmanlike;
and permit any authorized representative of the Agent or any Lender, upon prior
notice to visit and inspect, at reasonable times, any of its tangible Property.
 
5.20         Maintenance of Insurance.  Maintain insurance with respect to its
Properties and businesses against such liabilities, casualties, risks, and
contingencies as is customary in the relevant industry and sufficient to prevent
a Material Adverse Effect, all such insurance to be in amounts and from insurers
reasonably acceptable to the Agent, name the Agent as an additional insured (in
the case of liability insurance) and co-loss payee (in the case of physical
damage insurance), and, upon any renewal of any such insurance and at other
times upon request by the Agent, furnish to the Agent evidence, reasonably
satisfactory to the Agent, of the maintenance of such insurance.  The Agent
shall have the right to collect, and each of the Borrower and the Guarantors
hereby assigns to the Agent, any and all monies that may become payable under
any policies of insurance relating to business interruption or by reason of
damage, loss or destruction of any of the Collateral.  In the event of any
damage, loss or destruction for which insurance proceeds relating to business
interruption or Collateral exceed $1,000,000, the Agent may, at its option,
apply all such sums or any part thereof received by it toward the payment of the
Obligations, whether matured or unmatured, application to be made first to
interest and then to principal, and shall deliver to the Borrower or the
relevant Guarantor, as the case may be, the balance, if any, after such
application has been made.  In the event of any such damage, loss or destruction
for which insurance proceeds are $1,000,000 or less, provided that no Default or
Event of Default has occurred and is continuing, the Agent shall deliver any
such proceeds received by it to the Borrower or the relevant Guarantor, as the
case may be, for use to repair or replace the damaged, destroyed or lost
property.  In the event the Agent receives insurance proceeds not attributable
to Collateral or business interruption, the Agent shall deliver any such
proceeds to the Borrower or the relevant Guarantor, as the case may be.

 
-41-

--------------------------------------------------------------------------------

 

5.21         Environmental Indemnification.  Indemnify and hold the Agent and
each of the Lenders and their respective shareholders, officers, directors,
employees, agents, attorneys-in-fact and Affiliates and each trustee for the
benefit of the Agent or the Lenders under any Security Document (each of the
foregoing an “Indemnitee”) harmless from and against any and all claims, losses,
damages, liabilities, fines, penalties, charges, administrative and judicial
proceedings and orders, judgments, remedial actions, requirements and
enforcement actions of any kind, and all reasonable costs and expenses incurred
in connection therewith (including attorneys’ fees and expenses), arising
directly or indirectly, in whole or in part, from (a) the presence of any
Hazardous Substances on, under, or from any of its Property, whether prior to or
during the term hereof, (b) any activity carried on or undertaken on any of its
Property, whether prior to or during the term hereof, and whether by it or any
of its predecessors in title, employees, agents, contractors or subcontractors
or any other Person at any time occupying or present on such Property, in
connection with the handling, treatment, removal, storage, decontamination,
cleanup, transportation, or disposal of any Hazardous Substances at any time
located or present on or under such Property, (c) any residual contamination on
or under any of its Property, (d) any contamination of any Property or natural
resources arising in connection with the generation, use, handling, storage,
transportation or disposal of any Hazardous Substances by it or any of its
employees, agents, contractors, or subcontractors while such Persons are acting
within the scope of their relationship with it, irrespective of whether any of
such activities were or will be undertaken in accordance with applicable
Requirements of Law, or (e) the performance and enforcement of any Loan Document
or any other act or omission in connection with or related to any Loan Document
or the transactions contemplated thereby, including any such claim, loss,
damage, liability, fine, penalty, charge, administrative or judicial proceeding,
order, judgment, remedial action, requirement, enforcement action, cost or
expense, arising from the negligence (but not the gross negligence or willful
misconduct), whether sole or concurrent, of any Indemnitee; with the foregoing
indemnity surviving satisfaction of all Obligations and the termination of this
Agreement, unless all such Obligations have been satisfied wholly in cash and
not by way of realization against any Collateral or the conveyance of any
Property in lieu thereof, provided that such indemnity shall not extend to any
act or omission by the Agent or any Lender with respect to any Property
subsequent to the Agent or any Lender becoming the owner of such Property and
with respect to which Property such claim, loss, damage, liability, fine,
penalty, charge, proceeding, order, judgment, action or requirement arises
subsequent to the acquisition of title thereto by the Agent or any Lender.  All
amounts due under this Section 5.21 shall be payable on written demand therefor.
 
5.22         General Indemnification.  Indemnify and hold each Indemnitee
harmless from and against any and all losses, claims, damages, liabilities and
related expenses, including reasonable counsel fees and expenses (including the
allocated cost of internal counsel), incurred by or asserted against any
Indemnitee arising out of, in any way connected with, or as a result of (a) the
execution and delivery of this Agreement and the other Loan Documents, the
performance by the parties hereto and thereto of their respective obligations
hereunder and thereunder and consummation of the transactions contemplated
hereby and thereby, (b) the use of proceeds of the Loans or Letters of Credit,
or (c) any claim, litigation, investigation or proceeding relating to any of the
foregoing, whether or not any Indemnitee is a party thereto, including any such
loss, claim, damage, liability or expense arising from the negligence (but not
the gross negligence or willful misconduct), whether sole or concurrent, of any
Indemnitee; with the foregoing indemnity surviving satisfaction of all
Obligations and the termination of this Agreement.  All amounts due under this
Section 5.22 shall be payable on written demand therefor.
 
5.23         Evidence of Compliance with Anti-Terrorism Laws.  Deliver to the
Agent and any Lender any certification or other evidence requested from time to
time by the Agent or such Lender, in their reasonable discretion, confirming its
compliance with the provisions of Section 6.17.
 
ARTICLE VI
 
NEGATIVE COVENANTS
 
So long as any Obligation remains outstanding or unpaid or any Commitment
exists, neither the Borrower nor any of the Guarantors will:
 
6.1           Indebtedness.  Create, incur, assume or suffer to exist any
Indebtedness, whether by way of loan or otherwise; provided, however, the
foregoing restriction shall not apply to (a) the Obligations, (b) unsecured
accounts payable, taxes and other assessments, in each case incurred in the
ordinary course of business and which are not unpaid in excess of 90 days beyond
invoice date or are being contested in good faith and as to which such reserve
as is required by GAAP has been made, (c) Indebtedness under Commodity Hedge
Agreements (other than those entered into on a speculative basis), including
reimbursement obligations under letters of credit securing or supporting such
Indebtedness, with any Approved Hedge Counterparty, Secured Third Party Hedge
Counterparty or, so long as each such Person is acceptable to the Agent, other
counterparties, provided that (i) such agreements shall not be for a term in
excess of three years, (ii) such agreements shall not be entered into with
respect to more than eighty five percent (85%), in the aggregate, of Projected
Production; provided that such agreements may cover up to one hundred percent
(100%) of Projected Production so long as such agreements covering in excess of
eighty five percent (85%) of Projected Production are floors and (iii) the floor
prices in such agreements are not less than the prices used by the Agent in its
most recent Borrowing Base determination as of the time the relevant agreements
are entered into, (d) Indebtedness under Interest Rate Hedge Agreements with any
Approved Hedge Counterparty, Secured Third Party Hedge Counterparty or, so long
as each such Person is acceptable to the Agent, other counterparties, provided
that such agreements shall not be entered into with respect to notional
principal amounts in excess of one hundred percent (100%) of the Loan Balance,
(e) Indebtedness incurred with respect to all or a portion of the purchase price
of Property acquired in the ordinary course of business not exceeding $500,000
in the aggregate for the Parent on a consolidated basis with its Subsidiaries,
(f) the Indebtedness listed on Schedule 6.1 (but only until the maturity or
prior redemption or payment thereof (g) Indebtedness from time to time owing by
any Subsidiary of the Parent to the Parent, the Borrower or any other Subsidiary
Guarantor, and (h) other unsecured Indebtedness or Indebtedness secured by a
Permitted Lien not exceeding, in the aggregate at any time, $100,000 for the
Parent on a consolidated basis with its consolidated Subsidiaries.

 
-42-

--------------------------------------------------------------------------------

 

6.2           Contingent Obligations.  Create, incur, assume, or suffer to exist
any Contingent Obligation; provided, however, the foregoing restriction shall
not apply to (a) performance guarantees, performance surety or other bonds or
endorsements of items deposited for collection, in each case provided in the
ordinary course of business, (b) trade credit incurred or operating leases
entered into in the ordinary course of business or (c) the Guaranties.
 
6.3           Liens.  Create, incur, assume or suffer to exist any Lien on any
of its Oil and Gas Properties or any other Property, whether now owned or
hereafter acquired; provided, however, the foregoing restriction shall not apply
to Permitted Liens.
 
6.4           Sales of Assets.  Sell, transfer or otherwise dispose of, in one
or any series of transactions, any of its Property, whether now owned or
hereafter acquired, or enter into any agreement to do so; provided, however, the
foregoing restriction shall not apply to (a) the sale of hydrocarbons or
inventory in the ordinary course of business, provided that no contract for the
sale of hydrocarbons shall obligate the relevant Person to deliver hydrocarbons
produced from any of its Oil and Gas Properties at some future date without
receiving full payment therefor within 60 days of delivery, (b) the sale or
other disposition of Property destroyed, lost, worn out, damaged or having only
salvage value or no longer used or useful in the business in which it is used,
(c) the sale, transfer or other disposition of Property from the Parent or the
Borrower to the Borrower or the Domestic Subsidiaries of the Parent or from the
Subsidiaries of the Parent to the Borrower, (d) so long as no Default or Event
of Default exists, sales or other dispositions of Oil and Gas Properties or of
Subsidiaries of the Parent holding Oil and Gas Properties between
redeterminations of the Borrowing Base as provided in Section 2.10 the aggregate
loan value of which, as assigned thereto by the Agent in the most recent setting
of the Borrowing Base in accordance with the provisions of Section 2.10, equals
ten percent (10%) or less of the amount of the then existing Borrowing Base;
provided, however, in connection with any such transaction, the then existing
Borrowing Base shall be automatically reduced by an amount equal to such loan
value of the relevant Mortgaged Properties and further provided, however, that,
upon consummation of any such transaction, if a Deficiency exists, the Borrower
shall proceed to cure such Deficiency in accordance with the provisions of
Section 2.11(a) or (e) so long as no Default or Event of Default exists, sales
or other dispositions of Oil and Gas Properties or Subsidiaries of the Parent
holding Oil and Gas Properties between redeterminations of the Borrowing Base as
provided in Section 2.10 the aggregate loan value of which, as assigned thereto
by the Agent in the most recent setting of the Borrowing Base in accordance with
the provisions of Section 2.10, exceeds ten percent (10%) of the amount of the
then existing Borrowing Base with the consent of the Agent and the Required
Lenders; provided, however, that the Borrowing Base to be in effect immediately
upon consummation of any such transaction shall be established by the Agent,
with the approval of the Lenders as required pursuant to the provisions of
Section 9.9, prior to consummation of the transaction, and further provided,
however, that upon consummation of any such transaction, if a Deficiency exists,
the Borrower shall proceed to cure any such Deficiency in accordance with the
provisions of Section 2.11(a).
 
6.5           Leasebacks.  Enter into any agreement to sell or transfer any
Property and thereafter rent or lease as lessee such Property or other Property
intended for the same use or purpose as the Property sold or transferred.

 
-43-

--------------------------------------------------------------------------------

 

6.6           Sale or Discount of Receivables.  Except to minimize losses on
bona fide debts previously contracted, discount or sell with recourse, or sell
for less than the greater of the face or market value thereof, any of its notes
receivable or accounts receivable.
 
6.7           Loans or Advances.  Make or agree to make or allow to remain
outstanding any loans or advances to any Person; provided, however, the
foregoing restriction shall not apply to (a) advances or extensions of credit in
the form of accounts receivable incurred in the ordinary course of business and
upon terms common in the industry for such accounts receivable, (b) advances to
employees for the payment of expenses in the ordinary course of business not
exceeding $50,000 in the aggregate for the Parent on a consolidated basis with
its consolidated Subsidiaries, (c) loans or advances by the Parent to the
Borrower or by the Borrower or any Domestic Subsidiary of the Parent to a
Subsidiary Guarantor or (d) loans or advances by the Parent, the Borrower or any
Domestic Subsidiary of the Parent to any Subsidiary of the Parent which is not a
Subsidiary Guarantor, so long as not exceeding, in the aggregate outstanding at
any time, $10,000,000 when taken with Investments permitted by clause (g) of the
proviso in Section 6.8.
 
6.8           Investments.  Make or acquire Investments in, or purchase or
otherwise acquire all or substantially all of the assets of, any Person;
provided, however, the foregoing restriction shall not apply to the purchase or
acquisition of (a) Oil and Gas Properties, (b) Investments in the form of (i)
debt securities issued or directly and fully guaranteed or insured by the United
States Government or any agency or instrumentality thereof, with maturities of
no more than one year, (ii) commercial paper of a domestic issuer rated at the
date of acquisition at least P-2 by Moody’s Investor Service, Inc. or A-2 by
Standard & Poor’s Corporation and with maturities of no more than one year from
the date of acquisition or (iii) repurchase agreements covering debt securities
or commercial paper of the type permitted in this Section, certificates of
deposit, demand deposits, eurodollar time deposits, overnight bank deposits and
bankers’ acceptances, with maturities of no more than one year from the date of
acquisition, issued by or acquired from or through any Lender or any bank or
trust company organized under the laws of the United States of America or any
state thereof and having capital surplus and undivided profits aggregating at
least $100,000,000, (c) other short-term Investments similar in nature and
degree of risk to those described in clause (b) of this Section 6.8, (d)
Investments in money-market funds sponsored or administered by Persons
acceptable to the Agent and which funds invest in short-term Investments similar
in nature and degree of risk to those described in clause (b) of this Section
6.8, (e) evidences of loans or advances not prohibited by the provisions of
Section 6.7, (f) Investments by the Parent in the Borrower or by the Borrower or
any Domestic Subsidiary of the Parent in a Subsidiary Guarantor or (g) other
Investments made by the Parent, the Borrower or any Domestic Subsidiary in any
Subsidiary of the Parent which is not a Subsidiary Guarantor, so long as not
exceeding, in the aggregate, $10,000,000 and (ii) the aggregate outstanding
balance of loans and advances permitted by clause (d) of the proviso in Section
6.7.
 
6.9           Dividends, Distributions and Certain Payments.  Declare, pay or
make, whether in cash or Property, any dividend or distribution on, or purchase
redeem or otherwise acquire for value, any of its equity interests; provided,
however, that, so long as no Default or Event of Default exists or would result
therefrom, the foregoing restriction shall not apply to (a) dividends paid in
equity interests, (b) dividends or distributions made to the Borrower or any of
its Domestic Subsidiaries by any of their respective Domestic Subsidiaries or
purchases or redemptions by the Borrower or any of its Domestic Subsidiaries of
any equity interests of any of its Domestic Subsidiaries, (c) dividends and
distributions made by the Borrower to the Parent or purchases or redemptions by
the Borrower of equity interests in the Borrower held by the Parent; provided,
however, that such dividends, distributions, purchases or redemptions made by
the Borrower to the Parent shall not exceed the amount necessary for the payment
by the Parent of its cash operating expenses, including general and
administrative expenses (including director fees and expenses, premiums for
directors and officers insurance, audit fees and expenses, fees and expenses in
connection with the preparation of tax returns and fees and expenses in
connection with compliance with securities laws applicable to the Parent, to the
extent, as to all of the foregoing, reasonable), Taxes and the Indebtedness of
the Parent listed on Schedule 6.1, (d) the purchase, redemption or other
acquisition for value of any equity interests of the Parent held by any current
or former director or employee of the Parent pursuant to any director or
employee equity subscription agreement or plan, stock option agreement or
similar agreement or plan, provided that the aggregate price paid for all such
purchased, redeemed or acquired equity interests may not exceed $500,000 in any
calendar year, plus the amount of any such allowance not used in any prior
calendar year, or (e) the acquisition of equity interests in the Parent by the
Parent in connection with the exercise of stock options or stock appreciation
rights by way of cashless exercise.

 
-44-

--------------------------------------------------------------------------------

 

6.10         Issuance of Equity; Changes in Corporate Structure.  Except for
issuances of common shares by the Parent, issue or agree to issue any equity
interests constituting Indebtedness or any additional common equity interests to
Persons other than its current equity owners; enter into any transaction of
consolidation, merger or amalgamation; or liquidate, wind up or dissolve (or
suffer any liquidation or dissolution); provided, however, that the foregoing
shall not restrict (i) transactions of merger, consolidation or amalgamation
among any of the Domestic Subsidiaries of the Parent or, if the Borrower is the
surviving entity, between the Borrower and any Domestic Subsidiary of the
Parent, (ii) or any liquidation winding up or dissolution of a Domestic
Subsidiary of the Borrower, or (iii) any domestication, merger, consolidation or
amalgamation involving the Parent undertaken for the primary purpose of causing
the Parent to continue its existence as, or causing its successor to be, a
corporation formed and subject to the corporate laws of either the State of
Delaware or the State of Texas, provided that the effect of such transaction is
that all debts, liabilities and duties of Parent, or its corporate successor,
shall remain attached to Parent, or its corporate successor, and may be enforced
to the same extent as such debts, liabilities and duties had originally been
incurred or contracted by Parent in its capacity as a corporation incorporated
under the laws of the Province of Alberta, Canada, and all rights of creditors
of Parent and liens upon any property of Parent shall be preserved unimpaired.
 
6.11         Transactions with Affiliates.  Directly or indirectly, enter into
any transaction (including the sale, lease or exchange of Property or the
rendering of service) with any of its Affiliates (other than transactions
entered into in the normal course of business between the Parent and the
Borrower or between the Parent, the Borrower or a Domestic Subsidiary of the
Parent with another Domestic Subsidiary of the Parent not otherwise prohibited
hereunder), other than upon fair and reasonable terms no less favorable than
could be obtained in an arm’s length transaction with a Person which was not an
Affiliate.
 
6.12         Lines of Business.  Change its principal line of business from that
in which it is engaged as of the date hereof.  For the avoidance of doubt, the
acquisition of interests in power generation assets for the purpose of
converting natural gas production to electricity to facilitate the sale of such
natural gas shall not be prohibited.
 
6.13         Plan Obligation.  Assume or otherwise become subject to an
obligation to contribute to or maintain any Plan or acquire any Person which has
at any time had an obligation to contribute to or maintain any Plan.
 
6.14         Current Ratio.  Permit the ratio, determined as of the end of each
quarter of each fiscal year of the Parent, commencing with that ending on
December 31, 2009, of Current Assets to Current Liabilities to be less than 1.00
to 1.00.
 
6.15         Total Net Indebtedness to EBITDA Ratio.  Permit the ratio,
determined as of the end of each quarter of each fiscal year of the Parent,
commencing with that ending on December 31, 2009, of (a) Indebtedness of the
Parent, on a consolidated basis with its consolidated Subsidiaries, for borrowed
money (exclusive, for the avoidance of doubt, of trade accounts payable and
accrued liabilities, net unrealized losses or charges in respect of Commodity
Hedge Agreements or Interest Rate Hedge Agreements and the undrawn, unexpired
amount of all outstanding Letters of Credit, if such would otherwise be
included) in excess of the amount of unrestricted (other than pursuant to
applicable provisions of this Agreement or any other Loan Document cash or cash
equivalents of the Parent on a consolidated basis with its consolidated
Subsidiaries to (b) EBITDA for the preceding four quarterly periods (including
that ended on the date of determination) to be more than 4.00 to 1.00.
 
6.16         Interest Coverage Ratio.  Permit the ratio, determined as of the
end of each quarter of each fiscal year of the Parent, commencing with that
ending on December 31, 2009, of (a) EBITDA for the preceding four quarterly
periods (including that ended on the date of determination) to (b) Interest
Expense, other than any cost arising from the extinguishment of any Indebtedness
prior to the maturity of such Indebtedness, for the preceding four quarterly
periods (including that ended on the date of determination) to be less than 2.50
to 1.00.
 
6.17         Anti-Terrorism Laws.  Conduct any business or engage in any
transaction or dealing with any Blocked Person, including the making or
receiving of any contribution of funds, goods or services to or for the benefit
of any Blocked Person; deal in, or otherwise engage in any transaction relating
to, any Property or interests in Property blocked pursuant to Executive Order
No. 13224; or engage in or conspire to engage in any transaction that evades or
avoids, or has the purpose of evading or avoiding, or attempts to violate, (i)
any of the prohibitions set forth in Executive Order No. 13224 or the USA
Patriot Act, or (ii) any prohibitions set forth in the rules or regulations
issued by OFAC or any sanctions against targeted foreign countries, terrorism
sponsoring organizations, and international narcotics traffickers based on
United States foreign policy.

 
-45-

--------------------------------------------------------------------------------

 

ARTICLE VII
 
EVENTS OF DEFAULT
 
7.1           Enumeration of Events of Default.  Any of the following events
shall constitute an Event of Default:
 
(a)           default shall be made in the payment when due of (i) any
installment of principal or interest under this Agreement or the Notes, (ii) in
the payment when due of any fee or other sum payable under any Loan Document, or
(iii) any Indebtedness of the Borrower under any Commodity Hedge Agreement or
Interest Rate Hedge Agreement with any Approved Hedge Counterparty permitted or
required under applicable provisions of this Agreement;
 
(b)           default shall be made by the Borrower or any of the Guarantors in
the due observance or performance of any of its obligations, covenants or
agreements under the Loan Documents, and, as to compliance with the obligations,
covenants or agreements under Article V (other than Section 5.14), such default
shall continue for 30 days after the earlier of notice thereof by the Agent or
knowledge thereof by the Borrower or the relevant Guarantors, as the case may
be;
 
(c)           any representation or warranty made by or on behalf of the
Borrower or any of the Guarantors in any of the Loan Documents proves to have
been untrue in any material respect or any representation, statement (including
Financial Statements), certificate or data furnished or made to the Agent or any
Lender in connection herewith proves to have been untrue in any material respect
as of the date the facts therein set forth were stated or certified;
 
(d)           default shall be made by the Borrower or any of the Guarantors (as
principal or guarantor or other surety) in the payment or performance of any
bond, debenture, note, or other Indebtedness in excess of $500,000 in the
aggregate or under any credit agreement, loan agreement, indenture, promissory
note or similar agreement or instrument executed in connection with any of the
foregoing, and such default shall remain unremedied for in excess of the period
of grace, if any, with respect thereto or there shall occur any event or
condition in respect of any such Indebtedness which would allow the holders
thereof to require such Indebtedness to be repaid, repurchased or redeemed;
 
(e)           the levy against any significant portion of the Property of the
Borrower or any of the Guarantors of any execution, garnishment, attachment,
sequestration or other writ or similar proceeding in an amount in excess of
$1,000,000 which is not permanently dismissed or discharged within 60 days after
the levy;
 
(f)           the Borrower or any of the Guarantors shall (i) apply for or
consent to the appointment of a receiver, trustee, or liquidator of it or all or
a substantial part of its assets, (ii) file a voluntary petition commencing an
Insolvency Proceeding, (iii) make a general assignment for the benefit of
creditors of all or substantially all of its assets, (iv) be unable, or admit in
writing its inability, to pay its debts generally as they become due, or (v)
file an answer admitting the material allegations of a petition filed against it
in any Insolvency Proceeding;
 
(g)          an order, judgment or decree shall be entered against the Borrower
or any of the Guarantors by any court of competent jurisdiction or by any other
duly authorized authority, on the petition of a creditor or otherwise, granting
relief in any Insolvency Proceeding or approving a petition seeking
reorganization or an arrangement of its debts or appointing a receiver, trustee,
conservator, custodian, or liquidator of it or all or any substantial part of
its assets, and such order, judgment, or decree shall not be dismissed or stayed
within 60 days;
 
(h)          a final and non-appealable order, judgment or decree shall be
entered against the Borrower or any of the Guarantors for money damages and/or
Indebtedness due in an amount in excess of $1,000,000, and such order, judgment
or decree shall not be dismissed or stayed within 60 days or is not fully
covered by insurance;

 
-46-

--------------------------------------------------------------------------------

 

(i)           any charges are filed or any other action or proceeding is
instituted by any Governmental Authority against the Borrower or any of the
Guarantors under the Racketeering Influence and Corrupt Organizations Statute
(18 U.S.C. §1961 et seq.), the result of which could be the forfeiture or
transfer of any material Property of the Borrower or any of the Guarantors
subject to a Lien in favor of the Agent without (i) satisfaction or provision
for satisfaction of such Lien or (ii) such forfeiture or transfer of such
Property being expressly made subject to such Lien;
 
(j)           the Borrower or any of the Guarantors shall have (i) concealed,
removed or diverted, or permitted to be concealed, removed or diverted, any part
of its Property, with intent to hinder, delay or defraud its creditors or any of
them, (ii) made or suffered a transfer of any of its Property which is
fraudulent under any bankruptcy, fraudulent conveyance, or similar law with
intent to hinder, delay or defraud its creditors, (iii) made any transfer of its
Property to or for the benefit of a creditor at a time when other creditors
similarly situated have not been paid with intent to hinder, delay or defraud
its creditors, or (iv) shall have suffered or permitted, while insolvent, any
creditor to obtain a Lien upon any of its Property through legal proceedings or
distraint which is not vacated within 60 days from the date thereof;
 
(k)           any Security Document shall for any reason not, or cease to,
create valid and perfected first priority Liens (subject only to Permitted
Liens) against the Collateral purportedly covered thereby, except to the extent
permitted by this Agreement or cured or corrected on or before the tenth day
after notice thereof to the Borrower or the Borrower otherwise becoming aware
thereof;
 
(l)            the Parent shall cease to be the sole shareholder of the Borrower
or the Borrower or one of the Subsidiary Guarantors shall cease to be the sole
shareholder or member or the sole general partner of any Subsidiary Guarantor;
 
(m)          the Borrower or any of the Guarantors contests in any manner the
validity or enforceability of any provision of any Loan Document, or denies that
it has any liability under any Loan Document;
 
(n)          as of the end of any calendar month during which the Borrower or
any of the Guarantors had Commodity Hedge Agreements (other than floors) in
effect for volumes in excess of the volumes of reserves projected to be produced
in the most recent Reserve Report provided pursuant to the provisions of Section
5.4, the notional amount of hydrocarbon production for such calendar month under
such Commodity Hedge Agreements exceeds actual production from the Oil and Gas
Properties of the Borrower and the Guarantors for such calendar month; provided,
however, that, for the first 30 days only following any curtailment of
production from any of the Oil and Gas Properties of the Borrower or any of the
Guarantors due to any condition, event or occurrence downstream of a wellhead
and not within the reasonable control of the Borrower or the relevant Guarantor
(including any matter with respect to third party pipelines or processing
facilities), for purposes of this clause (p) each well so affected shall be
deemed to have continued to produce during such 30 day period at the level at
which it was producing immediately prior to the relevant curtailment; or
 
(o)           the Borrower or any of the Guarantors purports to revoke,
terminate or rescind any Loan Document or any provision of any Loan Document.
 
7.2           Remedies.  (a) Upon the occurrence of an Event of Default
specified in Section 7.1(f) or Section 7.1(g), immediately and without notice,
(i) all Obligations under the Loan Documents shall automatically become
immediately due and payable, without presentment, demand, protest, notice of
protest, default, or dishonor, notice of intent to accelerate maturity, notice
of acceleration of maturity, or other notice of any kind, except as may be
provided to the contrary elsewhere herein, all of which are hereby expressly
waived by the Borrower and the Guarantors and (ii) the Commitments shall
immediately cease and terminate unless and until reinstated by the Agent and the
Lenders in writing.

 
-47-

--------------------------------------------------------------------------------

 
 
(b)           Upon the occurrence of any Event of Default other than those
specified in Section 7.1(f) or Section 7.1(g), (i) the Agent may and, upon the
request of the Required Lenders, shall, by notice in writing to the Borrower,
declare all Obligations under the Loan Documents immediately due and payable,
without presentment, demand, protest, notice of protest, default, or dishonor,
notice of intent to accelerate maturity, notice of acceleration of maturity, or
other notice of any kind, except as may be provided to the contrary elsewhere
herein, all of which are hereby expressly waived by the Borrower and the
Guarantors and (ii) the Agent may and, upon the request of the Required Lenders,
shall declare the Commitments terminated, whereupon the Commitments shall
immediately cease and terminate unless and until reinstated by the Agent and the
Lenders in writing.

(c)           Upon the occurrence of any Event of Default, the Agent may, in
addition to the foregoing in this Section 7.2, exercise any or all of the rights
and remedies provided by law or pursuant to the Loan Documents.
 
(d)           Should the Obligations under the Loan Documents become immediately
due and payable in accordance with any of the preceding subsections of this
Section 7.2, the obligation of the Borrower with respect to the L/C Exposure
shall be to provide cash as Collateral therefor, to be held and administered by
the Agent as provided in Section 2.11(a) with respect to mandatory prepayments
and, failing receipt by the Agent of immediate payment in full of the Loan
Balance, any additional Obligations then due and payable, and all accrued and
unpaid interest and fees and such cash to serve as Collateral for the L/C
Exposure, the Agent shall be entitled to proceed against the Collateral, and
proceeds from any realization against any such Collateral, other than cash, in
excess of the sum of the costs of such realization, the Loan Balance, any
additional Obligations then due and payable, and accrued and unpaid interest and
fees shall constitute cash Collateral for the remaining L/C Exposure, if any, to
be held and administered by the Agent as provided in Section 2.11(a).
 
(e)           Proceeds from realization against the Collateral and any other
funds received by the Agent from the Borrower or any of the Guarantors when an
Event of Default has occurred and is continuing shall be applied (i) first, to
fees and expenses due pursuant to the terms of this Agreement, any other Loan
Document or any Commodity Hedge Agreement or Interest Rate Hedge Agreement with
an Approved Hedge Counterparty, (ii) second, to accrued interest on the
Obligations under the Loan Documents or any Commodity Hedge Agreement or
Interest Rate Hedge Agreement with an Approved Hedge Counterparty, (iii) third,
to the Loan Balance, in any manner elected by the Agent (with the consent of the
Required Lenders), and any other Obligations then due and payable, pro rata in
accordance with the ratio of the Loan Balance or such other Obligations, as the
case may be, to the sum of the Loan Balance and such other Obligations and (iv)
as provided in subsection (d) immediately above, if applicable
 
ARTICLE VIII
 
THE AGENT
 
8.1           Appointment.  Each Lender hereby designates and appoints the Agent
as the agent of such Lender under this Agreement and the other Loan
Documents.  The Agent shall also act hereunder as agent for all Approved Hedge
Counterparties.  Each Lender authorizes the Agent, as the agent for such Lender,
to take such action on behalf of such Lender under the provisions of this
Agreement and the other Loan Documents and to exercise such powers and perform
such duties as are expressly delegated to the Agent by the terms of this
Agreement and the other Loan Documents, together with such other powers as are
reasonably incidental thereto.  Notwithstanding any provision to the contrary
elsewhere in this Agreement or in any other Loan Document, the Agent shall not
have any duties or responsibilities except those expressly set forth herein or
in any other Loan Document or any fiduciary relationship with any Lender; and no
implied covenants, functions, responsibilities, duties, obligations, or
liabilities on the part of the Agent shall be read into this Agreement or any
other Loan Document or otherwise exist against the Agent.
 
8.2           Delegation of Duties.  The Agent may execute any of its duties
under this Agreement and the other Loan Documents by or through agents or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties.  The Agent shall not be responsible to any
Lender for the negligence or misconduct of any agents or attorneys-in-fact
selected by it with reasonable care.

 
-48-

--------------------------------------------------------------------------------

 

8.3           Exculpatory Provisions.  Neither the Agent nor any of its
officers, directors, employees, agents, attorneys-in-fact or affiliates shall be
(a) required to initiate or conduct any litigation or collection proceedings
hereunder, except with the contribution by each Lender of its Percentage Share
of costs reasonably expected by the Agent to be incurred in connection
therewith, (b) liable for any action lawfully taken or omitted to be taken by it
or such Person under or in connection with this Agreement or any other Loan
Document (except for gross negligence or willful misconduct of the Agent or such
Person) or (c) responsible in any manner to any Lender or any other Approved
Hedge Counterparty for any recitals, statements, representations or warranties
made by the Borrower or any of the Guarantors or any officer or representative
thereof contained in this Agreement or any other Loan Document or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Agent under or in connection with, this Agreement or any
other Loan Document, or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Loan Document or
for any failure of the Borrower or any of the Guarantors to perform its
obligations hereunder or thereunder.  The Agent shall not be under any
obligation to any Lender or any other Approved Hedge Counterparty to ascertain
or to inquire as to the observance or performance of any of the agreements
contained in, or conditions of, this Agreement or any other Loan Document, or to
inspect the properties, books or records of the Borrower or any of the
Guarantors.
 
8.4           Reliance by Agent.  The Agent shall be entitled to rely, and shall
be fully protected in relying, upon any Note, writing, resolution, notice,
consent, certificate, affidavit, letter, cablegram, telegram, telecopy, telex or
teletype message, statement, order or other document or conversation believed by
it to be genuine and correct and to have been signed, sent or made by the proper
Person or Persons and upon advice and statements of legal counsel (including
counsel to the Borrower or any of the Guarantors), independent accountants and
other experts selected by the Agent.  The Agent may deem and treat the payee of
any Note as the owner thereof for all purposes unless and until a written notice
of assignment, negotiation, or transfer thereof shall have been received by the
Agent.  The Agent shall be fully justified in failing or refusing to take any
action under this Agreement or any other Loan Document unless it shall first
receive such advice or concurrence of the Required Lenders as it deems
appropriate and contribution by each Lender of its Percentage Share of costs
reasonably expected by the Agent to be incurred in connection therewith.  The
Agent shall in all cases be fully protected in acting, or in refraining from
acting, under this Agreement and the other Loan Documents in accordance with a
request of the Required Lenders.  Such request and any action taken or failure
to act pursuant thereto shall be binding upon the Lenders and all future holders
of the Notes.  In no event shall the Agent be required to take any action that
exposes the Agent to personal liability or that is contrary to any Loan Document
or applicable Requirement of Law.
 
8.5           Notice of Default.  The Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default unless
the Agent has received notice from a Lender, the Borrower or any of the
Guarantors referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default.”  In the event
that the Agent receives such a notice, the Agent shall promptly give notice
thereof to the Lenders.  The Agent shall take such action with respect to such
Default or Event of Default as shall be reasonably directed by the Required
Lenders; provided that unless and until the Agent shall have received such
directions, subject to the provisions of Section 7.2, the Agent may (but shall
not be obligated to) take such action, or refrain from taking such action, with
respect to such Default or Event of Default as it shall deem advisable in the
best interests of the Lenders.  In the event that the officer of the Agent
primarily responsible for the lending relationship with the Borrower or the
officer of any Lender primarily responsible for the lending relationship with
the Borrower becomes aware that a Default or Event of Default has occurred and
is continuing, the Agent or such Lender, as the case may be, shall use its good
faith efforts to inform the other Lenders and/or the Agent, as the case may be,
promptly of such occurrence.  Notwithstanding the preceding sentence, failure to
comply with the preceding sentence shall not result in any liability to the
Agent or any Lender.
 
8.6           Non-Reliance on Agent and Other Lenders.  Each Lender expressly
acknowledges that neither the Agent nor any other Lender nor any of their
respective officers, directors, employees, agents, attorneys-in-fact or
affiliates has made any representation or warranty to such Lender and that no
act by the Agent or any other Lender hereafter taken, including any review of
the affairs of the Borrower or any of the Guarantors, shall be deemed to
constitute any representation or warranty by the Agent or any Lender to any
other Lender.  Each Lender represents to the Agent that it has, independently
and without reliance upon the Agent or any other Lender, and based on such
documents and information as it has deemed appropriate, made its own appraisal
of and investigation into the business, operations, property, condition
(financial and otherwise) and creditworthiness of the Borrower and the value of
the Collateral and other Properties of the Borrower or any other Person and has
made its own decision to enter into this Agreement.  Each Lender also represents
that it will, independently and without reliance upon the Agent or any other
Lender and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit analysis, appraisals and decisions
in taking or not taking action under this Agreement and the other Loan
Documents, and to make such investigation as it deems necessary to inform itself
as to the business, operations, property, condition (financial and otherwise)
and creditworthiness of the Borrower and the value of the Collateral and other
Properties of the Borrower or any other Person.  Except for notices, reports and
other documents expressly required to be furnished to the Lenders by the Agent
hereunder, the Agent shall not have any duty or responsibility to provide any
Lender with any credit or other information concerning the business, operations,
property, condition (financial and otherwise), or creditworthiness of the
Borrower or the value of the Collateral or other Properties of the Borrower or
any other Person which may come into the possession of the Agent or any of its
officers, directors, employees, agents, attorneys-in-fact or affiliates.

 
-49-

--------------------------------------------------------------------------------

 
 
8.7           Indemnification.  Each Lender agrees to indemnify the Agent and
its officers, directors, employees, agents, attorneys-in-fact and Affiliates (to
the extent not reimbursed by the Borrower and without limiting the obligation of
the Borrower to do so), ratably according to the Percentage Share of such
Lender, from and against any and all liabilities, claims, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses and disbursements
of any kind whatsoever which may at any time (including any time following the
payment and performance of all Obligations and the termination of this
Agreement) be imposed on, incurred by or asserted against the Agent or any of
its officers, directors, employees, agents, attorneys-in-fact or affiliates in
any way relating to or arising out of this Agreement or any other Loan Document,
or any other document contemplated or referred to herein or the transactions
contemplated hereby or any action taken or omitted by the Agent or any of its
officers, directors, employees, agents, attorneys-in-fact or Affiliates under or
in connection with any of the foregoing, including any liabilities, claims,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses and disbursements imposed, incurred or asserted as a result of the
negligence, whether sole or concurrent, of the Agent or any of its officers,
directors, employees, agents, attorneys-in-fact or affiliates; provided that no
Lender shall be liable for the payment of any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements resulting solely from the gross negligence or willful
misconduct of the Agent or any of its officers, directors, employees, agents,
attorneys-in-fact or Affiliates.  The agreements in this Section 8.7 shall
survive the payment and performance of all Obligations and the termination of
this Agreement.
 
8.8           Restitution.  Should the right of the Agent or any Lender to
realize funds with respect to the Obligations be challenged and any application
of such funds to the Obligations be reversed, whether by Governmental Authority
or otherwise, or should the Borrower otherwise be entitled to a refund or return
of funds distributed to the Lenders in connection with the Obligations, the
Agent or such Lender, as the case may be, shall promptly notify the Lenders of
such fact.  Not later than noon, Central Standard or Central Daylight Savings
Time, as the case may be, of the Business Day following such notice, each Lender
shall pay to the Agent an amount equal to the ratable share of such Lender of
the funds required to be returned to the Borrower.  The ratable share of each
Lender shall be determined on the basis of the percentage of the payment all or
a portion of which is required to be refunded originally distributed to such
Lender, if such percentage can be determined, or, if such percentage cannot be
determined, on the basis of the Percentage Share of such Lender.  The Agent
shall forward such funds to the Borrower or to the Lender required to return
such funds.  If any such amount due to the Agent is made available by any Lender
after Noon, Central Standard or Central Daylight Savings Time, as the case may
be, of the Business Day following such notice, such Lender shall pay to the
Agent (or the Lender required to return funds to the Borrower, as the case may
be) for its own account interest on such amount at a rate equal to the Federal
Funds Rate for the period from and including the date on which restitution to
the Borrower is made by the Agent (or the Lender required to return funds to the
Borrower, as the case may be,) to, but not including, the date on which such
Lender failing to timely forward its share of funds required to be returned to
the Borrower shall have made its ratable share of such funds available.
 
8.9           Agent in Its Individual Capacity.  The Agent and its Affiliates
may make loans to, accept deposits from, and generally engage in any kind of
business with the Borrower as though the Agent were not the agent
hereunder.  With respect to any Note issued to the Lender serving as the Agent,
the Agent shall have the same rights and powers under this Agreement as a Lender
and may exercise such rights and powers as though it were not the Agent.  The
terms “Lender” and “Lenders” shall include the Agent in its individual capacity.

 
-50-

--------------------------------------------------------------------------------

 

8.10           Successor Agent.  The Agent may resign as Agent upon ten days’
notice to the Lenders, all Approved Hedge Counterparties under then existing
Commodity Hedge Agreements or Interest Rate Hedge Agreements and the
Borrower.  If the Agent shall resign as Agent under this Agreement and the other
Loan Documents, Lenders (other than the Agent in its capacity as a Lender) for
which the Percentage Shares aggregate at least fifty-one percent (51%) of the
Percentage Shares of all Lenders (other than the Agent in its capacity as a
Lender) shall appoint from among the Lenders a successor agent for the Lenders
and the Approved Hedge Counterparties, whereupon such successor agent shall
succeed to the rights, powers and duties of the Agent; provided, however, should
the Agent resign at a point when all Loans, accrued interest and fees hereunder
have been paid in full and the Commitments have terminated, resulting in the
only then existing Obligations being the liability of the Borrower under
Commodity Hedge Agreements and/or Interest Rate Hedge Agreements with Approved
Hedge Counterparties, the successor agent shall be selected from among such
Approved Hedge Counterparties by majority vote of such Approved Hedge
Counterparties.  The term “Agent” shall mean such successor agent effective upon
its appointment.  The rights, powers, and duties of the former Agent as Agent
shall be terminated, without any other or further act or deed on the part of
such former Agent or any of the parties to this Agreement or any holders of the
Notes.  After the removal or resignation of any Agent hereunder as Agent, the
provisions of this Article VIII and those of any Section hereof relating to the
Agent, including Section 5.16, Section 5.17, Section 5.21 and Section 5.22 shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was Agent under this Agreement and the other Loan Documents.


8.11           Applicable Parties.  The provisions of this Article are solely
for the benefit of the Agent and the Lenders, and neither the Borrower nor any
Guarantor shall have any rights as a third party beneficiary or otherwise under
any of the provisions of this Article.  In performing functions and duties
hereunder and under the other Loan Documents, the Agent shall act solely as the
agent of the Lenders and any other Approved Hedge Counterparties and does not
assume, nor shall it be deemed to have assumed, any obligation or relationship
of trust or agency with or for the Borrower or any of the Guarantors or any
legal representative, successor or assign of any such Person.
 
8.12           Releases.  Each Lender hereby authorizes the Agent to release any
Collateral that is permitted to be sold or released pursuant to the terms of the
Loan Documents.  Each Lender hereby authorizes the Agent to execute and deliver
to the Borrower, at the Borrower’s sole cost and expense, any and all releases
of Liens, termination statements, assignments or other documents reasonably
requested by the Borrower in connection with any sale or other disposition of
Property or any Domestic Subsidiary of the Parent to the extent such sale or
other disposition is permitted by the terms of the Loan Documents.
 
ARTICLE IX

 
MISCELLANEOUS
 
9.1           Assignments; Participations.  (a) Neither the Borrower nor any of
the Guarantors may assign any of its rights or delegate any of its obligations
under any Loan Document without the prior consent of the Agent and the Lenders.
 
(b)           With the consent of the Agent and, except when a Default or an
Event of Default shall have occurred and is continuing, the Borrower (which
shall not be unreasonably withheld or delayed in either case), any Lender may
assign to one or more assignees all or a portion of its rights and obligations
under this Agreement pursuant to an Assignment Agreement; provided, however, (i)
such consents shall not be required with respect to an assignment from one
Lender to one or more other Lenders or Affiliates of Lenders, (ii) the consent
of the Borrower shall not be required with respect to an assignment from a
Lender to one or more Approved Funds or Affiliates of Approved Funds and (iii)
any such assignment shall be in the amount of at least $5,000,000 (or any whole
multiple of $100,000 in excess thereof), unless the relevant assignment is to an
Affiliate of the assigning Lender or is an assignment of the entire Commitment
of the assigning Lender.  The assignee shall pay to the Agent a transfer fee in
the amount of $3,500 for each such assignment.  Any such assignment shall become
effective upon the execution and delivery to the Agent of an Assignment
Agreement and, if required, the consent of the Agent and the Borrower.  Promptly
following receipt of an executed Assignment Agreement, the Agent shall send to
the Borrower a copy of such executed Assignment Agreement.  Promptly following
receipt of such executed Assignment Agreement, the Borrower shall execute and
deliver, at its own expense, a new Note to the assignee, if such assignee is not
then a Lender.  Upon the effectiveness of any assignment pursuant to this
Section 9.1(b), the assignee will become a “Lender,” if not already a “Lender,”
for all purposes of the Loan Documents, and the assignor shall be relieved of
its obligations hereunder to the extent of such assignment.  If the assignor no
longer holds any rights or obligations under this Agreement, such assignor shall
cease to be a “Lender” hereunder, except that its rights under Section 5.17,
Section 5.21 and Section 5.22, shall not be affected.  On the last Business Day
of each month during which an assignment has become effective pursuant to this
Section 9.1(b) or sooner following an assignment, the Agent shall prepare a new
Exhibit IV giving effect to all such assignments effected during such month or
any relevant assignment, as the case may be, and will promptly provide a copy
thereof to the Borrower and each Lender.

 
-51-

--------------------------------------------------------------------------------

 


(c)           Each Lender may transfer, grant, or assign participations in all
or any portion of its interests hereunder to any Person pursuant to this Section
9.1(c), provided that such Lender shall remain a “Lender” for all purposes of
this Agreement and the transferee of such participation shall not constitute a
“Lender” hereunder.  In the case of any such participation, the participant
shall not have any rights under any Loan Document, the rights of the participant
in respect of such participation to be against the granting Lender as set forth
in the agreement with such Lender creating such participation, and all amounts
payable by the Borrower hereunder shall be determined as if such Lender had not
sold such participation.  Each agreement creating a participation must include
an agreement by the participant to be bound by the provisions of Section 8.3,
Section 8.6 and Section 8.7.
 
(d)           The Lenders may furnish any information concerning the Borrower or
any of the Guarantors in the possession of the Lenders from time to time to
assignees and participants and prospective assignees and participants.
 
(e)           Notwithstanding anything in this Section 9.1 to the contrary, any
Lender may assign and pledge all or any of its Notes or any interest therein to
any Federal Reserve Bank or the United States Treasury as collateral security
pursuant to Regulation A of the Board of Governors of the Federal Reserve System
and any operating circular issued by such Federal Reserve System and/or such
Federal Reserve Bank.  No such assignment or pledge shall release the assigning
or pledging Lender from its obligations hereunder.
 
(f)           Notwithstanding any other provisions of this Section, no transfer
or assignment of the interests or obligations of any Lender or grant of
participations therein shall be permitted if such transfer, assignment, or grant
would require the Borrower to file a registration statement with the Securities
and Exchange Commission or any successor Governmental Authority or qualify the
Loans under the “Blue Sky” laws of any state.
 
9.2           Survival of Representations, Warranties, and Covenants.  All
representations and warranties of the Borrower and the Guarantors and all
covenants and agreements of the Borrower and the Guarantors herein made shall
survive the execution and delivery of the Notes and the Security Documents and
shall remain in force and effect so long as any Obligation is outstanding or any
Commitment exists.
 
9.3           Notices and Other Communications.  Except as to oral notices
expressly authorized herein, which oral notices shall be confirmed in writing,
all notices, requests, and communications hereunder shall be in writing
(including by facsimile, electronic mail or other electronic form).  Unless
otherwise expressly provided herein, any such notice, request, demand, or other
communication shall be deemed to have been duly given or made when delivered by
hand, or, in the case of delivery by mail, five days after being deposited in
the mail, certified mail, return receipt requested, postage prepaid, or, in the
case of facsimile notice, when receipt thereof is acknowledged orally or by
written confirmation report, addressed as follows:
 
(a)
if to the Agent, to:

 
Amegy Bank National Association
4400 Post Oak Parkway, 4th Floor
Houston, Texas  77027
Attention:  Energy Lending Dept.
Facsimile:  (713) 561-0345

 
-52-

--------------------------------------------------------------------------------

 


or for notice by mail:
 
Amegy Bank National Association
P.O. Box 27459
Houston, Texas  77227-7459
Attention:  Energy Lending Dept.
 
(b)          if to any Lender, to the address, including facsimile number, of
such Lender reflected on Exhibit IV or any replacement thereof.
 
(c)
if to the Borrower or any of the Guarantors, to:

 
1331 Lamar Street, Suite 1080
Houston, Texas  77010
Attention:  Treasurer/Chief Financial Officer
Facsimile:  (713) 739-0458
 
Any party may, by proper written notice hereunder to the others, change the
individuals or addresses to which such notices to it shall thereafter be sent.
 
9.4           Parties in Interest.  Subject to the restrictions on changes in
structure set forth in Section 6.10 and other applicable restrictions contained
herein, all covenants and agreements herein contained by or on behalf of the
Borrower, any of the other Guarantors, the Agent or the Lenders shall be binding
upon and inure to the benefit of the Borrower, any of the other Guarantors, the
Agent or the Lenders, as the case may be, and their respective legal
representatives, successors, and permitted assigns.
 
9.5           Renewals; Extensions.  All provisions of this Agreement relating
to the Notes shall apply with equal force and effect to each promissory note
hereafter executed which in whole or in part represents a renewal or extension
of any part of the Indebtedness of the Borrower under this Agreement, the Notes,
or any other Loan Document.
 
9.6           Rights of Third Parties.  All provisions herein are imposed solely
and exclusively for the benefit of the Agent, the Lenders, any other Approved
Hedge Counterparties, the Borrower and the Guarantors.  No other Person shall
have any right, benefit, priority, or interest hereunder or as a result hereof
or have standing to require satisfaction of provisions hereof in accordance with
their terms.
 
9.7           No Waiver; Rights Cumulative.  No course of dealing on the part of
the Agent or the Lenders or their officers or employees, nor any failure or
delay by the Agent or the Lenders with respect to exercising any of their rights
under any Loan Document shall operate as a waiver thereof.  The rights of the
Agent and the Lenders under the Loan Documents shall be cumulative and the
exercise or partial exercise of any such right shall not preclude the exercise
of any other right.  Neither the making of any Loan nor the issuance of any
Letter of Credit shall constitute a waiver of any of the covenants, warranties,
or conditions of the Borrower contained herein.  In the event the Borrower is
unable to satisfy any such covenant, warranty, or condition, neither the making
of any Loan nor the issuance of any Letter of Credit shall have the effect of
precluding the Agent or the Lenders from thereafter declaring such inability to
be an Event of Default as hereinabove provided.
 
9.8           Survival Upon Unenforceability.  In the event any one or more of
the provisions contained in any of the Loan Documents or in any other instrument
referred to herein or executed in connection with the Obligations shall, for any
reason, be held to be invalid, illegal, or unenforceable in any respect, such
invalidity, illegality, or unenforceability shall not affect any other provision
of any Loan Document or of any other instrument referred to herein or executed
in connection with such Obligations.

 
-53-

--------------------------------------------------------------------------------

 

9.9           Amendments; Waivers.  Neither this Agreement nor any provision
hereof may be amended, waived, discharged or terminated orally, but only by an
instrument in writing signed by the party against whom enforcement of the
amendment, waiver, discharge or termination is sought.  Subject to the preceding
sentence, any provision of this Agreement or any other Loan Document may be
amended, modified or waived by the Borrower, the Guarantors and the Required
Lenders; provided that, notwithstanding any provision of this Agreement to the
contrary, (a) no amendment, modification or waiver which extends the final
maturity of the Loans, increases the Commitment Amount, increases, affirms or
reduces the Borrowing Base or the Monthly Reduction Amount, forgives the
principal amount of any Indebtedness of the Borrower outstanding under this
Agreement or interest thereon or fees owing under this Agreement or the Fee
Letter, releases any guarantor of such Indebtedness, releases all or
substantially all of the Collateral, reduces the interest rate applicable to the
Loans or the fees payable to the Lenders generally, affects Section 2.1, Section
2.2, Section 7.2(c) or this Section 9.9, modifies the definition of “Required
Lenders” or postpones the date of payment of any amount due as a result of the
Monthly Reduction Amount or any fee payable hereunder or under the Fee Letter
shall be effective without the consent of each Lender effected thereby; (b) no
amendment, modification or waiver which increases the Facility Amount or the
Percentage Share of any Lender shall be effective without the consent of such
Lender; and (c) no amendment, modification or waiver which modifies the rights,
duties or obligations of the Agent shall be effective without the consent of the
Agent.
 
9.10           Controlling Agreement.  In the event of a conflict between the
provisions of this Agreement and those of any other Loan Document, the
provisions of this Agreement shall control.
 
9.11           Disposition of Collateral.  Notwithstanding any term or
provision, express or implied, in any of the Security Documents, but subject to
applicable provisions of this Agreement, the realization, liquidation,
foreclosure or any other disposition on or of any or all of the Collateral shall
be in the order and manner and determined in the sole discretion of the Agent;
provided, however, that in no event shall the Agent violate applicable law or
exercise rights and remedies other than those provided in such Security
Documents or otherwise existing at law or in equity.
 
9.12           Governing Law.  This Agreement and the Notes shall be deemed to
be contracts made under and shall be construed in accordance with and governed
by the laws of the State of Texas, without giving effect to principles thereof
relating to conflicts of law.
 
9.13           Waiver of Right to Jury Trial.  The Borrower and each of the
Guarantors hereby knowingly, voluntarily, intentionally, irrevocably and
unconditionally waives all rights to trial by jury in any action, suit,
proceeding, counterclaim or other litigation that relates to or arises out of
this Agreement or any other Loan Document or the acts or omissions of the Agent
or any Lender in the enforcement of any of the terms or provisions of this
Agreement or any other Loan Document or otherwise with respect thereto.  The
provisions of this Section 9.13 are a material inducement for the Agent and each
of the Lenders to enter into this Agreement.
 
9.14           Waiver of Class Action.  The Borrower and each of the Guarantors
waives the right to litigate any claim, dispute or controversy with respect to
this Agreement or any other Loan Document as a class action, either as a member
of a class or as a representative, or to act as a private attorney general.
 
9.15           Jurisdiction and Venue.  All actions or proceedings with respect
to, arising directly or indirectly in connection with, out of, related to or
from this Agreement or any other Loan Document may be litigated, at the sole
discretion and election of the Agent, in courts having situs in Houston, Harris
County, Texas.  In such regard, the Borrower and each of the Guarantors hereby
submits to the jurisdiction of any local, state or federal court located in
Houston, Harris County, Texas, and hereby waives any rights it may have to
transfer or change the jurisdiction or venue of any litigation brought against
it by the Agent or any Lender in accordance with this Section 9.15.
 
9.16           Integration.  This Agreement and the other Loan Documents
constitute the entire agreement among the parties hereto and thereto with
respect to the subject hereof and thereof and shall supersede any prior
agreement among the parties hereto and thereto, whether written or oral,
relating to the subject hereof and thereof, including any term sheet provided to
the Borrower by the Agent or any Lender.  Furthermore, in this regard, this
Agreement and the other written Loan Documents represent, collectively, the
final agreement among the parties thereto and may not be contradicted by
evidence of prior, contemporaneous, or subsequent oral agreements of such
parties.  There are no unwritten oral agreements among such parties.

 
-54-

--------------------------------------------------------------------------------

 


9.17           Waiver of Punitive and Consequential Damages.  Each of the
Borrower, the Guarantors, the Agent and the Lenders hereby knowingly,
voluntarily, intentionally and irrevocably (a) waives, to the maximum extent it
may lawfully and effectively do so, any right it may have to claim or recover,
in any dispute based hereon, or directly or indirectly at any time arising out
of, under or in connection with the Loan Documents or any transaction
contemplated thereby or associated therewith, before or after maturity, any
special, exemplary, punitive or consequential damages, or damages other than, or
in addition to, actual damages and (b) acknowledges that it has been induced to
enter into this Agreement, the other Loan Documents and the transactions
contemplated hereby and thereby by, among other things, the mutual waivers and
certifications contained in this Section 9.17.
 
9.18           Counterparts.  For the convenience of the parties, this Agreement
may be executed in multiple counterparts and by different parties hereto in
separate counterparts, each of which for all purposes shall be deemed to be an
original, and all such counterparts shall together constitute but one and the
same Agreement and shall be enforceable as of the date hereof upon the execution
of one or more counterparts hereof by each of the parties hereto.  In this
regard, each of the parties hereto acknowledges that a counterpart of this
Agreement containing a set of counterpart execution pages reflecting the
execution of each party hereto shall be sufficient to reflect the execution of
this Agreement by each party hereto and shall constitute one instrument.
 
9.19           USA Patriot Act Notice.  Each Lender and the Agent (for itself
and not on behalf of any Lender) hereby notifies the Borrower that, pursuant to
the requirements of the USA Patriot Act, it is required to obtain, verify and
record information that identifies the Borrower, which information includes the
name and address of the Borrower and other information that will allow such
Lender or the Agent, as applicable, to identify the Borrower in accordance with
the USA Patriot Act.
 
9.20           Tax Shelter Regulations.  The Borrower does not intend to treat
the Loans and related transactions hereunder and under the other Loan Documents
as a “reportable transaction” (within the meanings under current Treasury
Regulation Section 1.6011-4 and Proposed Treasury Regulation Section 1.6011-4,
promulgated on November 1, 2006).  In the event the Borrower determines to take
any action inconsistent with the foregoing statement, it will promptly notify
the Agent thereof.  If the Borrower so notifies the Agent, the Borrower
acknowledges that one or more of the Lenders may treat its Loans and related
transactions hereunder and under the other Loan Documents as part of a
transaction that is subject to current Treasury Regulation Section 301.6112-1 or
Proposed Treasury Regulation Section 301.6112-1, promulgated on November 1,
2006, and, in such case, such Lender or Lenders, as applicable, will maintain
the lists and other records required, if any, by such Treasury Regulations.
 
9.21           Contribution and Indemnification.  In the event that any
Guarantor pays (whether through direct payments or as a result of providing
Collateral for the Obligations) any amounts on the Obligations in excess of such
Guarantor’s Obtained Benefit (the “Excess Payments”), such Guarantor shall be
entitled to make demand on the Borrower for such Excess Payments, and, to the
extent not recovered from the Borrower, to receive from each other Guarantor
that received an Obtained Benefit, such Guarantor’s Contribution Percentage of
the Excess Payment.  If any party obligated to make such a payment is unable to
pay the Contribution Percentage of the Excess Payment, each Guarantor agrees to
make a contribution to the party entitled to such payment to the extent
necessary so that each Guarantor shares equally the liability for such Excess
Payment in relation to the relative Obtained Benefit received by such
Guarantor.  In such regard, to the maximum extent permitted by law, each
Guarantor shall indemnify, defend and hold harmless the other Guarantors from
and against any and all liability, claims, costs and expenses (including
reasonable attorneys’ fees and expenses) arising with respect to the Obligations
and exceeding such other Guarantor’s Obtained Benefit or Contribution Percentage
thereof as provided herein.  Any amount due under this Section 9.20 shall be due
and payable within ten days of demand therefor by the party entitled to payment
and shall be made to the party entitled thereto at the Borrower’s address for
notices under this Agreement, in immediately available funds, not later than
2:00 p.m., Central Standard or Daylight Time, on the date on which such payment
shall come due.  The remedies available to any Guarantor pursuant to the
provisions of this Section 9.20 are not exclusive.  All rights and claims of
contribution, indemnification and reimbursement under this Section 9.20 shall be
subordinate in right of payment to the prior payment in full of the
Obligations.  The provisions of this Section 9.20 shall, to the extent expressly
inconsistent with any provision in any Loan Document, supersede such
inconsistent provision.


(Signatures appear on following pages)

 
-55-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Agreement is executed as of the date first above
written.
 

 
BORROWER:
     
GASTAR EXPLORATION USA, INC.
     
By:
/s/ MICHAEL A. GERLICH
     
Michael A. Gerlich
   
Secretary and Treasurer
       
INITIAL GUARANTORS:
       
GASTAR EXPLORATION LTD.
       
By:
/s/ MICHAEL A. GERLICH
     
Michael A. Gerlich
   
Vice President and
   
Chief Financial Officer
       
GASTAR EXPLORATION NEW SOUTH
WALES, INC.
     
By:
/s/ MICHAEL A. GERLICH
     
Michael A. Gerlich
   
Secretary and Treasurer
       
GASTAR EXPLORATION VICTORIA, INC.
       
By:
/s/ MICHAEL A. GERLICH
     
Michael A. Gerlich
   
Secretary and Treasurer
       
GASTAR EXPLORATION TEXAS, INC.
       
By:
/s/ MICHAEL A. GERLICH
     
Michael A. Gerlich
   
Secretary and Treasurer
       
GASTAR EXPLORATION TEXAS, LP
 
By:
Gastar Exploration Texas LLC,
   
its General Partner
       
By:
/s/ MICHAEL A. GERLICH
     
Michael A. Gerlich
   
Secretary and Treasurer
       
GASTAR EXPLORATION TEXAS LLC
       
By:
/s/ MICHAEL A. GERLICH
     
Michael A. Gerlich
   
Secretary and Treasurer



(Signatures continue on following pages)

 
-56-

--------------------------------------------------------------------------------

 
 

 
AGENT:
     
AMEGY BANK NATIONAL ASSOCIATION, as Agent
     
By:
/s/  MARK A SERICE
     
Mark A. Serice
   
Vice President
     
LENDERS:
 
AMEGY BANK NATIONAL ASSOCIATION
     
By:
/s/  MARK A SERICE
     
Mark A. Serice
   
Vice President
       
Applicable Lending Office for
 
Base Rate Loans and LIBO
 
Rate Loans:
     
4400 Post Oak Parkway, 4th Floor
 
Houston, Texas  77207



(Signatures continue on following pages)

 
-57-

--------------------------------------------------------------------------------

 
 

 
BANK OF MONTREAL
     
By:
/s/  JAMES WHITMORE
     
James Whitmore
   
Managing Director
       
Applicable Lending Office for
 
Base Rate Loans and LIBO
 
Rate Loans:
     
115 S. LaSalle St.
 
Chicago, Illinois  60603



(Signatures continue on following page)

 
-58-

--------------------------------------------------------------------------------

 
 

 
IBERIABANK FSB
     
By:
/s/  W. BRYAN CHAPMAN
     
W. Bryan Chapman
   
Executive Vice President
       
Applicable Lending Office for
 
Base Rate Loans and LIBO
 
Rate Loans:
     
1101 Admiral Doyle Dr.
 
Floor 2
 
New Iberia, Louisiana  70560

 
 
-59-

--------------------------------------------------------------------------------

 
